 

[tlogo1.jpg]

 

Agreement

 

Execution Version

  

Second Amendment and
Restatement Agreement -
Facility Agreement

 

      Ur-Energy USA Inc.       Ur-Energy Inc.       Pathfinder Mines Corporation
      RMB Australia Holdings Limited       RMB Resources, a division of
FirstRand Bank Limited (London Branch)      

 

QV.1 Building 250 St Georges Terrace Perth WA 6000 Australia T +61 8 9211 7777 F
+61 8 9211 7878 GPO Box U1942 Perth WA 6845 Australia herbertsmithfreehills.com
DX 104 Perth

 

 

 

 

[tlogo.jpg]

 



Contents

 



Table of contents           1   Definitions and interpretation 4     1.1  
Definitions 4     1.2   Interpretation 4     1.3   Interpretation of inclusive
expressions 4     1.4   Incorporated definitions 4     1.5   Agreement
components 4             2   Amendment 5     2.1   Amendment to Facility
Agreement 5     2.2   Amendments not to affect validity, rights, obligations 5  
  2.3   Confirmation 5     2.4   Guarantor acknowledgments 6             3  
Conditions 6     3.1   Conditions precedent 6     3.2   Notice to Borrower 6    
        4   Representations and Warranties 6             5   General 7     5.1  
Notices 7     5.2   Governing law and jurisdiction 7     5.3   Further action 7
    5.4   Costs and expenses 7     5.5   Stamp duty 7     5.6   Counterparts 7  
  5.7   Attorneys 7                 Schedule 1                   Amended and
Restated Facility Agreement 8             Herbert Smith Freehills owns the
copyright in this document and using it without permission is strictly
prohibited.  

 

Second Amendment and Restatement Agreement - Facility Agreement     Contents 1

 

 

[tlogo.jpg]

 

Second Amendment and Restatement Agreement - Facility Agreement

 

Date ► February , 2014

 

Between the parties


 

    Borrower

Ur-Energy USA Inc.

 

a corporation incorporated under the laws of Colorado

 

of 10758 West Centennial Road, Suite 200, Littleton, Colorado, 80127

 

(Borrower)

        Parent

Ur-Energy Inc.

 

a company continued under the Canada Business Corporations Act having company
number 437428-2

 

of 10758 West Centennial Road, Suite 200, Littleton, Colorado, 80127

 

(Parent)

        Pathfinder

Pathfinder Mines Corporation

 

a corporation incorporated under the laws of Delaware, United States of America
of 10758 West Centennial Road, Suite 200, Littleton, Colorado, 80127

 

(Pathfinder)

        Financier

RMB Australia Holdings Limited

 

a company existing under the laws of Australia having registration number ACN
003 201 214

of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia

 

(Financier)

        Agent

RMB Resources, a division of FirstRand Bank Limited (London Branch)

 

registered in England & Wales (Branch Registration No. BR10027) of 20
Gracechurch Street, London EC3V 0BG

 

(Agent)

   

 

Second Amendment and Restatement Agreement - Facility Agreement     Page 2

 

 

[tlogo.jpg]

 

Contents

 

Background The parties to the Facility Agreement wish to amend it in the manner
set out in, and subject to the terms of, this agreement.         The parties
agree: as set out in the operative part of this agreement, in consideration of,
among other things, the mutual promises contained in this agreement.

  

Second Amendment and Restatement Agreement - Facility Agreement     Contents 3

 

 

[tlogo.jpg]

 

1Definitions and interpretation

 

1.1Definitions

 

The meanings of the terms used in this document are set out below.

 

Term Meaning         Amended Facility Agreement the Facility Agreement as
amended and restated in accordance with clause 2.         Effective Date the
date on which the Agent has notified the Borrower in accordance with clause 3.2.
        Facility Agreement

the facility agreement dated 24 June 2013 entered into between certain of the
parties to this agreement, as amended and restated by the agreement entitled
‘Amendment and Restatement Agreement – Facility Agreement’ dated 27 August 2013
between certain of the parties to this agreement and further amended by the
agreement entitled ‘Amendment Agreement – Facility Agreement’ dated 19

December 2013 between certain of the parties to this agreement.

 

 



1.2Interpretation

 

(a)This agreement is supplemental to the Facility Agreement.

 

(b)The principles of interpretation contained in clause 1.2 of the Facility
Agreement apply, with any necessary changes, to this agreement.

 

1.3Interpretation of inclusive expressions

 

Specifying anything in this agreement after the words ‘includes’ or ‘for
example’ or similar expressions does not limit what else is included unless
there is express wording to the contrary.

 

1.4Incorporated definitions

 

A word or phrase, other than one defined in clause 1.1, defined in the Amended
Facility Agreement has the same meaning when used in this agreement.

 

1.5Agreement components

 

This agreement includes any schedule.

 

Second Amendment and Restatement Agreement - Facility Agreement     Page 4

 



 



[tlogo.jpg] Schedule 1    Amended and Restated Facility Agreement



 

2Amendment

 

2.1Amendment to Facility Agreement

 

On and with effect from the Effective Date, the Facility Agreement is amended
and restated as set out in Schedule 1.

 

2.2Amendments not to affect validity, rights, obligations

 

(a)The amendments to the Facility Agreement in clause 2.1 do not affect the
validity or enforceability of the Facility Agreement, Amended Facility Agreement
or any other Transaction Document.

 

(b)Except as expressly set out in this agreement, nothing in this agreement:

 

(1)prejudices or adversely affects any right, power, authority, discretion or
remedy; or

 

(2)discharges, releases or otherwise affects any liability or obligation

 

arising under the Facility Agreement, Amended Facility Agreement or any other
Transaction Document before the Effective Date.

 

2.3Confirmation

 

(a)On and with effect from the Effective Date, each party is bound by the
Amended Facility Agreement.

 

(b)Each party acknowledges and agrees that:

 

(1)this agreement is a ‘Transaction Document’ as defined in, and for all
purposes under, the Amended Facility Agreement.

 

(2)the Borrower Security Agreement, the Pathfinder Security Agreement, the
Pathfinder Pledge Agreement and the Pathfinder Mortgages, all of which have been
granted to and in favour of the Financier as security for the obligations
arising under, among other things, the Facility Agreement, remain in full force
and effect and constitute legal, valid and binding obligations on the Borrower
and Pathfinder, enforceable against them in accordance with their terms;

 

(3)the security interests, mortgages, charges, liens, assignments, transfers and
pledges granted by the Borrower and Pathfinder to and in favour of the Financier
pursuant to the Borrower Security Agreement, the Pathfinder Security Agreement,
the Pathfinder Pledge Agreement and the Pathfinder Mortgages secure and continue
to secure payment and performance when due of all debts, liabilities and
obligations, direct or indirect, absolute or contingent, mature or unmatured of
the Borrower and Pathfinder to the Financier now or after the date of this
agreement existing from time to time pursuant, including in connection with the
Amended Facility Agreement, and any other document given for the benefit of the
Financier to which the Borrower, the Parent or Pathfinder is a party; and

 

(4)the debts, liabilities and obligations referred to in clauses 2.3(b)(2) and
(4) constitute:

 

(A)‘Obligations’ as that term is defined in the Borrower Security Agreement, the
Pathfinder Security Agreement and the Pathfinder Pledge Agreement; and

 

Second Amendment and Restatement Agreement - Facility Agreement     Page 5

 

 

[tlogo.jpg] Schedule 1    Amended and Restated Facility Agreement

 

(B)‘Liabilities’ as that term is defined in each of the Pathfinder Mortgages.

 

2.4Guarantor acknowledgments

 

Each Guarantor confirms that its obligations under its Guarantee in the Facility
Agreement continue to apply despite the amendments contemplated or effected by
this agreement.

 

3Conditions

 

3.1Conditions precedent

 

The operation of clause 2.1 is subject to and conditional on the Agent receiving
each of the following in form and substance satisfactory to the Agent:

 

(a)officer’s certificates: an officer’s certificate given in respect of each
Transaction Party;

 

(b)constitution: certified copy of the memorandum and articles of association,
articles of incorporation, amalgamation, articles of organization, by-laws,
constitution, operating agreement, or other constituent documents of each
Transaction Party, or evidence that those documents have not varied from the
time they were last delivered;

 

(c)corporate authorization: a certified copy of a resolution of the board of
directors for each Transaction Party, approving the transactions contemplated by
this agreement, authorizing execution by each Transaction Party of this
agreement, and authorizing a person or persons (being Authorized Officers) to
sign notices, certificates or other documents in connection with this agreement
on behalf of the Transaction Party;

 

(d)execution of documents: an original of this agreement duly executed by all
parties other than the Finance Parties and, where applicable:

 

(1)with evidence satisfactory to the Agent that all Taxes applicable to the
agreement have been or will be duly paid; and

 

(2)in recordable form together with all executed documents necessary to record
them;

 

(e)other matters: any other certificates, authorisations, documents, matters or
things which the Agent reasonably requires.

 

3.2Notice to Borrower

 

The Agent must give notice to the Borrower as soon as practicable after the
conditions precedent in clause 3.1 have been satisfied.

 

4Representations and Warranties

 

Each Transaction Party affirms and repeats each of the representations and
warranties given by it in clause 8 of the Amended Facility Agreement as if it
were made at the date of execution of this agreement with respect to the facts
and circumstances then subsisting.

 

Second Amendment and Restatement Agreement - Facility Agreement     Page 6

 

 

[tlogo.jpg] Schedule 1    Amended and Restated Facility Agreement



 

5General

 

5.1Notices

 

A notice given under this agreement must be given in accordance with the
Facility Agreement.

 

5.2Governing law and jurisdiction

 

(a)This agreement is governed by the laws of the State of Colorado and the laws
of the United States of America which are applicable in the State of Colorado.

 

(b)Each party irrevocably submits to the non-exclusive jurisdiction of the
courts of the State or Federal courts of the State of Colorado.

 

5.3Further action

 

Each party must do all things and execute all further documents necessary to
give full effect to this agreement.

 

5.4Costs and expenses

 

The Borrower must pay all reasonable costs and expenses of the Finance Parties
in relation to the negotiation, preparation, execution, delivery, stamping and
completion of this agreement.

 

5.5Stamp duty

 

The Borrower must pay any stamp duty or similar Tax which is payable in
connection with the execution or performance of this agreement.

 

5.6Counterparts

 

(a)This agreement may be executed in any number of counterparts.

 

(b)All counterparts, taken together, constitute one instrument.

 

(c)A party may execute this agreement by signing any counterpart.

 

5.7Attorneys

 

Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

 

Second Amendment and Restatement Agreement - Facility Agreement     Page 7

 

 

[tlogo.jpg]

  

Schedule 1

 

Amended and Restated Facility Agreement

 

Second Amendment and Restatement Agreement - Facility Agreement     Page 8

 

 

[tlogo1.jpg]

 

Agreement

 

   Execution Version

 

Second Amended and   Restated Facility
Agreement


 

Ur-Energy USA Inc.

 

Ur-Energy Inc.

 

Pathfinder Mines Corporation

 

RMB Australia Holdings Limited

 

RMB Resources, a division of FirstRand Bank Limited
(London Branch)

 

QV.1 Building 250 St Georges Terrace Perth WA 6000 Australia   Telephone +61 8
9211 7777 Facsimile +61 8 9211 7878 GPO Box U1942 Perth WA 6845 Australia  
www.herbertsmithfreehills.com DX 104 Perth

 

 

 

 

[tlogo.jpg]

 

Contents

Table of contents

 

  The agreement 1           Operative part 3       1 Definitions and
interpretations 3   1.1 Definitions 3   1.2 Interpretations 28   1.3 Inclusive
expressions 29   1.4 Business Day 29   1.5 Accounting Standards 29         2
Conditions precedent and conditions subsequent 30   2.1 Conditions precedent to
the first Tranche 2 Facility Funding Portion 30   2.2 Conditions precedent to
all Funding Portions 30   2.3 Benefit of conditions precedent 30         3
Commitment, purpose and availability of Facility 31   3.1 Provision of
Commitment 31   3.2 Purpose 31   3.3 Cancellation of Commitment during
Availability Period 31   3.4 Cancellation at end of Availability Period 31   3.5
Voluntary prepayment – Tranche 1 Facility 31   3.6 Mandatory prepayment –
Tranche 1 Facility 32   3.7 Cancellations and prepayments in inverse order –
Tranche 1 Facility 32         4 Funding and rate setting procedures 32   4.1
Delivery of Funding Notice 32   4.2 Requirements for a Funding Notice 32   4.3
Irrevocability of Funding Notice 33   4.4 Amount of Funding Portions 33   4.5
Frequency of Funding Portions 33   4.6 Interest Periods 33   4.7 Determination
of Funding Rate 33         5 Facility 34   5.1 Provision of Funding Portions 34
  5.2 Repayment – Tranche 1 Facility 34   5.3 Repayment – Tranche 2 Facility 34
  5.4 Repayment of other Secured Moneys 34   5.5 Interest 34   5.6 Calculation
of per annum interest rate 35   5.7 Market Disruption Event 35         6
Payments 36   6.1 Manner of payment 36   6.2 Payments on a Business Day 36   6.3
Payments in gross 36   6.4 Additional payments 36   6.5 Taxation deduction
procedures 36   6.6 Tax Credit 37

 



Facility Agreement        page 1

 

 

[tlogo.jpg] 

 

Contents

 

  6.7 Tax affairs 37   6.8 Amounts payable on demand 37   6.9 Appropriation of
payments 37   6.10 Currency exchanges 38   6.11 Status of Finance Parties 38    
    7 Warrants 38   7.1 Warrants 38   7.2 Issue of Warrants 38   7.3 Exercise of
Warrants 38   7.4 Ranking of Shares and Warrants 39   7.5 Registration under
Securities Laws 39   7.6 Approvals for issue of Shares 40         8
Representations and warranties 40   8.1 General representations and warranties
40   8.2 Projects representations and warranties 44   8.3 Survival and
repetition of representations and warranties 46   8.4 Reliance by Finance
Parties 47         9 Undertakings 47   9.1 Conduct of Projects 47   9.2 Projects
Covenants 47   9.3 Environmental issues 48   9.4 Mineral Rights 48   9.5
Corporate and Project Budget 49   9.6 Provision of information and reports 49  
9.7 Proper accounts 51   9.8 Notices to the Agent 51   9.9 Corporate existence
52   9.10 Compliance 52   9.11 Maintenance of capital 52   9.12 Compliance with
laws and Authorizations 52   9.13 Establishment of Defined Benefit Plan 53  
9.14 Payment of debts, outgoings and Taxes 53   9.15 Project Documents 53   9.16
Amendments to constitution 54   9.17 Negative pledge and disposal of assets 54  
9.18 No change to business 55   9.19 Financial accommodation and Financial
Indebtedness 55   9.20 Arm’s length transactions 55   9.21 Restrictions on
Distributions and fees 56   9.22 Undertakings regarding Secured Property 56  
9.23 Insurance 57   9.24 Term of undertakings 59   9.25 Release of Security 59  
      10 Funding Account 59   10.1 Establishment of Funding Account 59   10.2
Flow of funds from Funding Account 60         11 Events of Default and Review
Events 60   11.1 Events of Default 60

 



Facility Agreement        page 2

 

 

[tlogo.jpg] 

 

Contents

 

  11.2 Effect of Event of Default 63   11.3 Transaction Parties to continue to
perform 64   11.4 Enforcement 64   11.5 Review Event 64         12 Increased
costs and illegality 65   12.1 Increased costs 65   12.2 Illegality 65   12.3
Reduction of Commitment 66   12.4 Patriot Act 66         13 Guaranty and
indemnity 66   13.1 Guaranty 66   13.2 Payment 66   13.3 Securities for other
money 66   13.4 Amount of Secured Moneys 66   13.5 Proof by Financier 67   13.6
Avoidance of payments 67   13.7 Indemnity for avoidance of Secured Moneys 67  
13.8 No obligation to marshal 68   13.9 Non-exercise of Guarantor’s rights 68  
13.10 Principal and independent obligation 68   13.11 Suspense account 69  
13.12 Unconditional nature of obligations 69   13.13 No competition 71   13.14
Continuing guaranty 72   13.15 Variation 72   13.16 Judgments 72   13.17
Accession of Guarantors 72         14 Indemnities and Break Costs 73   14.1
General indemnity 73   14.2 Break Costs 73   14.3 Continuing indemnities and
evidence of Loss 74         15 Fees, Tax, costs and expenses 74   15.1
Arrangement fee 74   15.2 Commitment fee 74   15.3 Tax 74   15.4 Costs and
expenses 75         16 Interest on overdue amounts 75   16.1 Payment of interest
75   16.2 Accrual of interest 75   16.3 Rate of interest 75         17
Assignment 76   17.1 Assignment by Transaction Party 76   17.2 Borrower
obligation in registered form 76   17.3 Assignment by Finance Party 76   17.4
Assist 76   17.5 Lending Office 77   17.6 No increase in costs 77

 

Facility Agreement        page 3

 

 

 [tlogo.jpg]

 

Contents

 

18 Saving provisions 77   18.1 No merger of security 77   18.2 Exclusion of
moratorium 77   18.3 Conflict 77   18.4 Consents 77   18.5 Principal obligations
78   18.6 Non-avoidance 78   18.7 Set-off authorized 78   18.8 Agent’s
certificates and approvals 78   18.9 No reliance or other obligations and risk
assumption 79   18.10 Power of attorney 79         19 General 79   19.1
Confidential information 79   19.2 Transaction Party to bear cost 80   19.3
Notices 80   19.4 Governing law and jurisdiction 80   19.5 Prohibition and
enforceability 81   19.6 Waivers 81   19.7 Variation 81   19.8 Cumulative rights
81   19.9 Attorneys 82   19.10 Counterparts 82           Schedules     Notice
Details 84   Funding Notice 86   Tranche 1 Facility Repayment Schedule 87  
Promissory Note 88   Borrower Group Structure Diagram 90   Guarantee Assumption
Agreement 91   Permitted Interests 94   Permitted Royalties 101   UCC Financing
Statements 111           Signing page 113

 



Facility Agreement        page 4

 

 

[tlogo.jpg]

 

The agreement

 

Facility Agreement  

 

 

Date ►

  



Between the parties           Borrower

Ur-Energy USA Inc.

 

a corporation incorporated under the laws of Colorado

 

of 10758 West Centennial Road, Suite 200, Littleton, Colorado, 80127

 

(Borrower) 

        Parent

Ur-Energy Inc.

 

a company continued under the Canada Business Corporations Act having company
number 437428-2

 

of 10758 West Centennial Road, Suite 200, Littleton, Colorado, 80127

 

(Parent) 

        Pathfinder

Pathfinder Mines Corporation

 

a corporation incorporated under the laws of Delaware of 10758 West Centennial
Road, Suite 200, Littleton, Colorado, 80127

 

(Pathfinder) 

        Financier

RMB Australia Holdings Limited

 

a company existing under the laws of Australia having registration number ACN
003 201 214

 

of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia

 

(Financier) 

        Agent

RMB Resources, a division of FirstRand Bank Limited (London Branch)

 

registered in England & Wales (Branch Registration No. BR10027) of 20
Gracechurch Street, London EC3V 0BG

 

(Agent) 

   

 



Facility Agreement        page 1

 

 





[tlogo.jpg] 1     Definitions and interpretations



 

    Background the Financier has agreed to provide the Facilities to the
Borrower on the terms of this agreement.         The parties agree as set out in
the operative part of this agreement, in consideration of, among other things,
the mutual promises contained in this agreement.    

 



Facility Agreement        page 2

 

 

[tlogo.jpg]

 

Operative part

 

1Definitions and interpretations

 

1.1Definitions

 

The meanings of the terms used in this document are set out below.

 

  Term Meaning               Accounting Standards generally accepted accounting
principles in the United States of America.               Affiliate

with respect to a Person:

 

1    any partner, officer, manager, director or managing agent of that Person or
that Person’s Affiliates;

 

2    any spouse, parent, children or grandchildren (by birth or adoption) of
that Person; and

 

3    any other Person (other than a Subsidiary):

 

·    that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, that Person;

 

·    that directly or indirectly beneficially owns or holds 10% or more of any
class of voting stock or partnership or other voting interest of that Person or
any Subsidiary of that Person; or

 

·    10% or more of the voting stock or partnership or other voting interest of
which is directly or indirectly beneficially owned or held by that Person or a
Subsidiary of that Person.

              AREVA AREVA Inc. (previously AREVA NC Inc.), a corporation
incorporated under the laws of Delaware.               Attorney an attorney
appointed under a Transaction Document.               Authorization

1    any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption;
and

 

2    in relation to anything which a Government Agency may prohibit or restrict
within a specific period, the expiry of that period without intervention or
action or notice of intended intervention or action.

              Authorized Officers 1    in relation to the Borrower, a director,
an executive officer or a company secretary; and      

  

Facility Agreement        page 3

 



 

[tlogo.jpg] 1     Definitions and interpretations



 

  Term Meaning                

2    in relation to the Financier, a director, an associate director, a company
secretary, an officer whose title contains the word ‘president’, ‘director’,
‘manager’ or ‘executive’, or a person performing the functions of any of them,

 

or in either case, a person appointed by a party to act as an Authorized Officer
for the purposes of this agreement and the Transaction Documents.

              Availability Period

1    in respect of the Tranche 1 Facility, the period commencing on Tranche 1
Facility Financial Close and ending on 31 May 2014; and

 

2    in respect of the Tranche 2 Facility, the period commencing on the later of
1 June 2014 and the Tranche 2 Facility Financial Close and ending on 1 January
2016.

              Bankruptcy Code Title 11 of the United States Code as amended from
time to time.               Borrower Group the Parent and each of its
Subsidiaries and Borrower Group Member means any one of them.              
Borrower Security Agreement the agreement entitled ‘Security Agreement’ dated 24
June 2013 granted by the Borrower in favour of the Finance Parties.            
  Break Costs

for any repayment or prepayment, the amount (if any) by which:

 

1    the interest on the amount repaid or prepaid which the Financier should
have received under this agreement (had the repayment or prepayment not
occurred),

 

exceeds:

 

2    the return which that Financier would be able to obtain by placing the
amount repaid or prepaid to it on deposit with a Reference Bank,

 

in each case for the period from the date of repayment or prepayment until the
last day of the then current Interest Period applicable to the repaid or prepaid
amount.

              Business Day

1   for the purposes of clause 19.3, a day on which banks are open for business
in the city where the notice or other communication is received excluding a
Saturday, Sunday or public holiday; and

 

2   for all other purposes, a day on which banks are open for business in
Sydney, Australia, Denver, Colorado and London, England excluding a Saturday,
Sunday or public holiday.

     

 

Facility Agreement        page 4

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               Change in Law

any present or future law, regulation, treaty, order or official directive or
request (which, if not having the force of law, would be complied with by a
responsible financial institution) which:

 

1   commences, is introduced, or changes, after the date of this agreement; and

 

2   does not relate to a change in the effective rate at which Tax is imposed on
the overall net income of a Finance Party or a change in franchise Taxes, any
branch profit Taxes or similar Taxes imposed by any jurisdiction on a Finance
Party.

              Collateral Security any present or future Encumbrance, Surety
Obligation or other document or agreement created or entered into by a
Transaction Party or any other person as security for, or to credit enhance, the
payment of any of the Secured Moneys, including any further security granted
under clause 9.22(a)(2).               Commitment

1   the Tranche 1 Facility Commitment; or

 

2   the Tranche 2 Facility Commitment.

              Contamination

in respect of a property, the presence of Pollutants:

 

1   in, on or under the property; or

 

2   in the ambient air and emanating from the property.

              Contested Tax a Tax payable by a Transaction Party or Lost Creek
where the Transaction Party or Lost Creek is contesting its liability to pay
that Tax, and has reasonable grounds to do so.               Control

of a Person, includes the possession directly or indirectly of the power,
whether or not having statutory, legal or equitable force, and whether or not
based on statutory, legal or equitable rights, directly or indirectly, to do any
of the following:

 

1   to control 50% or more of the total votes which might be cast at a general
meeting of that Person;

 

2   to elect or appoint a majority of the board of directors or other governing
body of that Person; or

 

3   to direct or cause the direction of the management and policies of that
company whether by means of trusts, agreements, arrangements, understandings,
the ownership of any interest in shares or stock of that company or otherwise.

              Converdyn Agreement the agreement constituted by the agreement
entitled ‘Uranium Supplier’s Agreement’ dated 5 June 2013 between the Borrower
and ConverDyn, with contract number ‘13-526’ and the assignment agreement dated
21 August 2013 between the Borrower and Lost Creek.      

 

Facility Agreement        page 5

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               Corporate and Project Budget

the document comprising:

 

1   the consolidated cashflow budget for the Borrower Group covering the period
to 31 December 2015; and

 

2   the cashflow budget for the Projects over a period of 18 months,

 

which was initially provided to the Lender in June 2013 and then provided in an
updated form under clauses 9.5 and 9.6(f).

              Debtor Relief Laws the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, insolvency, rearrangement, moratorium,
reorganisation, or similar debtor relief laws affecting the rights of creditors
generally from time to time in effect and applicable to any Transaction Party or
Lost Creek having regard to its place of formation.               Default

1   an Event of Default; or

 

2   a Potential Event of Default.

              Defined Benefit Plan

1   any employee pension plan covered by the Employee Retirement Income Security
Act of 1974 (PL 93-406, 2 September 1974), as amended; or

 

2   any Canadian pension plan which contains a ‘defined benefit provision’ as
defined in subsection 147.1(1) of the Income Tax Act (Canada).

              Deposit Account Control Agreement the deposit account control
agreement to be made between the Borrower, the Finance Parties and a bank or
financial institution in accordance with clause 1.1 in relation to the Funding
Account.               Dispose in relation to any asset, property or right,
means to sell, transfer, assign, surrender, convey, lease, licence, discount,
lend, farm-out or otherwise dispose of any interest in the asset, property or
right.               Distribution any dividend, distribution or other amount
declared or paid by a Transaction Party or Lost Creek on any Marketable
Securities issued by it.               Documents the Transaction Documents and
the Project Documents.      

 

Facility Agreement        page 6

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               Dollars and $ the lawful currency of the United
States of America.               Encumbrance

as applied to the property of any Person:

 

1    any mortgage, deed to secure debt, deed of trust, lien, pledge, charge,
capital lease, conditional sale or other title retention agreement, or other
security interest, security title or encumbrance of any kind in respect of any
property of that Person or upon the income and profits from that property,
whether that interest is based on the common law, statute or contract;

 

2    any arrangement, express or implied, under which any property of that
Person is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Financial Indebtedness or performance of
any other obligation in priority to the payment of the general, unsecured
creditors of that Person; and

 

3    the filing of, or any agreement to give, any financing statement under the
Uniform Commercial Code of any state or its equivalent in any jurisdiction.

              Environmental Approvals all consents, approvals, licences or other
Authorizations of any kind required by Environmental Law.              
Environmental Bonding

the environmental bonding instruments or cash bonds that have been posted with
the appropriate Government Agency:

 

1    in relation to the Lost Creek Project in the amount of $9,857,000; and

 

2    in relation to the Pathfinder Uranium Projects in the amount of
$12,198,563,

 

as they may be increased or supplemented by new bond amounts from time to time,
in each case as may be required by any Government Agency.

              Environmental Law any law of the United States of America or the
State of Wyoming that relates to the protection of the environment or health and
safety or manages Pollutants, including laws concerning land use or the
rehabilitation of any land, development, Contamination, conservation of natural
or cultural resources and resource allocation (including any law of the United
States of America or the State of Wyoming relating to the exploration for, and
development or exploitation of, any natural resource).              
Environmental Liability

any actual or potential Loss incurred or which may be incurred in connection
with:

 

1    the investigation or remediation;

     

 

Facility Agreement        page 7

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning                

2    a claim by any third party;

 

3    any action, order, declaration or notice by a Government Agency under an
Environmental Law; or

 

4    any agreement between a Transaction Party or Lost Creek and any:

 

·    owner or occupier of land; or

 

·    Government Agency,

 

of or in respect of Contamination of a Project or a Project Area.

              Event of Default any event specified in clause 11.1.              
Excluded Tax

a Tax measured or imposed by any jurisdiction on the net income of a Finance
Party, franchise Taxes, or any branch profit Taxes or similar Taxes imposed by
any jurisdiction on a Finance Party, but not a Tax:

 

1    calculated on or by reference to the gross amount of any payment (without
allowance for any deduction) derived by a Finance Party under a Transaction
Document or any other document referred to in a Transaction Document; or

 

2    imposed as a result of a Finance Party being considered a resident of or
organized or doing business in that jurisdiction solely as a result of it being
a party to a Transaction Document or any transaction contemplated by a
Transaction Document.

              Exercise Price Cdn$1.20 per Warrant Share.               Expiry
Date the date which is 5 years after a Warrant is issued to the Financier or the
Financier’s nominee under this agreement.               Facility Tranche 1
Facility or Tranche 2 Facility, as applicable and Facilities means both of them.
              Final Repayment Date 31 March 2016.               Finance Party
each of the Agent and the Financier and Finance Parties means both of them.    
          Financial Indebtedness any debt or other monetary liability in respect
of moneys borrowed or raised or any financial accommodation including under or
in respect of any:      

 

Facility Agreement        page 8

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning                

1    bill, bond, debenture, note or similar instrument;

 

2    acceptance, endorsement or discounting arrangement;

 

3    Surety Obligation;

 

4    finance or capital Lease;

 

5    agreement for the deferral of a purchase price or other payment in relation
to the acquisition of any asset or service;

 

6    obligation to deliver goods or provide services paid for in advance by any
financier;

 

7    agreement for the payment of capital or premium on the redemption of any
preference shares; or

 

8    Hedging Agreements,

 

and irrespective of whether the debt or liability:

 

9    is present or future;

 

10   is actual, prospective, contingent or otherwise;

 

11   is at any time ascertained or unascertained;

 

12   is owed or incurred alone or severally or jointly or both with any other
person; or

 

13   comprises any combination of the above.

              Financial Report

in relation to an entity, the following financial statements and information in
relation to the entity (or the equivalent financial statements or information in
the jurisdiction of the entity), prepared in accordance with the Accounting
Standards, for its financial quarter, financial half-year (if any) or financial
year:

 

1    a statement of financial performance;

 

2    a statement of financial position; and

 

3    a statement of cashflows.

              Force Majeure Event

1    an act of God;

 

2    an act of terrorism or any other unlawful act against public order or
authority;

 

3    a restraint by a Government Agency; and

 

4    any other event which a reasonable person could not foresee or reasonably
make provision for or insure against,

 

which wholly or partially prevents, hinders, obstructs, delays or interferes
with the development or operation of a Project.

              Funding Account the account established under clause 10.1(a).    
 

 

Facility Agreement        page 9

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               Funding Date the date on which a Funding Portion is
provided, or is to be provided, to the Borrower under this agreement.          
    Funding Notice a notice given under clause 4.1.               Funding
Portion

as applicable, each:

 

1    Tranche 1 Facility Funding Portion; or

 

2    Tranche 2 Facility Funding Portion.

              Funding Rate

in respect of an Interest Period, the aggregate of:

 

1    LIBOR for that Interest Period; and

 

2    the Margin.

              Gas Hills Property the property located in the Gas Hills mining
district in the State of Wyoming being the mine site commonly referred to as the
Lucky Mc Mine, in the area within the DEQ issued mine permit No. 356C.          
    Good Industry Practice in respect of a Project, the degree of care and
skill, diligence, prudence (financial and operational), foresight and operating
practice which would reasonably and ordinarily be expected from a skilled
operator engaged in the same type of undertaking as the Project under the same
or similar circumstances.               Government Agency any government or any
governmental, semi-governmental, administrative, fiscal or judicial body,
department, commission, authority, tribunal, agency or entity.              
Group Structure Diagram the group structure diagram in Schedule 5, as amended or
updated by the delivery of a new diagram to the Agent under clause 9.6(j).      
        Guarantee Assumption Agreement an agreement in or substantially in the
form of Schedule 6 or another form acceptable to the Agent.              
Guarantors

1    the Parent;

 

2    Pathfinder; and

 

3    any Person that has entered into a Guarantee Assumption Agreement and has
provided to the Financier all other documentation required under clause 13.17.

     

 

Facility Agreement        page 10

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               Hedging Agreement an interest rate transaction,
foreign exchange transaction, equity or equity index option, bond option,
commodity swap, commodity option, commodity forward sale, cap transaction,
currency swap transaction, cross-currency swap rate transaction or any other
hedge or derivative agreement, including any master agreement and any
transaction or confirmation under it.               Initial Transaction Costs

1   the fee described in clause 15.1;

 

2   all Taxes and registration fees payable on or with respect to the
Transaction Documents;

 

3   the reasonable legal fees in relation to the preparation, negotiation and
completion of the Transaction Documents and all related matters; and

 

4   all other reasonable fees, costs and expenses (including travel costs, fees
payable to any independent technical expert and other disbursements) of the
Finance Parties.

              Interest Payment Date the last day of each Interest Period.      
        Interest Period a period selected or determined under clause 4.6.      
        Key Mineral Rights

in respect of each Project:

 

1   the mineral rights described in Attachment 1 and Attachment 2 (as
applicable);

 

2   any other mining claim or right owned by Lost Creek or Pathfinder which the
Agent reasonably designates by notice to the Borrower to be a ‘Key Mineral
Right’;

 

3   any present or future renewal, extension, modification, substitution,
amalgamation or variation of any of the land and interests in land described in
paragraphs 1 and 2; and

 

4   any present or future application for or interest in any of the above, which
confers or which, when granted, will confer the same or similar rights.

              Lease a lease, charter, hire purchase, hiring agreement or any
other agreement under which any property is or may be used or operated by a
person other than the owner.               Lending Office in respect of a
Finance Party, the office of that Finance Party set out opposite its name in
Schedule 1 or any other office notified by a Finance Party under this agreement.
     

 

Facility Agreement        page 11

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               LIBOR

in relation to an Interest Period for a Funding Portion, means the rate per cent
per annum determined by the Agent to be:

 

1   the average of the rates quoted on the LIBOR01 Page as being the rate per
annum at which US Dollar deposits are offered for a period equivalent to the
Interest Period at about 11.00 am (London time) on the Value Date, eliminating
the highest and lowest rates and rounding up the resultant figure to 4 decimal
places;

 

2   where 2 or fewer rates are quoted for the relevant period on the LIBOR01
Page at the relevant time, the average of the rates notified to the Agent by
each Reference Bank to be the rate per annum at which US Dollar deposits are
offered to that Reference Bank for a period equivalent to the Interest Period at
about 11.00 am (London time) on the Value Date, rounding up the resultant figure
to 4 decimal places; or

 

3   if LIBOR cannot be determined in accordance with paragraphs 1 or 2 of this
definition, then the rate calculated in accordance with clause 5.7.

              LIBOR Business Day a day on which banks are open for business in
London and New York excluding a Saturday, Sunday or public holiday.            
  LIBOR01 Page the page entitled ‘LIBOR01’ on the Reuters Monitor Money Rates
Service or any other page which may replace the LIBOR01 page for the purpose of
displaying offered rates for US Dollar deposits.               Loss any claim,
action, damage, loss, liability, cost, charge, expense, outgoing or payment.    
          Lost Creek Lost Creek ISR, LLC, a limited liability company formed
under the laws of the State of Wyoming, United States of America, being a wholly
owned subsidiary of the Borrower.               Lost Creek Mortgage

1    the agreement entitled ‘Mortgage, Assignment of Revenues, Security,
Agreement, Fixture Filing and Financing Statement’ dated 24 June 2013 granted by
Lost Creek in favour of the Finance Parties in relation to, among other things,
the Mineral Rights for the Lost Creek Project; and

 

2    the agreement entitled ‘Mortgage, Assignment of Revenues, Security,
Agreement, Fixture Filing and Financing Statement’ dated on or about the date of
the Amendment and Restatement Agreement granted by Lost Creek in favour of the
Finance Parties in relation to, among other things, the Mineral Rights for the
Lost Creek Project.

     

 

Facility Agreement        page 12

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               Lost Creek Pledge Agreement the pledge over all of
the outstanding and future membership interests of Lost Creek granted by the
Borrower in favour of the Agent and the Financier dated 24 June 2013.          
    Lost Creek Project the Lost Creek uranium project located within the Project
Area in the State of Wyoming, United States of America, comprising the
exploration, development, construction and operation of the mine in the Project
Area and its associated infrastructure.               Margin 8.5% per annum.    
          Marketable Securities

1    debentures, stocks, shares or bonds of any government, of any local
Government Agency, or of any body corporate, association or society, and
includes any right or option in respect of shares in any body corporate;

 

2    any unit (whatever called) in a trust estate which represents a legal or
beneficial interest in any of the income or assets of a trust estate and
includes, but is not limited to, any option to acquire any unit as described in
this paragraph 2;

 

3    any option or right in respect of an unissued share;

 

4    any convertible note; and

 

5    any instrument or security which is a combination of any of the above.

              Market Disruption Event any event specified in clause 5.7.        
      Material Adverse Effect

a material adverse effect on:

 

1    any Transaction Party’s ability to perform any of its obligations under any
Transaction Document;

 

2    the rights of the Finance Parties under, or the enforceability of, a
Transaction Document;

 

3    the value of the Secured Property; or

 

4    the assets, business or operations of any Transaction Party(including a
Project of any Transaction Party and the Project Assets relating to that
Project).

              Material Agreement

1    each of the State Documents;

 

2    the Pathfinder SPA;

 

3    the Offtake Agreements;

 

4    any agreement or contract described in clause 9.15(f);

 

5    the Converdyn Agreement; and

     

 

Facility Agreement        page 13

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning                

6    any other agreement:

 

·    to which a Transaction Party or Lost Creek is a party; and

·    that is, in the reasonable opinion of the Agent, material to the
development of a Project and which the Agent notifies the Borrower is to be a
Material Agreement.

              Mineral Rights

in respect of a Project:

 

1    all of the mineral rights (including the Key Mineral Rights) described in
Attachment 1 and Attachment 2 (as applicable);

 

2    all entitlements of Lost Creek and Pathfinder under the provisions of any
relevant Mining Law to conduct exploration or mining activities in any part of
the Project Area relating to that Project;

 

3    any present or future interest from time to time held by or on behalf of
Pathfinder or Lost Creek in any present or future right, lease, licence,
patented or unpatented mining claim or millsite, permit, plan of operations or
other authority which confers or may confer a right to prospect or explore for
or mine any metals or minerals on the land the subject of the mining claims or
State Leases with respect to that Project;

 

4    any present or future renewal, extension, modification, substitution,
amalgamation or variation of any of the mineral rights described above (whether
extending over the same or a greater or lesser area); and

 

5    any present or future application for or an interest in any of the above
which confers or which, when operated, will confer the same or similar rights.

              Mining Law any law, including the relevant laws of United States
of America, the State of Wyoming or otherwise, whether or not deriving from
statute, concerning the acquisition by any allowed means of interests in public
lands or private lands for the purpose of conducting mining exploration, mine
development, mining operations, reclamation and related operations on that land,
together with the rights necessary to conduct those activities, including but
not limited to laws relating to public land use, development, conservation of
natural or cultural resources and resource allocation and includes any laws
concerning permits, licences and Authorizations required to be received before
conducting any of those activities and includes any and all rules, regulations
or ordinances promulgated under or in respect of those laws.               NYSE
Business Day a day on which trading takes place on the NYSE MKT.              
NYSE MKT NYSE MKT LLC.      

  

Facility Agreement        page 14

 







 



[tlogo.jpg] 1     Definitions and interpretations



 

  Term Meaning         NYSE MKT Approvals

each approval of the NYSE MKT that is required in connection with the
transactions contemplated in the Transaction Documents, including:

 

1    the provision of the Facility;

 

2    the issuance of the Warrants; and

 

3    the issuance and listing of Shares on the exercise of the Warrants.

              Officer

1    in relation to a Transaction Party which is a corporation, a director,
secretary, chief executive officer, chief financial officer, treasurer,
president or vice president or a person notified to be an authorized officer, of
the Transaction Party;

 

2    in relation to a Transaction Party which is a limited liability company,
the manager of that Transaction Party or a person notified to be an authorized
officer of that Transaction Party; and

 

3    in relation to a Finance Party, a director, secretary or any person whose
title includes the word ‘Director’, ‘Managing Director’, ‘Manager’ or ‘Vice
President’, and any other person appointed by the Finance Party to act as its
authorized officer for the purposes of this agreement.

              Offtake Agreements the offtake agreements set out in Attachment 3.
              Overdue Margin 2% per annum.               Overdue Rate

the aggregate of:

 

1    the Overdue Margin;

 

2    the Margin; and

 

3    LIBOR on the relevant date on which the Overdue Rate is calculated under
clause 16, as determined by the Agent in accordance with the definition of LIBOR
in this clause 1.1 except that in making the determination all references in
that definition to:

 

·    ‘Interest Period’ are references to a period of 30 days;

 

·    ‘Value Date’ are to the relevant date on which the Overdue Rate is
calculated under clause 16; and

 

·    ‘Funding Portion’ are to the relevant overdue amount.

              Pathfinder Pathfinder Mines Corporation, a company incorporated
under the laws of Delaware, United States of America, being a wholly-owned
subsidiary of the Borrower.      

 

Facility Agreement        page 15

 

  



[tlogo.jpg] 1     Definitions and interpretations



 

  Term Meaning         Pathfinder Acquisition completion of the acquisition of
Pathfinder under the Pathfinder SPA.               Pathfinder Acquisition Date
the date on which the Pathfinder Acquisition occurred.               Pathfinder
Mortgages

1    the agreement entitled ‘Mortgage, Assignment of Revenues, Security,
Agreement, Fixture Filing and Financing Statement’ dated 20 December 2013
granted by Pathfinder in favour of the Finance Parties in relation to, among
other things, the Mineral Rights for the Pathfinder Uranium Projects located at
the Gas Hills Property; and

 

2    the agreement entitled ‘Mortgage, Assignment of Revenues, Security,
Agreement, Fixture Filing and Financing Statement’ dated 20 December 2013
granted by Pathfinder in favour of the Finance Parties in relation to, among
other things, the Mineral Rights for the Pathfinder Uranium Projects located at
the Shirley Basin Property.

              Pathfinder Pledge Agreement the pledge over all of the outstanding
and future shares in the capital stock of Pathfinder granted by the Borrower in
favour of the Agent under clause 1.1(a) dated 20 December 2013.              
Pathfinder Security Agreement the agreement entitled ‘Security agreement’ dated
20 December 2013 granted by Pathfinder in favour of the Finance Parties.        
      Pathfinder SPA the sale and purchase agreement dated 16 December 2013
between AREVA and the Borrower, under which AREVA sold and the Borrower
purchased all of the issued shares in the capital stock of Pathfinder.          
    Pathfinder Uranium Projects the uranium projects located at the Gas Hills
Property and the Shirley Basin Property.               Patriot Act the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Pub. L. 107-56, signed into law on October
26, 2001, as amended from time to time.               Payment Currency the
currency in which any payment is actually made.      

 

Facility Agreement        page 16

 

 



[tlogo.jpg] 1     Definitions and interpretations



 

  Term Meaning         Permitted Disposal

1    sale of Product pursuant to the Offtake Agreements or otherwise on normal
commercial terms;

 

2    any Disposal on normal commercial terms of obsolete assets or, in the case
of Project Assets, assets that are surplus or otherwise no longer required for
the purpose of a Project;

 

3    any Disposal on normal commercial terms of assets (excluding Project
Assets) if the proceeds of the Disposal are used at or about the same time to
acquire replacement assets of comparable or superior value, type and quality
which are to be used for a similar purpose;

 

4    any payment of cash as consideration for the acquisition of any assets or
services on normal commercial terms;

 

5    any Disposal which is required to be made under any applicable law or an
order or directive made by any Government Agency;

 

6    any Disposals which constitute Permitted Encumbrances or in connection with
Permitted Financial Indebtedness;

 

7    a Disposal arising under a Permitted Royalty;

 

8    any Disposal of assets (other than Project Assets) not included in
paragraphs 1 to 7 (inclusive) where the market value (in aggregate) does not
exceed $5,000,000; and

 

9    any other Disposal made with the prior written consent of the Agent.

              Permitted Encumbrance

1    any Security;

 

2    [not used];

 

3    any other Encumbrance in favour of the Financier;

 

4    any Encumbrance which is approved in writing by the Financier;

 

5    any Encumbrance created under the Converdyn Agreement, or other agreements
entered into in respect of conversion and storage services at the Converdyn
facility at Metropolis, Illinois, the Cameco facility at Port Hope and Comurhex
facility in France, in the ordinary course of business;

 

6    the interests described in the UCC financing statements listed in Schedule
9;

 

7    any Encumbrance arising under a State Document;

 

8    any operating lease of personal property entered into in the ordinary
course of business and having a term (including renewals) of greater than one
year that are deemed to be Encumbrances under applicable law;

 

9    any cash or cash equivalent on deposit with any person as collateral for
obligations in connection with Environmental Bonding;

 

10  any Encumbrance for purchase money mortgages and other security interests on
equipment acquired, leased or held by any Transaction Party or Lost Creek
(including equipment held by any such Person as lessee under leveraged leases)
in the ordinary course of business to secure the purchase price of or rental
payments with respect to the equipment or to secure indebtedness incurred solely
for the purpose of financing the acquisition (including acquisition as lessee
under leveraged leases), construction or improvement of any of the equipment, as
long as that the property secured by that Encumbrance is limited to the relevant
equipment;

     

 

Facility Agreement        page 17

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning          

11  (i) Encumbrances of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial code in effect in the
relevant jurisdiction; and

 

(ii) Encumbrances of any depositary bank in connection with rights of set-off
and recoupment with respect to any deposit account of any Transaction Party or
Lost Creek as permitted under clause 9.17; and

 

12  any Encumbrance arising by operation of law in the ordinary course of
business in good faith including (a) workman's, contractor’s, subcontractor’s,
mechanic’s, materialman’s, supplier’s, solicitor's or other similar statutory
liens, (b) liens in favour of any Government Agency, (c) liens for taxes,
assessments and governmental charges or levies not yet due and payable, (d) the
terms and conditions of mineral leases under which any Transaction Party or Lost
Creek is a lessee, and liens affecting the interests of any third party lessor
as the property owner under the relevant lease, (e) the terms and conditions of
the State Leases, and liens affecting the interests of the State of Wyoming as
the property owner under the relevant lease, and (f) liens of pledges or
deposits under workers’ compensation laws or similar legislation, unemployment
insurance or other types of social security or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
governmental contracts, performance and return of money bonds and similar
obligations, but in each case only for so long as:

 

·    there is no default in payment of any money or performance of any
obligation secured by the relevant Encumbrance; and

 

·    there are adequate holdbacks being maintained as required by applicable
law,

 

but not including any Encumbrance arising due to the failure to observe any
statute or contract.

              Permitted Financial Accommodation

any financial accommodation or any Surety Obligation provided by a Transaction
Party or Lost Creek in respect of financial accommodation:

 

1    under the Transaction Documents;

 

2    [not used];

 

3    to another Transaction Party or Lost Creek, to the extent provided in the
Corporate and Project Budget;

 

4    under the Environmental Bonding arrangements; or

 

5    with the Agent’s prior written consent.

     

 

Facility Agreement        page 18

 

 



[tlogo.jpg] 1     Definitions and interpretations



 

  Term Meaning               Permitted Financial Indebtedness

1    any liability of a Transaction Party or Lost Creek under any agreement
entered into in the ordinary course of business for the acquisition of any asset
or service where payment for the asset or service is deferred for a period of
not more than 90 days;

 

2    any Financial Indebtedness incurred by one Transaction Party or Lost Creek
to another Transaction Party or Lost Creek;

 

3    any Financial Indebtedness incurred or permitted to be incurred under the
State Documents;

 

4    any Financial Indebtedness incurred or permitted to be incurred under any
Transaction Document;

 

5    [not used];

 

6    any Financial Indebtedness entered into by a Transaction Party or Lost
Creek, the aggregate outstanding principal amount of which does not at any time
exceed $500,000;

 

7    any Financial Indebtedness (including any surety) incurred under or in
respect of any reclamation bond; and

 

8    any other Financial Indebtedness approved by the Agent.

              Permitted Interest

1    any zoning or similar law or right reserved to or vested in any Government
Agency to control or regulate the use of any real property;

 

2    registered restrictions, covenants, land use contracts, building schemes,
declarations of covenants, conditions and restrictions, servicing agreements in
favour of any Government Agency, easements, rights-of-way, servitudes or other
similar rights in or with respect to real property (including open space and
conservation easements, restrictions or similar agreements and rights of way and
servitudes for railways, water, sewer, drainage, gas and oil pipelines,
electricity, light, power, telephone, telegraph, internet or cable television
services and utilities) granted to or reserved by other Persons or properties,
which, in the aggregate, do not materially impair the use of the subject
property or asset for its intended purposes or the operation of the business of
that Person, but each of the above will only be taken to be a Permitted Interest
for so long as its terms have been complied with;

 

3    any right reserved to or vested in any Government Agency, by the terms of
any permit, licence, certificate, order, grant, classification (including any
zoning laws and ordinances and similar legal requirements), registration or
other consent, approval or authorisation acquired by a Person from any
Government Agency, to terminate any permit, licence, certificate, order, grant,
classification, registration or other consent, approval or authorisation or to
require annual or other payments as a condition to the continuance of that right
and which, in the aggregate, do not materially impair the use of or the
operation of the business or property; and

 

4    the interests listed in Schedule 7.

     

 

Facility Agreement        page 19

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning               Permitted Royalty the royalties listed in Schedule
8.               Person an individual, corporation, company, partnership,
association, trust or unincorporated organization, or a government or any
agency, division, department, or political subdivision a government.            
  Pollutant a pollutant, contaminant, dangerous, toxic or hazardous substance,
petroleum or petroleum product, chemical, solid, special liquid, industrial or
other waste.               Potential Event of Default any thing which could
reasonably be expected to become an Event of Default on the giving of notice
(whether or not notice is actually given), the expiry of time, the satisfaction
or non-satisfaction of any condition, or any combination of the above.          
    Power any right, power, authority, discretion or remedy conferred on a
Finance Party, a Receiver or an Attorney by any Transaction Document or any
applicable law.               Principal Outstanding the aggregate of the Tranche
1 Facility Principal Outstanding and the Tranche 2 Facility Principal
Outstanding.               Product the present and future right, title and
interest of a Transaction Party or Lost Creek in and to all uranium and other
locatable metals and minerals mined, extracted or derived from the Project Area
and the Projects.               Projects

each of:

 

1    the Lost Creek Project; and

 

2    the Pathfinder Uranium Projects,

 

and Projects means all of them.

              Project Area

each of:

 

1    the area the subject of the Key Mineral Rights for the Lost Creek Project;
and

 

2    the area the subject of the Key Mineral Rights for the Pathfinder Uranium
Projects,

 

and Project Areas means all of them.

     

 

Facility Agreement        page 20

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning         Project Assets

in respect of a Project, all the right, title and interest both present and
future of any Transaction Party or Lost Creek which is attributable to the
Project and includes all the right, title and interest both present and future
of a Transaction Party or Lost Creek in, to, under or derived from:

 

1    the Key Mineral Rights for the Project;

 

2    the Product;

 

3    any title to or interest in land in the Project Area now or at a later time
held by a Transaction Party or Lost Creek;

 

4    every contract for the use by any third party of any of the assets and
property included in the Project or the Project Area;

 

5    Authorizations in relation to the Project or the Project Area;

 

6    the relevant Project Documents for the Project and any other contract,
agreement, permit, lease, licence, consent, easement, right of way and other
rights or interests in land, which relate to the operation or maintenance of the
Project or the Project Area or to the exploration, mining, production,
transportation, storage, treatment, processing or marketing of the Product;

 

7    all exploration and mining information, documents, maps, reports, records,
studies and other written data, including all data stored on magnetic tapes,
disks or diskettes or any other computer storage media, relating to geological,
geochemical and geophysical work, feasibility studies and other operations
conducted with respect to the Project Area;

 

8    all buildings, improvements, structures, systems, fixtures, plant,
machinery, equipment, tools and other personal property at any time used or
intended for use in connection with or incidental to the development of the
Project and the exploration, mining, storage, transporting, and processing of
Product and all associated facilities and infrastructure (including any
treatment or processing plant); and

 

9    every contract for the use by any third party of any of the assets
described in paragraphs 1 to 8 inclusive.

              Project Documents

1    the State Leases;

 

2    all instruments and indicia of title to the Key Mineral Rights and Mineral
Rights and all other documentation and agreements under which a Transaction
Party or Lost Creek derives the right to conduct mining or exploration in the
Project Areas;

 

3    any other contractual interests in real property that comprise a portion of
the Key Mineral Rights;

 

4    each Material Agreement;

 

5    all agreements evidencing the Environmental Bonding arrangements;

 

6    any other document executed from time to time by any person in respect of
the documents described in paragraphs 1 to 5 inclusive or which is collateral,
supplementary or related to those documents; and

     

 

Facility Agreement        page 21

 

 



[tlogo.jpg] 1     Definitions and interpretations

 

  Term Meaning                 7    any other document that the Agent and the
Borrower agree in writing to be a Project Document.               Promissory
Note the instrument in the form set out in Schedule 4.               Quarter the
period of 3 months preceding a Quarterly Date.               Quarterly Date each
of 31 March, 30 June, 30 September and 31 December each year.              
Receiver a receiver or receiver and manager appointed under a Security Document,
or a person acting in an equivalent role.               Reference Banks

1    Barclays Bank plc;

 

2    JPMorgan Chase Bank; and

 

3    Royal Bank of Scotland plc,

 

and any other bank or financial institution nominated by the Agent.

              Registration Statement has the meaning given in clause 7.5.      
        Relevant Currency the currency in which a payment is required to be made
under the Transaction Documents and, if not expressly stated to be another
currency, is Dollars.               Repayment Date

1    in relation to the Tranche 1 Facility, each Tranche 1 Facility Repayment
Date; and

 

2    in relation to the Tranche 2 Facility, each Tranche 2 Facility Repayment
Date.

              Review Event any event specified in clause 11.5(a).              
Same Day Funds immediately available and freely transferable funds.            
  Secured Moneys

all debts and monetary liabilities of each Transaction Party to the Finance
Parties under or in relation to any Transaction Document and in any capacity,
irrespective of whether the debts or liabilities:

 

1    are present or future;

     

 

Facility Agreement        page 22

 

 



[tlogo.jpg] 1     Definitions and interpretations

  

  Term Meaning          

2    are actual, prospective, contingent or otherwise;

 

3    are at any time ascertained or unascertained;

 

4    are owed or incurred by or on account of any Transaction Party alone, or
severally or jointly with any other person;

 

5    are owed to or incurred for the account of any Finance Party alone, or
severally or jointly with any other person;

 

6    are owed to any other person as agent (whether disclosed or not) for or on
behalf of any Finance Party;

 

7    are owed or incurred as principal, interest, fees, charges, Taxes, damages
(whether for breach of contract or tort or incurred on any other ground),
losses, costs or expenses, or on any other account;

 

8    are owed to or incurred for the account of any Finance Party directly or as
a result of:

 

·    the assignment or transfer to any Finance Party of any debt or liability of
any Transaction Party (whether by way of assignment, transfer or otherwise); or

 

·    any other dealing with any such debt or liability;

 

9    are owed to or incurred for the account of a Finance Party before the date
of this agreement or before the date of any assignment of this agreement to any
Finance Party by any other person or otherwise; or

 

10  comprise any combination of the above.

              Secured Property the property subject to a Security.              
Securities Act the Securities Act of 1933, as amended.               Securities
Laws in respect of a Transaction Party or Lost Creek, all securities, companies
and corporations laws, together with all regulations, rules and policy
statements under those laws, which are applicable to that Transaction Party or
Lost Creek, including the applicable laws of the United States of America and
Canada or a State, Province or Territory of either of them.              
Security any security created or expressed to be created in favour of a Finance
Party by a Security Document.               Security Document

1    the Borrower Security Agreement;

 

2    the Pathfinder Security Agreement;

 

3    the Pathfinder Pledge Agreement;

 

4    the Pathfinder Mortgages;

     

 

Facility Agreement        page 23

 

 



[tlogo.jpg] 1     Definitions and interpretations

  

  Term Meaning                

5    the guarantee and indemnity given by a Guarantor under clause 13.17;

 

6    the Deposit Account Control Agreement;

 

7    any Encumbrance granted by a Guarantor under clause 13.17; and

 

8    each Collateral Security.

              Security Provider a person who has granted a Security.            
  Shares fully paid shares of the common stock in the capital of the Parent.    
          Shirley Basin Property the property located in the Shirley Basin
mining district in the State of Wyoming being the mine site commonly referred to
as the Shirley Basin Mine, in the area within the DEQ issued mine permit No.
345C.               State Documents

1    the State Financing Agreement;

 

2    the agreement entitled ‘Mortgage, Assignment of Revenues, Security,
Agreement, Fixture Filing and Financing Statement’ granted by Lost Creek in
favour of Sweetwater County, Wyoming in relation to the Mineral Rights for the
Lost Creek Project;

 

3    the guarantee agreements, each entitled ‘Guarantee’, granted by the
Borrower and the Parent in favour of Sweetwater County, Wyoming;

 

4    the indenture of trust made between Sweetwater County, Wyoming and the
trustee identified in that indenture of trust;

 

5    the pledge over all of the outstanding and future membership interests of
Lost Creek granted by the Borrower in favour of Sweetwater County, Wyoming; and

 

6    other related security documents entered into between Lost Creek,
Sweetwater County, Wyoming and the trustee identified in those security
documents.

              State Financing Agreement the agreement entitled ‘Financing
Agreement’ made between Sweetwater County, Wyoming and Lost Creek.              
State Leases

1    State of Wyoming Uranium Lease No. 0-40814;

 

2    State of Wyoming Uranium Lease No. 0-41041;

 

3    State of Wyoming Uranium Lease No. 0-41765; and

 

4    State of Wyoming Uranium Lease No. 0-42115.

     

 

Facility Agreement        page 24

 

 



[tlogo.jpg] 1     Definitions and interpretations



 

  Term Meaning               Subsidiary a Person over which another Person has
Control.               Surety Obligation

any guaranty, suretyship, letter of credit, letter of comfort or any other
obligation:

 

1    to provide funds (whether by the advance or payment of money, the purchase
of or subscription for shares or other securities, the purchase of assets or
services, or otherwise) for the payment or discharge of;

 

2    to indemnify any person against the consequences of default in the payment
of; or

 

3    to be responsible for,

 

any debt or monetary liability of another person or the assumption of any
responsibility or obligation in respect of the insolvency or the financial
condition of any other person.

              Tax

1    any tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding including goods and services tax; or

 

2    any income, stamp or transaction duty, tax or charge,

 

which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other amount imposed on or
in respect of any of the above.

              Title Document any original, duplicate or counterpart certificate
or document of title.               Tranche 1 Facility the facility made
available by the Financier to the Borrower under clause 3.1 up to the amount of
the Tranche 1 Facility Commitment.               Tranche 1 Facility Commitment
the maximum aggregate amount agreed to be provided by the Financier under the
Tranche 1 Facility, being $6,500,000 (of which, $5,000,000 was advanced to the
Borrower on or about 19 December 2013), as reduced or cancelled in accordance
with this agreement.               Tranche 1 Facility Financial Close 24 June
2013.               Tranche 1 Facility Funding Date the date on which a Tranche
1 Facility Funding Portion is provided, or is to be provided, to the Borrower
under this agreement.               Tranche 1 Facility Funding Portion each
portion of the Tranche 1 Facility Commitment provided under this agreement.    
 

 

Facility Agreement        page 25

 

 



[tlogo.jpg] 1     Definitions and interpretations

  

  Term Meaning               Tranche 1 Facility Principal Outstanding at any
time, the aggregate principal amount of all outstanding Tranche 1 Facility
Funding Portions at that time.               Tranche 1 Facility Repayment Amount
each of the amounts set out in column 2 of the Tranche 1 Facility Repayment
Schedule.               Tranche 1 Facility Repayment Date each of the dates set
out in column 1 of the Tranche 1 Facility Repayment Schedule.              
Tranche 1 Facility Repayment Schedule the repayment schedule set out in Schedule
3.               Tranche 1 Facility Undrawn Commitment at any time, the Tranche
1 Facility Commitment at that time less the Tranche 1 Facility Principal
Outstanding at that time.               Tranche 2 Facility the facility made
available by the Financier to the Borrower under clause 3.1 up to the amount of
the Tranche 2 Facility Commitment.               Tranche 2 Facility Commitment
the maximum aggregate amount agreed to be provided by the Financier under the
Tranche 2 Facility, being $3,500,000, as reduced or cancelled in accordance with
this agreement.               Tranche 2 Facility Financial Close the date on
which all of the conditions precedent in clauses 2.1 and 2.2 are satisfied or
waived by the Agent.               Tranche 2 Facility Funding Portion each
portion of the Tranche 2 Facility Commitment provided under this agreement.    
          Tranche 2 Facility Principal Outstanding at any time, the aggregate
principal amount of all outstanding Tranche 2 Facility Funding Portions at that
time.               Tranche 2 Facility Repayment Date in respect of a Tranche 2
Facility Funding Portion, the Quarterly Date occurring after the provision of
that Tranche 2 Facility Funding Portion.               Tranche 2 Facility
Undrawn Commitment at any time, the Tranche 2 Facility Commitment at that time
less the Tranche 2 Facility Principal Outstanding at that time.      

 

Facility Agreement        page 26

 

 



[tlogo.jpg] 1     Definitions and interpretations

  

  Term Meaning               Transaction Document

1    this agreement;

 

2    each Security Document;

 

3    any Guarantee Assumption Agreement;

 

4    the Promissory Note;

 

5    the Warrant Certificate;

 

6    any document or agreement entered into or given under any of the above;

 

7    any other document that the Agent and the Borrower agree in writing to be a
Transaction Document; and

 

8    all amendments, modifications, extensions, replacements and substitutions
to any of the above.

              Transaction Party

1    the Borrower;

 

2    each Guarantor;

 

3    each Security Provider; and

 

4    any other person that the Borrower and the Agent agree is a Transaction
Party.

              TSX the Toronto Stock Exchange.               TSX Business Day a
day on which trading takes place on the TSX.               Undrawn Commitment

at any time,

 

1    the Tranche 1 Facility Undrawn Commitment; or

 

2    the Tranche 2 Facility Undrawn Commitment.

              Value Date the date 2 LIBOR Business Days before the first day of
an Interest Period.               Warrant a warrant to purchase Shares which was
issued to the Warrant Holder under clause 7.1 and which is exercisable at the
Exercise Price.               Warrant Certificate

a certificate in the form of Attachment 4.

     

 

Facility Agreement        page 27

 



 



[tlogo.jpg] 1     Definitions and interpretations



 

  Term Meaning               Warrant Holder the Financier or the Financier’s
nominee.               Warrant Share each Share received by the Financier or the
Financier’s nominee on the exercise of a Warrant.               WOC Proceeding
the administrative challenge brought by the Wyoming Outdoor Council requesting
that the Wyoming State Office of the Bureau of Land Management review and stay
its decision with respect to its Record of Decision.               Work Fee a
non-refundable, non-rebateable fee of $50,000 paid in cash by the Borrower to
the Agent upon acceptance of the Agent’s mandate to arrange the Facility.      

  

1.2Interpretations

 

In this agreement headings and bold type are for convenience only and do not
affect the interpretation of this agreement and, unless the context requires
otherwise:

 

(a)words indicating the singular include the plural and vice versa;

 

(b)words indicating a gender include any gender;

 

(c)other parts of speech and grammatical forms of a word or phrase defined in
this agreement have a corresponding meaning;

 

(d)an expression suggesting or referring to a natural person or an entity
includes any company, partnership, joint venture, association, corporation or
other body corporate and any Government Agency;

 

(e)a reference to any thing (including any right) includes a part of that thing
but nothing in this clause 1.2(e) implies that performance of part of an
obligation constitutes performance of the obligation;

 

(f)a reference to a clause, party, annexure, exhibit, attachment or schedule is
a reference to a clause of, and a party, annexure, exhibit, attachment and
schedule to, this agreement and a reference to this agreement includes any
annexure, exhibit, attachment and schedule;

 

(g)a reference to a statute, regulation, proclamation, ordinance or by-law
includes all statutes, regulations, proclamations, ordinances or by-laws
amending, consolidating or replacing it, whether passed by the same or another
Government Agency with legal power to do so, and a reference to a statute
includes all regulations, proclamations, ordinances and by-laws issued under
that statute;

 

(h)a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

 

Facility Agreement        page 28

 

  



[tlogo.jpg] 2     Conditions precedent and conditions subsequent

 

(i)a reference to liquidation includes official management, appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, deregistration, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy, or a similar procedure or, where applicable, changes in the
constitution of any partnership or person, or death;

 

(j)a reference to a party to any document includes that party’s successors and
permitted assigns;

 

(k)a reference to an agreement other than this agreement includes an
undertaking, deed, agreement or legally enforceable arrangement or understanding
whether or not in writing;

 

(l)a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;

 

(m)a reference to a document includes any agreement in writing, or any
certificate, notice, deed, instrument or other document of any kind;

 

(n)no provision of this agreement may be construed adversely to a party solely
on the ground that the party was responsible for the preparation of this
agreement or that provision;

 

(o)a reference to a body, other than a party to this agreement (including an
institute, association or authority), whether statutory or not:

 

(1)which ceases to exist; or

 

(2)whose powers or functions are transferred to another body,

 

is a reference to the body which replaces it or which substantially succeeds to
its powers or functions;

 

(p)a Default is ‘continuing’ if it has not been waived in writing by, or
remedied to the reasonable satisfaction of, the Agent; and

 

(q)references to time are to Denver, Colorado time, unless otherwise stated.

 

1.3Inclusive expressions

 

Specifying anything in this agreement after the words ‘include’ or ‘for example’
or similar expressions does not limit what else is included unless there is
express wording to the contrary.

 

1.4Business Day

 

Except where clause 6.2 applies or as otherwise provided under this agreement,
where the day on or by which any thing is to be done is not a Business Day, that
thing must be done on or by the succeeding Business Day.

 

1.5Accounting Standards

 

Any accounting practice or concept relevant to this agreement is to be construed
or determined in accordance with the Accounting Standards.

 

Facility Agreement        page 29

 

  



[tlogo.jpg] 2     Conditions precedent and conditions subsequent



 

2Conditions precedent and conditions subsequent

 

2.1Conditions precedent to the first Tranche 2 Facility Funding Portion

 

The Financier is not obliged to provide the first Tranche 2 Facility Funding
Portion or the Tranche 2 Facility Commitment until the Agent has received all of
the following in form and of substance satisfactory to the Agent:

 

(a)N.I. 43-101 compliant resource: evidence that the Parent has made a
submission to the TSX reporting a N.I. 43-101 compliant resource on the
Pathfinder Uranium Projects containing at least an aggregate of 5,000,000 lbs of
U3O8 at an average grade exceeding 500 parts per million U3O8; and

 

(b)certificate regarding Material Adverse Effect: a certificate of the Borrower
and each Guarantor stating that since the end of the accounting period for the
most recently prepared Financial Reports, no event has occurred (and is
continuing) which has, or could reasonably be expected to have, a Material
Adverse Effect.

 

2.2Conditions precedent to all Funding Portions

 

The Financier is not obliged to provide any Funding Portion under any Facility
until the following conditions are fulfilled to the satisfaction of the Agent:

 

(a)Funding Notice: a Funding Notice has been provided by the Borrower to the
Agent that complies with clause 4.2;

 

(b)Funding Date: the Funding Date for the provision of a Funding Portion, is a
Business Day within the Availability Period, and for the Tranche 2 Facility a
Quarterly Date;

 

(c)Commitment: in respect of the provision of a Funding Portion, the relevant
Commitment will not be exceeded by providing the Funding Portion;

 

(d)amount of Funding Portion: in the case of a drawing for the purposes
described in 1.1(a), the Funding Portion is for an amount that, when aggregated
with all other readily available funds of the Borrower, does not exceed the
amount which is equal to the amount forecast by the Corporate and Project Budget
to be expended by the Borrower and Lost Creek during the period of 30 days
following the proposed Funding Date;

 

(e)no Default: no Default has occurred which is continuing and no Default will
result from the Funding Portion being provided;

 

(f)no Material Adverse Effect: no event has occurred which has had, or is likely
to have, a Material Adverse Effect and no event has occurred which will prevent
the Transaction Parties from developing or operating the Projects in accordance
with the Corporate and Project Budget; and

 

(g)representations and warranties: the representations and warranties set out in
clauses 8.1 and 8.2 are true and correct at the Funding Date

 

2.3Benefit of conditions precedent

 

A condition in this clause 2 is for the benefit only of the Finance Parties and
only the Agent acting on the instructions of the Financier may waive it.

 

Facility Agreement        page 30

 

  



[tlogo.jpg] 3     Commitment, purpose and availability of Facility

 

3Commitment, purpose and availability of Facility

 

3.1Provision of Commitment

 

The Financier must make the Tranche 1 Facility Commitment and the Tranche 2
Facility Commitment available to the Borrower on the terms of this agreement.

 

3.2Purpose

 

The Borrower must use the proceeds of each Funding Portion under any Facility
only for:

 

(a)reimbursing the Borrower for the cost of the Pathfinder Acquisition incurred
up until that date;

 

(b)the development of the Pathfinder Uranium Projects;

 

(c)agreed general corporate purposes in accordance with the Corporate and
Project Budget; and

 

(d)any other purpose that the Agent approves in writing.

 

3.3Cancellation of Commitment during Availability Period

 

(a)The Borrower may cancel the whole or any part of an Undrawn Commitment by
giving the Agent at least 10 days’ prior written notice.

 

(b)A notice must specify the Facility to which the cancellation relates and the
amount of the cancellation.

 

(c)A partial cancellation of any Undrawn Commitment may only be made in an
integral multiple of $500,000.

 

(d)The Commitment of a Facility is cancelled to the extent of the portion of the
Undrawn Commitment of the relevant Facility cancelled under this clause 3.3.

 

(e)A notice given under clause 3.3(a) is irrevocable.

 

3.4Cancellation at end of Availability Period

 

Each Commitment is automatically cancelled to the extent of any Undrawn
Commitment on the last day of the applicable Availability Period.

 

3.5Voluntary prepayment – Tranche 1 Facility

 

(a)The Borrower may prepay any of the Tranche 1 Facility Principal Outstanding
by giving the Agent at least 10 days’ prior written notice specifying the
prepayment date and the amount to be prepaid.

 

(b)Prepayment of part of the Tranche 1 Facility Principal Outstanding may only
be made in an integral multiple of $500,000.

 

(c)The Borrower must prepay the Tranche 1 Facility Principal Outstanding
specified in the prepayment notice on the prepayment date specified in the
notice together with:

 

(1)all unpaid interest accrued to the prepayment date in respect of the prepaid
amount; and

 

(2)the amount of any Break Costs in accordance with clause 14.2.

 

Facility Agreement        page 31

 

  



[tlogo.jpg] 4     Funding and rate setting procedures

 

(d)The Tranche 1 Facility Commitment is reduced by any amount of the Tranche 1
Facility Principal Outstanding prepaid under this clause 3.5 and accordingly, a
prepaid amount may not be redrawn.

 

(e)A notice given under clause 3.5(a) is irrevocable.

 

3.6Mandatory prepayment – Tranche 1 Facility

 

(a)If Pathfinder sells any of its assets (other than a Permitted Disposal), it
must transfer the proceeds of that sale to the Borrower and the Borrower must,
subject to clause 3.6(c), immediately apply any proceeds received from
Pathfinder under clause 3.6(a) as a mandatory prepayment of the Tranche 1
Facility Principal Outstanding together with the amount of any Break Costs in
accordance with clause 14.2.

 

(b)The Borrower must, subject to clause 3.6(c), immediately apply any proceeds
received from the exercise of the Warrants as a mandatory prepayment of the
Tranche 1 Facility Principal Outstanding together with the amount of any Break
Costs in accordance with clause 14.2.

 

(c)If prepayment under clauses 3.6(a) or 3.6(b) would result in the Borrower
incurring Break Costs, the Borrower is permitted to delay the relevant
prepayment until the next Interest Payment Date. Pending prepayment, the
relevant proceeds must be retained in the Funding Account and must not be used
for any other purpose or taken into account for the purpose of any calculation
made under this agreement.

 

(d)The Tranche 1 Facility Commitment is reduced by any amount of Principal
Outstanding prepaid under this clause 3.6, and a prepaid amount may not be
redrawn.

 

3.7Cancellations and prepayments in inverse order – Tranche 1 Facility

 

(a)If there is a cancellation of the Tranche 1 Facility Undrawn Commitment under
clause 3.3 or 3.4, the Tranche 1 Facility Repayment Amounts up to the amount of
the cancellation are to be cancelled in inverse order of maturity.

 

(b)A prepayment under clause 3.5 or 3.6 is to be applied to reduce the Tranche 1
Facility Repayment Amounts in inverse order of maturity.

 

4Funding and rate setting procedures

 

4.1Delivery of Funding Notice

 

(a)If the Borrower requires the provision of a Funding Portion it must deliver
to the Agent a Funding Notice.

 

(b)The Agent must notify the Financier of the contents of each Funding Notice as
soon as reasonably practicable and in any event within 1 Business Day after the
Agent receives the Funding Notice.

 

4.2Requirements for a Funding Notice

 

A Funding Notice to be effective must be:

 

(a)in writing in the form of, and specifying the matters required in, Schedule
2; and

 

Facility Agreement        page 32

 

  



[tlogo.jpg] 5     Facility

 

(b)received by the Agent before 11.00 am Sydney time on a Business Day at least
5 Business Days before the proposed Funding Date (or any shorter period that the
Agent agrees in writing).

 

4.3Irrevocability of Funding Notice

 

The Borrower is irrevocably committed to draw Funding Portions from the
Financier in accordance with each Funding Notice given to the Agent.

 

4.4Amount of Funding Portions

 

The Borrower must ensure that the amount of each Funding Portion is in
accordance with the amounts set out in the Corporate and Project Budget unless
otherwise agreed upon between the Borrower and the Agent.

 

4.5Frequency of Funding Portions

 

The Borrower may not deliver Funding Notices to the Agent more frequently than
once a month (in accordance with the Corporate and Project Budget) unless
otherwise agreed upon between the Borrower and the Agent.

 

4.6Interest Periods

 

(a)Each Interest Period must be of 90 days or any other period that the Agent
agrees upon with the Borrower.

 

(b)If an Interest Period ends on a day which is not a Business Day, it is
regarded as ending on the next Business Day in the same calendar month or, if
none, the preceding Business Day.

 

(c)An Interest Period for a Funding Portion commences either on the first
Funding Date for that Funding Portion or on the last day of the immediately
preceding Interest Period for that Funding Portion.

 

(d)Each Interest Period which commences prior to a Quarterly Date and would
otherwise end after that Quarterly Date, ends on that Quarterly Date.

 

(e)No Interest Period in respect of a Funding Portion may end after the Final
Repayment Date.

 

4.7Determination of Funding Rate

 

(a)The Agent must notify the Financier and the Borrower of the Funding Rate for
an Interest Period as soon as reasonably practicable, and in any event within
2 Business Days, after it has made its determination of LIBOR.

 

(b)In the absence of manifest error, each determination of LIBOR by the Agent is
conclusive evidence of that rate against the Borrower.

 

Facility Agreement        page 33

 

  



[tlogo.jpg] 5     Facility

 

5Facility

 

5.1Provision of Funding Portions

 

If the Borrower gives a Funding Notice, the Financier must pay into the Funding
Account the specified Funding Portion in Same Day Funds in Dollars on the
specified Funding Date and in accordance with that Funding Notice.

 

5.2Repayment – Tranche 1 Facility

 

(a)The Borrower must repay the Tranche 1 Facility Principal Outstanding by
paying on each Tranche 1 Facility Repayment Date the lesser of:

 

(1)the Tranche 1 Facility Repayment Amount payable on that date as set out in
the Tranche 1 Facility Repayment Schedule; and

 

(2)the Tranche 1 Facility Principal Outstanding.

 

(b)The Tranche 1 Facility Commitment and the Tranche 1 Facility Principal
Outstanding under the Tranche 1 Facility is reduced on each Tranche 1 Facility
Repayment Date by the amount paid in accordance with clause 5.2(a).

 

5.3Repayment – Tranche 2 Facility

 

(a)The Borrower must repay each Tranche 2 Facility Funding Portion on the
earlier of:

 

(1)the Final Repayment Date;

 

(2)the relevant Tranche 2 Facility Repayment Date, subject to clause 5.3(b); and

 

(3)otherwise as required under this agreement.

 

(b)If on a Tranche 2 Facility Repayment Date, a Tranche 2 Facility Funding
Portion is to be repaid (the Maturing Tranche 2 Facility Funding Portion) and a
Tranche 2 Facility Funding Portion is due to be provided (the New Tranche 2
Facility Funding Portion), then only an amount equal to:

 

(1)the amount of the Maturing Tranche 2 Facility Funding Portion; minus

 

(2)the amount of the New Tranche 2 Facility Funding Portion,

 

needs to be repaid by the Borrower (if that amount is positive).

 

(c)The Tranche 2 Facility Commitment will not be permanently reduced by any
amount repaid under this clause 5.3 and any amount repaid under this clause 5.3
may be redrawn.

 

5.4Repayment of other Secured Moneys

 

All unpaid Secured Moneys must in any event be paid on or before the Final
Repayment Date or on any other date on which the Principal Outstanding is or is
required to be repaid in full.

 

5.5Interest

 

(a)The Borrower must pay interest on the Principal Outstanding for each Interest
Period at the Funding Rate for the Interest Period.

 

Facility Agreement        page 34

 



 



[tlogo.jpg] 6     Payments



 

(b)The Borrower must pay accrued interest in arrears on each Interest Payment
Date.

 

5.6Calculation of per annum interest rate

 

(a)Interest is calculated on daily balances on the basis of a 360 day year and
for the actual number of days elapsed from and including the first day of each
Interest Period to, but excluding, the last day of the Interest Period or, if
earlier, the date of prepayment or repayment of the relevant Funding Portion
under this agreement.

 

(b)Despite anything contained in any Transaction Document, all of the
Transaction Documents are limited so that in no event will the total liability
for payments in the nature of interest, additional interest and other charges
exceed the applicable limits imposed by any applicable usury laws. If any
payments in the nature of interest, additional interest and other charges made
under any Transaction Document are held to be in excess of the limits imposed by
any applicable usury laws, it is agreed that any amount held to be in excess
will be considered payment of principal under this agreement, and the
indebtedness evidenced under this agreement will be reduced by the amount so
that the total liability for payments in the nature of interest, additional
interest and other charges will not exceed the applicable limits imposed by that
applicable usury law, in compliance with the wishes of the Borrower, each
Guarantor, the Financier and the Agent. This provision will never be superseded
or waived, and will control every other provision of the Transaction Documents
and all agreements between the Transaction Parties and the Finance Parties, and
their successors and assigns.

 

5.7Market Disruption Event

 

(a)If a Market Disruption Event occurs in relation to a Funding Portion for any
Interest Period, then the interest payable by the Borrower for the Interest
Period will be the rate per annum which is the sum of:

 

(1)the Margin; and

 

(2)the rate notified to the Borrower by the Agent as soon as practicable and in
any event before interest is due to be paid in respect of that Interest Period,
to be that which expresses as a percentage rate per annum the actual cost to the
Financier of funding that Funding Portion from whatever source it may reasonably
select.

 

(b)In this agreement, Market Disruption Event means:

 

(1)at or about noon in London on the first day of the relevant Interest Period,
the LIBOR01 Page is not available or 2 or fewer rates are quoted for the
relevant period on the LIBOR01 Page at the relevant time, and none or only one
of the Reference Banks supplies a rate to the Agent to determine LIBOR for the
relevant currency and period; or

 

(2)before close of business in London on the Value Date for the relevant
Interest Period, the Agent receives notification from the Financier that the
cost to it of obtaining matching deposits on the Value Date would be in excess
of LIBOR.

 

(c)No Transaction Party may disclose to any person any information in relation
to this clause 5.7 or any rates notified by a Finance Party under this
clause 5.7 without the prior written consent of the Financier, except if a
Transaction Party is required by law or stock exchange rule to do so.

 

Facility Agreement        page 35

 

 



[tlogo.jpg] 6     Payments



 

6Payments

 

6.1Manner of payment

 

All payments by a Transaction Party under the Transaction Documents must be
made:

 

(a)in Same Day Funds;

 

(b)in Dollars; and

 

(c)no later than 1.00 pm at the local time of the place where the account
specified by the Agent is located, on the due date,

 

to the Agent’s account as specified by the Agent to the Borrower or in any other
manner the Agent directs by written notice to the Borrower from time to time.

 

6.2Payments on a Business Day

 

If a payment is due on a day which is not a Business Day, the due date for that
payment is the next Business Day in the same calendar month or, if none, the
preceding Business Day, and interest must be adjusted accordingly.

 

6.3Payments in gross

 

All payments which a Transaction Party is required to make under any Transaction
Document must be without:

 

(a)any set-off, counterclaim or condition; or

 

(b)any deduction or withholding for any Tax or any other reason unless the
Transaction Party is required to make a deduction or withholding by applicable
law.

 

6.4Additional payments

 

If:

 

(a)any Transaction Party is required to make a deduction or withholding in
respect of Tax (other than Excluded Tax) from any payment to be made to a
Finance Party under any Transaction Document; or

 

(b)a Finance Party is required to pay any Tax (other than Excluded Tax) in
respect of any payment it receives from a Transaction Party or the Agent under
any Transaction Document,

 

the Transaction Party:

 

(c)indemnifies each Finance Party against that Tax; and

 

(d)must pay to each Finance Party an additional amount which the Agent
determines to be necessary to ensure that each Finance Party receives when due a
net amount (after payment of any Tax in respect of each additional amount) that
is equal to the full amount it would have received if a deduction or withholding
or payment of Tax had not been made.

 

6.5Taxation deduction procedures

 

If clause 6.4(a) applies:

 

Facility Agreement        page 36

 

 



[tlogo.jpg] 6     Payments



 

(a)the Transaction Party must pay the amount deducted or withheld to the
appropriate Government Agency as required by law; and

 

(b)the Transaction Party must:

 

(1)use reasonable endeavours to obtain a payment receipt from the Government
Agency (and any other documentation ordinarily provided by the Government Agency
in connection with the payment); and

 

(2)within 2 Business Days after receipt of the documents referred to in
clause 6.5(b)(1), deliver copies of them to the Agent.

 

6.6Tax Credit

 

If a Transaction Party makes an additional payment under clause 6.4 for the
benefit of a Finance Party, and the Finance Party determines that:

 

(a)a credit against, relief or remission for, or repayment of any Tax (Tax
Credit) is attributable to that additional payment; and

 

(b)the Finance Party has obtained, utilised and retained that Tax Credit (which
the Finance Party will use reasonable endeavours to do),

 

then the Finance Party must pay an amount to the Transaction Party which the
Finance Party reasonably determines will leave it (after that payment) in the
same after Tax position as it would have been in had the additional payment not
been made by the Transaction Party.

 

6.7Tax affairs

 

Nothing in clause 6.6:

 

(a)interferes with the right of any Finance Party to arrange its tax affairs in
any manner it thinks fit;

 

(b)obliges any Finance Party to investigate the availability of, or claim, any
Tax Credit; or

 

(c)obliges any Finance Party to disclose any information relating to its tax
affairs or any tax computations.

 

6.8Amounts payable on demand

 

If any amount payable by a Transaction Party under any Transaction Document is
not expressed to be payable on a specified date, that amount is payable by the
Transaction Party within 3 Business Days following written demand by the Agent.

 

6.9Appropriation of payments

 

(a)Except where clause 6.9(b) applies, following the occurrence of any Event of
Default, all payments made by a Transaction Party under a Transaction Document
may be appropriated as between principal, interest and other amounts as the
Agent determines or, if no Event of Default has occurred, in the following
order:

 

(1)first, towards reimbursement of all fees, costs, expenses, charges, damages
and indemnity payments due and payable by the Transaction Parties under the
Transaction Documents;

 

(2)second, towards payment of interest due and payable under the Transaction
Documents; and

 

Facility Agreement        page 37

 

 



[tlogo.jpg] 7     Warrants



 

(3)third, towards repayment or prepayment of the Principal Outstanding.

 

(b)Any money recovered by a Finance Party as a result of the exercise of a Power
under a Security Document must be appropriated in the manner provided in that
Security Document.

 

(c)Any appropriation under clauses 6.9(a) or 6.9(b) overrides any appropriation
made by a Transaction Party.

 

6.10Currency exchanges

 

If the Agent receives an amount under a Transaction Document in a currency which
is not in the Relevant Currency, the Agent:

 

(a)may convert the amount received into the Relevant Currency in accordance with
its normal procedures; and

 

(b)is only regarded as having received the amount that it has converted into the
Relevant Currency.

 

6.11Status of Finance Parties

 

The Agent will, when requested by the Borrower, provide the Borrower with
executed originals of IRS Form W-8BEN relating to the Finance Parties no later
than 5 Business Days prior to the first Interest Payment Date, provided that the
Agent has been given sufficient notice by the Borrower in order to comply with
the Borrower’s request.

 

7Warrants

 

7.1Warrants

 

Each party acknowledges and agrees that on or before Tranche 1 Facility
Financial Close, the Parent has:

 

(a)issued 4,294,167 Warrants to the Warrant Holder; and

 

(b)provided to the Warrant Holder a Warrant Certificate or Warrant Certificates
in respect of the Warrants in the name of the applicable Warrant Holder.

 

7.2Issue of Warrants

 

(a)All Warrants issued under clause 7.1 are at no additional cost to the Warrant
Holder or any Finance Party; and

 

(b)all Warrants are transferable by the Warrant Holder (and by its successive
transferees) in accordance with the terms of the Warrant Certificate.

 

7.3Exercise of Warrants

 

(a)The Warrant Holder may exercise any Warrants in accordance with the terms of
the Warrant Certificate and subject to any applicable laws or requirements of
the TSX and the NYSE MKT, at any time before the applicable Expiry Date.

 

(b)The proceeds payable by the Warrant Holder to exercise a Warrant will be
applied as a mandatory prepayment of the Principal Outstanding under clause
3.6(b).

 

Facility Agreement        page 38

 

 



[tlogo.jpg] 7     Warrants



 

7.4Ranking of Shares and Warrants

 

(a)Each Share received by the Warrant Holder on the exercise of a Warrant issued
to the Warrant Holder under this clause 7, ranks in all respects pari passu with
the other then existing issued Shares, but will not in the case of the exercise
of a Warrant carry any rights to any dividends or other distributions declared
or paid or made on the Shares before the date that Warrant is exercised.

 

(b)Each Warrant issued to the Warrant Holder under this clause 7 ranks in all
respects pari passu with the other then existing issued warrants to purchase
Shares.

 

7.5Registration under Securities Laws

 

(a)If the Parent:

 

(1)is no longer a ‘foreign issuer’ as defined in Rule 902 under the Securities
Act; and

 

(2)prepares and files with the U.S. Securities and Exchange Commission a
Registration Statement on Form S-3 or other equivalent form (Registration
Statement),

 

it must also provide in the Registration Statement for the resale by the
Financier or its nominee (as applicable) of the Warrant Shares.

 

(b)The Parent must notify the Agent in writing of the fact that it will no
longer be a ‘foreign issuer’ as defined in Rule 902 under the Securities Act as
soon as practicable after becoming so aware.

 

(c)The Parent must use its reasonable best efforts to cause the registration to
be declared effective as soon as practicable following filing. Following the
Registration Statement being declared effective, the Parent must maintain the
effectiveness and availability of the Registration Statement until the earlier
of:

 

(1)the last occurring Expiry Date;

 

(2)the date on which the Financier or the Financier’s nominee (as applicable) no
longer holds any of the Warrant Shares registered in the Registration Statement;
or

 

(3)the date on which the Warrant Shares are capable of being sold without
limitation, other than any applicable volume restrictions, under Rule 144 under
the Securities Act.

 

(d)The Financier must provide any information which is required under the
Securities Act relating to the Financier for inclusion in the Registration
Statement.

 

(e)If, during the time that the Registration Statement is effective, the Parent
notifies the Financier that the Registration Statement contains a material
misstatement or omission:

 

(1)the Financier must cease any resale of the Warrant Shares pursuant to the
relevant Registration Statement until it is notified that resales may be
resumed; and

 

(2)the Parent must use its best efforts to supplement the relevant Registration
Statement as soon as practicable to make the disclosures in that Registration
Statement correct and complete.

 

Facility Agreement        page 39

 

 



[tlogo.jpg] 8     Representations and warranties



 

7.6Approvals for issue of Shares

 

(a)The Parent must maintain all approvals required to permit the exercise of the
Warrants and the issue of the Warrant Shares.

 

(b)Without limiting the Parent’s obligations under clause 7.6(a), if any
approvals are required for the Parent to lawfully and validly permit the
exercise of the Warrants in accordance with their terms or the issuance of the
Warrant Shares, the Parent must use its best efforts to obtain those approvals,
as soon as reasonably practicable.

 

(c)To the extent that any approvals are required for exercise of the Warrants,
the Parent must issue to the Financier or its nominee (as applicable):

 

(1)on the date provided for in this agreement or the Warrant Certificate (as
applicable), the maximum number of Warrant Shares which can be issued without
those approvals and promptly seek to obtain those approvals for the issuance of
the balance of the relevant Warrant Shares (and if any shareholder approvals are
required, it will recommend to its shareholders that they approve the issue of
the relevant Warrant Shares, and will seek to obtain all approvals no later than
30 days after the relevant date); and

 

(d)the balance of the relevant Warrant Shares within 2 Business Days of
obtaining the approvals required for the issue of those Warrant Shares.

 

8Representations and warranties

 

8.1General representations and warranties

 

Each Transaction Party represents and warrants, for itself and with respect to
Lost Creek (as applicable) to and for the benefit of each Finance Party that:

 

(a)registration: it is a corporation or limited liability company (as the case
may be) registered in accordance with the laws of its place of incorporation or
organisation (as the case may be) and is validly existing and in good standing
under those laws;

 

(b)corporate power: it has the corporate or limited liability company power to
own its assets and to carry on its business as it is now being conducted;

 

(c)authority: it has power and authority to enter into and perform its
obligations under the Documents to which it is expressed to be a party;

 

(d)authorizations: it has taken all necessary action to authorize the execution,
delivery and performance of the Documents to which it is expressed to be a
party;

 

(e)binding obligations: the Documents to which it is expressed to be a party
constitute its legal, valid and binding obligations and, subject to any
necessary stamping and registration, and assuming valid execution by the Finance
Parties thereto, are enforceable in accordance with their terms subject to laws
generally affecting creditors’ rights and to principles of equity;

 

(f)valid Encumbrances:

 

 (1)upon execution and delivery of a Security Document, that Security Document
will be effective to create in favour of the Finance Parties, legal, valid and
enforceable Encumbrances on, and security interests in, all right, title and
interests of the relevant Transaction Party (as the case may be) in and to the
property the subject of that Security Document and the proceeds of that
property; and

 

Facility Agreement        page 40

 

 



[tlogo.jpg] 8     Representations and warranties



 



(2)in respect of a Security Document where the security interest may be
perfected only by possession or control of the property the subject of that
Security Document (which possession or control must be given to the Agent by the
relevant Transaction Party (as the case may be) to the extent that it is
required), after all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, and, after the
Agent takes possession or control of the property that is at any time encumbered
pursuant to that Security Document, that Security Document will constitute a
fully perfected Encumbrance on, and security interest (with the priority
interest it is intended to have under the Transaction Documents) in, all right,
title and interest of that Transaction Party in the property the subject of that
Security Document and the proceeds of that property, in each case subject to no
Encumbrances other than Permitted Encumbrances;

 

(g)transaction permitted: the execution, delivery and performance by it of the
Documents to which it is expressed to be a party will not breach, or result in a
contravention of:

 

(1)any law, regulation or Authorization;

 

(2)its articles of association, articles of incorporation, articles of
organization, by-laws, constitution, operating agreement, or other constituent
or organizational documents; or

 

(3)any Encumbrance or agreement which is binding on it,

 

and will not result in:

 

(4)the creation or imposition of any Encumbrance on any of its assets other than
as permitted under a Transaction Document; or

 

(5)the acceleration of the date for payment of any obligation under any
agreement which is binding on it;

 

(h)no default or breach: no Transaction Party is and nor is Lost Creek:

 

(1)in breach of a Transaction Document;

 

(2)in breach in a material respect of any law or Authorization;

 

(3)in breach in a material respect under any Project Document or other agreement
or document binding on it (other than a Transaction Document); and

 

(4)in default in the payment of a material sum, or not in compliance with a
material obligation in respect of Financial Indebtedness;

 

(i)Event of Default: no Event of Default has occurred which is continuing;

 

(j)no litigation: other than the WOC Proceeding, no litigation, arbitration,
dispute or administrative proceeding has been commenced, is pending or to its
knowledge is threatened, which if adversely determined would have a Material
Adverse Effect;

 

(k)financial information: the most recent Financial Reports or financial
statements of the Borrower Group that it has provided to the Agent under clause
9.6(a) or otherwise give a true and fair view of the financial condition and
state of affairs of the Borrower Group as at the date they were prepared;

 

Facility Agreement        page 41

 

 



[tlogo.jpg] 8     Representations and warranties



 

(l)no change in affairs: there has been no change in the state of affairs of the
Borrower Group since the end of the accounting period for its most recent
Financial Reports or accounts referred to in clause 8.1(k) which has had, or is
likely to have, a Material Adverse Effect;

 

(m)no knowledge of material adverse information: it has no knowledge of any
material adverse information in relation to the current and prospective
operations of it, any other Transaction Party or Lost Creek other than that
which it has disclosed in writing to the Financier;

 

(n)representations true: each of its representations and warranties contained in
the Documents is correct and not misleading when made or repeated;

 

(o)disclosure:

 

(1)no representation or warranty of or by it under a Transaction Document, any
schedule, annexure or exhibit attached to a Transaction Document, contained in
any certificate, list or other writing provided to a Finance Party pursuant to
the provisions of a Transaction Document, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements in this agreement or in that Transaction Document, in the light of
the circumstances under which they were made, not misleading;

 

(2)all information provided to any Finance Party by or on behalf of it in
respect of the Documents, the transactions contemplated by them, each
Transaction Party and Lost Creek and the assets, business and affairs of each
Transaction Party and Lost Creek, is correct as at the time it is given in all
material respects and is not, whether by omission of information or otherwise,
misleading in any material respect;

 

(3)it has not withheld any facts relating to it, the Documents, the transactions
contemplated by them, each Transaction Party and Lost Creek, the assets,
business and affairs of each Transaction Party and Lost Creek and any thing in
connection with them which are material to the decision of the Finance Parties
to enter into the Transaction Documents, the transactions contemplated by them,
each Transaction Party and Lost Creek and the assets and business affairs of
each Transaction Party and Lost Creek;

 

(4)all filings made by it with any securities commissions or regulatory
authorities or the TSX or the NYSE MKT are, at their respective dates, true and
correct in all material respects, contain or contained no material
misrepresentation and constitute full, true and plain disclosure of all material
facts relating to it, and it does not have any confidential filings with any
securities commissions or regulatory authorities or the TSX;

 

(5)the Parent is a reporting issuer in British Columbia, Alberta, Saskatchewan,
Manitoba and Ontario (the Provinces) and in good standing in the Provinces under
applicable Canadian Securities Laws, is not included in a list of defaulting
reporting issuers maintained by the securities commissions (or similar
regulatory authorities) in any of the Provinces and is not in default of any
requirement of the applicable Securities Laws in Canada or the United States of
America relating to continuous disclosure and is in compliance with the by-laws,
rules and regulations of the TSX and the NYSE MKT;

 

Facility Agreement        page 42

 

 



[tlogo.jpg] 8     Representations and warranties



 

(p)legal and beneficial owner: each of the Transaction Parties and Lost Creek is
the legal and beneficial owner of:

 

(1)its property; and

 

(2)all of its assets included in the latest consolidated Financial Report
provided by the Borrower,

 

free and clear of all third party rights, other than those disclosed in those
Financial Reports or Permitted Encumbrances, or Permitted Interests, and
subject, with respect to the unpatented mining claims and millsites included in
the Projects, to the paramount title of the United States of America and the
statutory rights of third parties to use the surface or subsurface of the lands
within those mining claims and millsites;

 

(q)business assets: each of the Transaction Parties and Lost Creek owns, leases
or has the lawful right to use all of the assets necessary in a material respect
for the conduct of its respective businesses as currently being conducted;

 

(r)Secured Property:

 

(1)there is no Encumbrance over any of its Secured Property, other than a
Permitted Encumbrance; and

 

(2)no person holds an interest in its Secured Property other than under a
Permitted Encumbrance or a Permitted Interest;

 

(s)no assets in Canada: no Transaction Party other than the Parent nor Lost
Creek has any assets located in any Canadian province or territory, and in
Canada the Parent only has assets (i) in the Province of Ontario and (ii) in the
case of the Northwest Territories and Nunuvat only, mining claims over certain
property located in those territories;

 

(t)no accounts in Canada: no Transaction Party nor Lost Creek has any securities
accounts or futures accounts in Canada or with a securities intermediary located
in Canada, other than as disclosed to the Financier in writing. No Transaction
Party nor Lost Creek has granted control to any Person over, and no other Person
has perfection by control over, such securities accounts or futures accounts or
any collateral contained therein;

 

(u)no immunity: no Transaction Party nor Lost Creek enjoys, nor do any
Transaction Party’s or Lost Creek’s assets enjoy, immunity from suit or
execution;

 

(v)not a trustee: no Transaction Party nor Lost Creek enters into any Document
as trustee of any trust or settlement;

 

(w)solvency: each of the Transaction Parties and Lost Creek is solvent and is
able to pay its debts as and when they become due;

 

(x)commercial benefit: the entering into and performance by each of the
Transaction Parties and Lost Creek of its obligations under the Documents to
which it is expressed to be a party is for the commercial benefit of that
Transaction Party or Lost Creek and is in its commercial interests;

 

(y)priority of Securities: on and from the date on which it is entered into as
required by the terms of this Agreement, each Security granted by it in a
Security Document has the priority it is intended to have;

 

(z)filing and registration: it has filed all corporate notices and effected all
registrations with any relevant Government Agency in the United States of
America or Canada, as the case may be, as required by all applicable laws and
all those filings and registrations are current, complete and accurate in every
material respect;

 

Facility Agreement        page 43

 

 



[tlogo.jpg] 8     Representations and warranties



 

(aa)Taxes and fees:

 

(1)each of the Transaction Parties and Lost Creek has complied in all material
respects with all tax laws in all applicable jurisdictions and it has paid all
Taxes due and payable by it (other than Contested Taxes), and no claims are
being asserted against it in respect of any Taxes (other than Contested Taxes);
and

 

(2)each of the Transaction Parties and Lost Creek has paid all registration or
other fees, costs and expenses in connection with the execution, performance and
enforcement of the Documents, any transaction contemplated by a Document and any
Authorizations;

 

(bb)group structure:

 

(1)the Parent is legal and beneficial owner of 100% of the issued share capital
of the Borrower;

 

(2)the Borrower is the legal and beneficial owner of all of the membership
interests in Lost Creek;

 

(3)the Borrower is the legal and beneficial owner of 100% of the issued share
capital of Pathfinder;

 

(4)the Borrower’s and Parent’s only Subsidiaries are listed in the Group
Structure Diagram; and

 

(5)the Group Structure Diagram is true and correct in all respects and does not
omit any material information or details; and

 

(cc)Defined Benefit Plan: no Transaction Party nor Lost Creek has a Defined
Benefit Plan.

 

8.2Projects representations and warranties

 

The Borrower represents and warrants to and for the benefit of each Finance
Party that:

 

(a)Mineral Rights: except as disclosed to the Agent:

 

(1)as at the date of this agreement:

 

(A)the Key Mineral Rights with respect to the Lost Creek Project are legal,
valid and continuing and confer on Lost Creek the material rights required to
enable it to develop and operate the Lost Creek Project in accordance with the
Corporate and Project Budget;

 

(B)Lost Creek has in all material respects complied with its obligations in
connection with its Mineral Rights to the extent required to date;

 

(C)except for Permitted Encumbrances and Permitted Interests, and subject, with
respect to the unpatented mining claims and millsites included in the Lost Creek
Project, to the paramount title of the United States of America and the
statutory rights of third parties to use the surface or subsurface of the lands
within those mining claims and millsites, Lost Creek has record title to the
Mineral Rights (but nothing in this Agreement shall be deemed a representation
that any unpatented mining claim contains a discovery of a valuable mineral, or
that Lost Creek has established or is maintaining pedis possessio rights with
respect to any such mining claim);

 

Facility Agreement        page 44

 

 





 



[tlogo.jpg] 8     Representations and warranties



 

(D)the Key Mineral Rights with respect to the Pathfinder Uranium Projects are
legal, valid and continuing and Pathfinder has the material rights required to
enable it to develop and operate the Pathfinder Uranium Projects in accordance
with the Corporate and Project Budget;

 

(E)Pathfinder has in all material respects complied with its obligations in
connection with its Mineral Rights to the extent required to date; and

 

(F)to the best of the Borrower’s knowledge, information and belief having made
all due enquires, Pathfinder is the legal and beneficial holder of the Mineral
Rights described in Attachment 2, free and clear of all third party rights,
other than Permitted Encumbrances and Permitted Interests and subject, with
respect to the unpatented mining claims and millsites included in the Pathfinder
Uranium Projects, to the paramount title of the United States of America and the
statutory rights of third parties to use the surface or subsurface of the lands
within those mining claims and millsites (but nothing in this Agreement shall be
deemed a representation that any unpatented mining claim contains a discovery of
a valuable mineral, or that Pathfinder has established or is maintaining pedis
possessio rights with respect to any such mining claim);

 

(b)Authorizations:

 

(1)the material Authorisations necessary for the current operations of the
Projects are in place;

 

(2)all fees due and payable in connection with those Authorisations have been
paid; and

 

(3)each of the Transaction Parties and Lost Creek is in compliance in all
material respects with all material Authorizations in respect of itself and the
Projects;

 

(c)Project Documents:

 

(1)no event has occurred or condition exists which would permit the
cancellation, termination, forfeiture or suspension of a Project Document to
which a Transaction Party or Lost Creek is a party, nor is any party to that
Project Document in default under any term of a Project Document in any material
respect;

 

(2)it has given to the Agent copies of all of the Project Documents, and all
copies of those Project Documents and any other documents or agreements
(including Authorizations) given by it or on its behalf to the Agent constitute
true and complete copies and those documents and agreements are in full force
and effect; and

 

(3)the Project Documents to which a Transaction Party or Lost Creek is a party
contain the entire agreement of the parties to them as to the Projects and
supersede all previous agreements and understandings in relation to those
aspects of the Projects and there are no other material contracts, agreements or
arrangements entered into by a Transaction Party or Lost Creek in connection
with the Projects;

 

(d)Project Assets: except as disclosed to the Agent and subject, with respect to
the unpatented mining claims and millsites forming part of the Projects, to the
paramount title of the United States of America and the statutory rights of
third parties to use the surface and subsurface of the lands within those mining
claims and millsites:

 

Facility Agreement        page 45

 

 



[tlogo.jpg] 8     Representations and warranties



 

(1)Lost Creek has all legal and equitable title to the Project Assets of the
Lost Creek Project; and

 

(2)Pathfinder has all legal and equitable title to the Project Assets of the
Pathfinder Uranium Projects;

 

(e)Project Areas: the Project Areas comprise all of the land, leases and other
rights which are required and necessary for the effective, proper and lawful
development and operation of the Projects in accordance with the Corporate and
Project Budget;

 

(f)Environmental Bonding: the Environmental Bonding is the only environmental
bonding required to be lodged in accordance with the requirements of any
Environmental Law relating to the Projects or the Project Areas as currently
conducted;

 

(g)Environmental Liabilities:

 

(1)there are no material Environmental Liabilities affecting the Lost Creek
Project and there are no matters affecting the Lost Creek Project which are
likely to give rise to any material Environmental Liabilities other than
Environmental Liabilities which exist in accordance with, and do not breach, an
Environmental Law or Authorization; and

 

(2)to the best of the Borrower’s knowledge, there are no material Environmental
Liabilities affecting the Pathfinder Uranium Projects and there are no matters
affecting the Pathfinder Uranium Projects which are likely to give rise to any
material Environmental Liabilities other than:

  

(A)Environmental Liabilities which exist in accordance with, and do not breach,
an Environmental Law or Authorization; and

 

(B)as identified in the Pathfinder SPA;

 

(h)royalties: the only royalties, overriding royalties or production payments in
respect of a Mineral Right are the royalties payable under the terms of a
Permitted Royalty;

 

(i)other business: no Transaction Party nor Lost Creek is involved in, has
conducted or conducts any business other than exploration and mining project
development and activities incidental to exploration and mining project
development, except as set forth in Section 9.19(b); and

 

(j)insurances: in respect of the Projects and the Project Assets, each
Transaction Party has complied with clause 9.23 and all insurance policies
entered into in complying with that clause 9.23 are valid, binding and
subsisting and all premiums due under those insurance policies have been paid in
full.

 

8.3Survival and repetition of representations and warranties

  

The representations and warranties given under this agreement:

 

(a)survive the execution of each Transaction Document; and

 

(b)are repeated on the date of each Funding Date and each Quarterly Date with
respect to the facts and circumstances then subsisting until:

 

(1)each Commitment is cancelled;

 

(2)the Secured Moneys are unconditionally repaid in full; and

 

Facility Agreement        page 46

 

 



[tlogo.jpg] 9     Undertakings





 

(3)each Security is discharged,

 

or the Agent otherwise agrees in writing.

 

8.4Reliance by Finance Parties

 

The Borrower acknowledges that each Finance Party has entered into each
Transaction Document to which it is a party in reliance on the representations
and warranties given under this agreement.





 

9Undertakings

 

9.1Conduct of Projects

 

Each Transaction Party must, and must cause Lost Creek to, ensure that there is
no change to the scope of the Projects from that assumed in or contemplated in
the Corporate and Project Budget, without the written consent of the Agent, and
must ensure that:

 

(a)the Projects are diligently developed and maintained in accordance with the
Corporate and Project Budget, Good Industry Practice and the applicable
Authorizations; and

 

(b)the Project Assets are maintained in good condition, reasonable wear and tear
excepted.

 

9.2Projects Covenants

 

(a)Project Assets: Each Transaction Party must ensure that:

 

(1)Lost Creek owns all Project Assets with respect to the Lost Creek Project
(subject, with respect to unpatented mining claims and millsites, to the
paramount title of the United States of America and the statutory rights of
third parties to use the surface and subsurface of the lands on which the claims
and millsites are located);

 

(2)no person has any right, title or interest in the Project Assets with respect
to the Lost Creek Project, other than Lost Creek, and except for Permitted
Interests, Permitted Encumbrances and Permitted Royalties (subject, with respect
to unpatented mining claims and millsites, to the paramount title of the United
States of America and the statutory rights of third parties to use the surface
and subsurface of the lands on which the claims and millsites are located);

 

(3)Pathfinder owns all Project Assets with respect to the Pathfinder Uranium
Projects (subject, with respect to unpatented mining claims and millsites, to
the paramount title of the United States of America and the statutory rights of
third parties to use the surface and subsurface of the lands on which the claims
and millsites are located);

 

(4)no person has any right, title or interest in the Project Assets with respect
to the Pathfinder Uranium Projects, other than Pathfinder, and except for
Permitted Interests, Permitted Encumbrances and Permitted Royalties (subject,
with respect to unpatented mining claims and millsites, to the paramount title
of the United States of America and the statutory rights of third parties to use
the surface and subsurface of the lands on which the claims and millsites are
located); and

 

Facility Agreement        page 47

 

 



[tlogo.jpg] 9     Undertakings



 

(5)neither Lost Creek nor Pathfinder, Disposes of, decreases or diminishes its
aggregate ownership interest in each Project without the prior written consent
of the Agent. For the avoidance of doubt, a sale of an individual Project Asset
which is a Permitted Disposal is not to be taken to be a decrease or
diminishment of the aggregate ownership interest in the relevant Project.

 

(b)Force Majeure Event: Each Transaction Party must, and must cause Lost Creek
to, take all action as is reasonably available to it to cause any Force Majeure
Event affecting a Project to be remedied as soon as possible after that Force
Majeure Event occurs, but the party affected is not obliged to incur expenditure
to overcome the events or circumstances which caused the Force Majeure Event
which would make uneconomic (in the reasonable opinion of the Agent) the
continued development of the Project.

 

(c)Access: Each Transaction Party, at the request of the Agent, must, and must
cause Lost Creek to ensure that the Finance Parties and representatives of the
Finance Parties, on giving reasonable notice, are allowed access at all
reasonable times and with reasonable frequency to the Project Areas and the
Project Assets to inspect any of the Project Assets and to inspect any books,
records, data and information which are in the custody or possession of a
Transaction Party or Lost Creek. The Borrower must pay the reasonable costs of
expenses of the Agent for:

 

(1)one site visit to each Project each year by the Agent and its representatives
and consultants; and

 

(2)any other site visit to the Projects conducted when a Default has occurred
and is continuing.

 

When exercising its rights under this clause, the Agent and any representatives
or consultants of the Agent must comply with all safety requirements and site
rules relating to the Projects.

 

9.3Environmental issues

  

Each Transaction Party must, and must ensure that Lost Creek:

 

(a)complies in all material respects with all Environmental Laws;

 

(b)obtains, at the appropriate time having regard to the status of the Projects,
and complies in all material respects with all Environmental Approvals required
in connection with the development and operation of the Projects; and

 

(c)promptly notifies the Agent of all material claims, complaints or notices
concerning its compliance with Environmental Laws and Environmental Approvals.

 

9.4Mineral Rights

 

(a)Each Transaction Party must ensure that, from the date of this agreement,
Lost Creek:

 

(1)has, and continues to have, record title to its Key Mineral Rights with
respect to the Lost Creek Project;

 

Facility Agreement        page 48

 

 



[tlogo.jpg] 9     Undertakings



 

(2)is entitled to acquire or have issued to it the Mineral Rights not presently
held by it necessary for the development and operation of the Lost Creek Project
in accordance with the Corporate and Project Budget;

 

(3)takes, or causes to be taken, all actions necessary to ensure that all
conditions and requirements relating to the Key Mineral Rights and all other
Mineral Rights with respect to the Lost Creek Project are observed and performed
and that the Key Mineral Rights and those other Mineral Rights with respect to
the Lost Creek Project remain valid and are in full force and effect; and

 

(4)keeps its Key Mineral Rights and other Mineral Rights with respect to the
Lost Creek Project free of Encumbrances other than Permitted Encumbrances.

 

(b)Each Transaction Party must ensure that Pathfinder:

 

(1)has, and continues to have, record title to the Key Mineral Rights with
respect to the Pathfinder Uranium Projects;

 

(2)is entitled to acquire or have issued to it the Mineral Rights not presently
held by it necessary for the development and operation of the Pathfinder Uranium
Projects in accordance with the Corporate and Project Budget;

 

(3)takes, or causes to be taken, all actions necessary to ensure that all
conditions and requirements relating to the Key Mineral Rights and all other
Mineral Rights with respect to the Pathfinder Uranium Projects are observed and
performed and that the Key Mineral Rights and those other Mineral Rights with
respect to the Pathfinder Uranium Projects remain valid and are in full force
and effect; and

 

(4)keeps its Key Mineral Rights and other Mineral Rights with respect to the
Pathfinder Uranium Projects free of Encumbrances other than Permitted
Encumbrances.

 

9.5Corporate and Project Budget

 

A Transaction Party must not, and must ensure that Lost Creek does not, amend or
change the Corporate and Project Budget without the Agent’s prior written
consent.

 

9.6Provision of information and reports

 

Each Transaction Party must, and must cause Lost Creek to, ensure the Agent is
provided with the following, which must, in the case of the information referred
to in clauses 9.6(b), 9.6(f), 9.6(g) and 9.6(h), be in the form and contain
information reasonably satisfactory to the Agent:

 

(a)Financial Reports:

 

(1)as soon as available and no later than 90 days after the end of each
financial year, copies of the consolidated audited annual Financial Report of
the Borrower Group for that financial year; and

 

(2)as soon as available and no later than 45 days after each Quarterly Date,
copies of the consolidated unaudited quarterly Financial Report of the Borrower
Group for the Quarter ending on that Quarterly Date;

 

(b)monthly reports: as soon as practicable and no later than 21 days after the
end of each month, a report detailing as appropriate having regard to the status
of development of the Projects:

 

(1)the development, commissioning and operations of the Projects;

 

Facility Agreement        page 49

 

 



[tlogo.jpg] 9     Undertakings



 

(2)actual and forecast expenditure (including capital costs) relating to the
Projects, and reconciliations and performance of the Projects against the
current Corporate and Project Budget;

 

(3)in each case, an analysis of the reasons for any variation of actual
expenditures compared with the Corporate and Project Budget; and

 

(4)other information in relation to the development of the Projects as the Agent
may reasonably require;

 

(c)ore reserve and resource report: a copy of any internally or otherwise
prepared reserve and resource statement detailing proven reserves, probable
reserves, measured mineral resources, indicated mineral resources and inferred
mineral resources in respect of each Project, no later than the date which is 45
days after those statements are completed (with those internally prepared
reports to be completed no less than once each calendar year), and a copy of any
externally prepared reserve and resource statements which may be obtained by the
Borrower from time to time, promptly after they are received;

 

(d)title opinions and reports: a copy of any internally or otherwise prepared
title opinions or reports in respect of the Mineral Rights relating to each
Project, no later than the date which is 45 days after those title opinions or
reports are completed, and a copy of any externally prepared title opinions or
reports which may be obtained by the Borrower from time to time, promptly after
they are received;

 

(e)Quarterly compliance certificate: no later than 10 Business Days after each
Quarterly Date, a certificate signed by an Authorized Officer of the Borrower
stating:

 

(1)any non-compliance of a Transaction Party with a covenant in the Transaction
Documents and any Default that has occurred and is continuing and

 

(2)the full details of that non-compliance or Default and the remedial action
being taken or proposed to cure that non-compliance or Default;

 

(f)Corporate and Project Budget: any proposed amendment, variation or change to
the Corporate and Project Budget, for the approval of the Agent;

 

(g)Funding Account reports: no later than 21 days after the end of each Quarter,
a statement summarising all deposits to and withdrawals from the Funding
Account;

 

(h)environmental reports: no later than 30 days after becoming aware of any
material Environmental Liability or material breach or potential material breach
of any Environmental Law, a report detailing those Environmental Liabilities and
breaches or potential breaches of Environmental Laws;

 

(i)documents issued: promptly, notification of any filing by a Transaction Party
under Securities Laws and copies of other non-filed documents sent to a
Transaction Party’s shareholders;

 

(j)Group Structure Diagram: an updated Group Structure Diagram on each occasion
that the then current Group Structure Diagram becomes incorrect or misleading;
and

 

(k)other information: any other information which the Agent reasonably requests
in relation to a Transaction Party, Lost Creek or the Projects.

 

Facility Agreement        page 50

 

 



[tlogo.jpg] 9     Undertakings



 

9.7Proper accounts

 

Each Transaction Party must, and must ensure that Lost Creek:

 

(a)keeps accounting records which fairly present its financial condition and
state of affairs; and

 

(b)prepares the accounts it provides under clause 9.6 in accordance with the
Accounting Standards.

 

9.8Notices to the Agent

 

Each Transaction Party must, and must ensure that Lost Creek, notifies the Agent
promptly after it becomes aware of:

 

(a)any Default occurring;

 

(b)any material breach of, or material default under, any Document to which a
Transaction Party or Lost Creek is a party;

 

(c)any material breach of any applicable license or law that could reasonably be
expected to affect the validity or good standing of the Projects or the Project
Assets, legal and beneficial title of Pathfinder or Lost Creek to its Project
Assets, or the value of the Secured Property;

 

(d)any event or circumstance which entitles a person to cancel, terminate or
suspend any Mineral Rights, Environmental Approvals, Authorizations or a Project
Document to which a Transaction Party or Lost Creek is a party;

 

(e)in respect of a Project, any revised estimate of proven and probable reserves
or measured, indicated and inferred resources, each as construed, reported and
calculated in accordance with the Canadian Institute of Mining (CIM) Definitions
Standards on Mineral Resources and Mineral Reserves adopted by the CIM Council
on 27 November 2010 and included by reference in Canadian National Instrument
43-101 (as amended from time to time);

 

(f)any representation, warranty, action or statement made, or taken to be made,
by it in connection with any Transaction Document or with regard to a Project is
or becomes false, misleading or incorrect;

 

(g)any material breach of an Authorization;

 

(h)any material breach of, or claim being made against a Transaction Party or
Lost Creek under any Environmental Laws or Environmental Approvals;

 

(i)any material notices given or received by a Transaction Party or Lost Creek
under any Project Document to which a Transaction Party or Lost Creek is a
party;

 

(j)any litigation, arbitration, administration or other proceeding in respect of
a Transaction Party or Lost Creek, any of its assets or any Project Assets being
commenced or threatened which:

 

(1)is in excess of $500,000 (or the equivalent amount in another currency); or

 

(2)if adversely determined would have or could reasonably be expected to have a
Material Adverse Effect;

 

(k)any Encumbrance that exists over any of its assets other than a Permitted
Encumbrance;

 

Facility Agreement        page 51

 

 



[tlogo.jpg] 9     Undertakings



 

(l)any material dispute between a Transaction Party or Lost Creek and a
Government Agency or any proposal of any Government Agency to compulsorily
acquire any of its assets or the Project Assets;

 

(m)the acquisition by a Transaction Party or Lost Creek of a Subsidiary;

 

(n)the acquisition by a Transaction Party or Lost Creek of any interest in real
property; and

 

(o)any material land claims or other claims with respect to the Projects,
Project Areas or the Project Assets and any material dispute with landowners
located in or around the Project Areas.

 

9.9Corporate existence

 

Each Transaction Party must, and must ensure that Lost Creek:

 

(a)does everything necessary to maintain its corporate or company existence in
good standing;

 

(b)does not transfer its jurisdiction of incorporation or organization without
the prior written consent of the Agent; and

 

(c)does not enter into or implement any merger, demerger, scheme of arrangement,
amalgamation, consolidation, restructuring or reconstruction without the Agent’s
prior written consent.

 

9.10Compliance

 

Each Transaction Party must, and must ensure that Lost Creek, complies with all
its obligations under each Project Document to which it is a party.

 

9.11Maintenance of capital

  

A Transaction Party must not, and must ensure that Lost Creek does not, without
the Agent’s prior written consent:

 



(a)reduce or pass a resolution to reduce its capital;

 

(b)buy-back or pass a resolution to buy-back, any of its shares or member
ownership interests (as applicable); or

 

(c)attempt or take any steps to do anything which it is not permitted to do
under clauses 9.11(a) or 9.11(b).

 

9.12Compliance with laws and Authorizations

 

(a)Each Transaction Party must, and must ensure that Lost Creek, complies in all
material respects with all laws and legal requirements, including each
judgement, award, decision, finding or any other determination of a Government
Agency, which applies to it or any of its assets.

 

(b)Each Transaction Party must, and must ensure that Lost Creek, makes all
material filings, notifications, recordings and registrations with Government
Agencies as required by Securities Laws, Mining Laws, Tax laws or any other
applicable laws.

 

(c)Each Transaction Party must, and must ensure that Lost Creek, obtains,
maintains and complies in all material respects with, all Authorizations
required:

 

Facility Agreement        page 52

 

 



[tlogo.jpg] 9     Undertakings



 

(1)for the enforceability against it of each Document to which it is a party, or
to enable it to perform its obligations under each Document to which it is a
party;

 

(2)in relation to it or any of its assets; and

 

(3)for the development and operation of the Projects.

 

(d)Each Transaction Party must, and must cause Lost Creek to, ensure that no
Authorization referred to in clause 9.12(b) is cancelled reduced or suspended.

 

(e)Each Transaction Party must not, and must ensure that Lost Creek does not, do
anything which would prevent the renewal of any Authorization referred to in
clause 9.12(b) or cause it to be renewed on less favourable terms.

 

9.13Establishment of Defined Benefit Plan

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, no Transaction Party nor Lost Creek shall, without the prior written
consent of the Agent:

 

(a)establish or contribute to any Defined Benefit Plan; or

 

(b)acquire an interest in any Person if such Person sponsors, administers,
maintains or contributes to, or has any liability in respect of any Defined
Benefit Plan.

 

9.14Payment of debts, outgoings and Taxes

 

(a)Each Transaction Party must, and must ensure that Lost Creek, pays or causes
to be paid:

 

(1)its debts and financial obligations including all rates, rents and other
outgoings when due and payable, except where it is contesting its liability to
pay that debt or financial obligation, and has reasonable grounds to do so, in
good faith in appropriate proceedings reasonably satisfactory to the Agent;

 

(2)all Taxes when due, other than Contested Taxes; and

 

(3)all Contested Taxes when the terms of any final determination or settlement
require those Contested Taxes to be paid, unless failure to pay any Contested
Taxes may have a Material Adverse Effect, in which case those the Contested
Taxes must be paid on demand.

 

(b)Each Transaction Party must, and must ensure that Lost Creek, sets aside
sufficient reserves to cover any Contested Taxes.

 

9.15Project Documents

 

(a)Each Transaction Party must not, and must ensure that Lost Creek does not,
without the prior written consent of the Agent:

 

(1)materially amend or vary, or agree to a material amendment or variation of;

 

(2)terminate, rescind or discharge (except by performance);

 

(3)grant any material waiver, time or indulgence in respect of any obligation
under;

 

Facility Agreement        page 53

 

 



[tlogo.jpg] 9     Undertakings



 

(4)do or omit to do anything which may materially adversely affect the
provisions or operation of; or

 

(5)do or omit to do anything which would give any other person legal or
equitable grounds to do anything in clause 9.15(a)(1) to (4) in respect of,

 

any Project Document to which it is a party.

 

(b)If a Transaction Party proposes to enter into a Material Agreement, the Agent
may request the Transaction Party and each other party to the Material Agreement
to enter, into a side agreement or tripartite agreement between the Finance
Parties, the relevant Transaction Party each other party to that Material
Agreement in form and substance reasonably satisfactory to the Agent.

 

(c)If the Agent makes a request under clause 9.15(b) that a side agreement or
tripartite agreement be entered into in respect of a Material Agreement, the
Transaction Party may not enter into that Material Agreement unless a side
agreement or tripartite agreement has been entered into between the Finance
Parties, the relevant Transaction Party and each other party to that Material
Agreement in form and substance reasonably satisfactory to the Agent.

 

(d)The parties agree that no term contained in a side agreement or tripartite
agreement affects the rights and obligations of the parties under any other
Transaction Document except to the extent specifically set forth in that side
agreement or tripartite agreement.

 

(e)Each Transaction Party must, and must ensure that Lost Creek, does all things
necessary to enforce all of its rights, powers and remedies under each Project
Document to which it is a party where it is commercially prudent to do so.

 

(f)Each Transaction Party must not, and must ensure that Lost Creek does not,
enter into any agreement relating to the development and operation of a Project
or any other agreement or contract which relates to a Project, except to the
extent the same are contemplated by the Corporate and Project Budget, where the
aggregate amount of payments to be made under that agreement or contract is
anticipated to exceed $1,000,000, without the prior written consent of the
Agent.

 

9.16Amendments to constitution

  

A Transaction Party must not, and must ensure that Lost Creek does not,
materially amend its articles of incorporation, articles of organization,
by-laws, constitution, operating agreement, or other organizational or formation
documents without the Agent’s prior written consent, which consent must not be
unreasonably withheld or delayed.

 

9.17Negative pledge and disposal of assets

 

(a)Subject to clause 1.1, a Transaction Party must not, and must ensure that
Lost Creek does not, create or allow to exist or agree to any interest or
Encumbrance over any of its assets other than a Permitted Encumbrance or a
Permitted Interest.

 

(b)A Transaction Party must not, and must ensure that Lost Creek does not,
without the prior written consent of the Agent, Dispose of any of its assets
other than a Disposal which is a Permitted Disposal.

 

Facility Agreement        page 54

 

 



 



[tlogo.jpg] 9     Undertakings

  

(c)A Transaction Party must not, and must ensure that Lost Creek does not, allow
any other person to have a right or power to receive or claim any rents,
profits, receivables, money or moneys worth (whether capital or income) in
respect of its assets other than under a Permitted Encumbrance or Permitted
Royalty.

 

(d)A Transaction Party must not, and must ensure that Lost Creek does not
(except as contemplated by the State Documents), enter into any arrangement
under which money or the benefit of a bank or other account may be applied,
set-off or made subject to a combination of accounts, except for:

 

(1)a netting or set-off arrangement (whether arising by statute, common law or
contract) in the ordinary course of its ordinary banking arrangements for the
purpose of netting debit and credit balances; or

 

(2)Environmental Bonding or related surety arrangements.

 

(e)A Transaction Party must not, and must ensure that Lost Creek does not, enter
into any arrangement which, if complied with, could reasonably be expected to
prevent any Transaction Party from complying with its obligations under the
Transaction Documents.

 

(f)Without the prior written consent of the Financier, the Parent must not
Dispose of any of its ownership interest in the Borrower or any other ownership
interest or shares it owns in another Subsidiary of the Borrower.

 

(g)Without the prior written consent of the Financier, the Borrower must not
Dispose of any of its ownership interest in Lost Creek or any other ownership or
shares it owns in another Subsidiary of the Borrower.

 

9.18No change to business

 

Each Transaction Party must, and must ensure that Lost Creek:

 

(a)operates its business in accordance with the Corporate and Project Budget;
and

 

(b)does not engage in any business other than, or do anything which would result
in substantial changes to, its existing core businesses and operations of
exploration and mining project development and activities incidental to
exploration and mining project development, except for certain activities of
Pathfinder, being reclamation and restoration activities, operating the 11e2
by-product disposal facility at the Shirley Basin Property, and exploration and
mining project development, and except with the prior written consent of the
Agent.

 

9.19Financial accommodation and Financial Indebtedness

 

(a)A Transaction Party must not, and must ensure that Lost Creek does not,
subscribe for capital in an entity, provide any financial accommodation, or give
any Surety Obligation in respect of any financial accommodation, to or for the
benefit of any person, other than Permitted Financial Accommodation.

 

(b)A Transaction Party must not, and must ensure that Lost Creek does not, incur
any Financial Indebtedness other than Permitted Financial Indebtedness.

 

9.20Arm’s length transactions

 

A Transaction Party must not, and must ensure that Lost Creek does not:

 

(a)enter into an agreement with any Person (other than an inter-company loan to
another Transaction Party or Lost Creek in accordance with paragraph 2 of the
definition of Permitted Financial Accommodation);

 

(b)acquire or Dispose of an asset;

 

Facility Agreement        page 55

 

 



[tlogo.jpg] 9     Undertakings

 

(c)obtain or provide a service;

 

(d)obtain a right or incur an obligation; or

 

(e)implement any other material transaction,

 

unless it does so on terms which are no less favourable to it than arm’s length
terms.

 

9.21Restrictions on Distributions and fees

 

(a)A Transaction Party must not make any Distribution.

 

(b)A Transaction Party must not, must ensure that Lost Creek does not pay any
director fees, management fees, consultancy fees or other like payments to any
director or Affiliate of a Transaction Party or Lost Creek unless those fees or
other payments are:

 

(1)reasonable and no more or less favourable than it is reasonable to expect
would be the case if the relevant persons were dealing with each other on arm’s
length terms; or

 

(2)paid with the Agent’s prior written consent.

 

9.22Undertakings regarding Secured Property

 

(a)Each Transaction Party must:

 

(1)maintenance of the Secured Property:

 

(A)maintain and protect its Secured Property;

 

(B)keep its Secured Property in a good state of repair and in good working
order, in each case consistent with Good Industry Practice and allowing for
ordinary wear and tear;

 

(C)remedy every material defect in its title to any part of its Secured
Property;

 

(D)take or defend all legal proceedings to protect or recover any of its Secured
Property; and

 

(E)keep its property valid and subsisting and free from liability to forfeiture,
cancellation, avoidance or loss, save that it can allow a Mineral Right to lapse
where that Mineral Right is not a Key Mineral Right, has no known mineral
resource and is not a Project Asset;

 

(2)further security: does anything which the Agent reasonably requests which
more satisfactorily charges or secures the priority of its Securities, or
secures to the Financier its Secured Property in a manner consistent with any
provision of a Transaction Document, or aids in the exercise of any Power of a
Finance Party, including, the execution of any document, the delivery of Title
Documents or the execution and delivery of blank transfers;

 

(3)registration and protection of security: registers, records and files the
Security Documents in all registers in all jurisdictions in which they must be
registered, recorded or filed to ensure the enforceability, validity and
priority of the Securities against all persons and to be effective as a security
interest;

 

Facility Agreement        page 56

 

 



[tlogo.jpg] 9     Undertakings

 

(4)no partnership or joint venture: does not enter into any profit sharing
arrangement in relation to its property or any partnership or joint venture with
any other person without the Agent’s written consent, other than a Permitted
Royalty; and

 

(5)no Encumbrances: causes any Encumbrance which is filed or recorded in respect
of its property, other than a Permitted Encumbrance, to be removed as soon as
reasonably practicable but in any event within 10 Business Days after the date
that it becomes aware of its existence.

 

(b)A reference in clause 9.22(a)(1) to Secured Property is taken to include the
property which was the subject of each of the Lost Creek Pledge Agreement and
the Lost Creek Mortgage.

 

9.23Insurance

 

(a)General requirements: Each Transaction Party must, and must ensure that Lost
Creek, insures and keeps insured its property:

 

(1)for amounts and against risks in accordance with Good Industry Practice;

 

(2)against damage, destruction and any other risk to their full replacement
value;

 

(3)against workers’ compensation and public liability; and

 

(4)for any other risk to the extent and for the amounts the Agent may reasonably
require and notify to the Borrower from time to time.

 

(b)Payment of premiums: Each Transaction Party must, and must ensure that Lost
Creek, punctually pays all premiums and other amounts necessary to effect and
maintain in force each insurance policy.

 

(c)Contents of insurance policy: Each Transaction Party must, and must cause
Lost Creek to, ensure that every insurance policy:

 

(1)is taken out in the name of a Transaction Party or Lost Creek, and in the
case of each Transaction Party which is a Security Provider, notes each Finance
Party as an insured and insures each of their insurable interests;

 

(2)in the case of each Transaction Party which is a Security Provider, names the
Agent as the loss payee;

 

(3)provides that it cannot be terminated or varied by the insurer for any reason
including the non-payment of the premium or any other amount in respect of the
insurance policy, unless, in the case of each Transaction Party which is a
Security Provider, the Agent is given 10 days prior written notice for
non-payment of the relevant premium or 30 days prior written notice for any
other reason for termination or variation of the relevant insurance policy;

 

(4)provides that notice of any occurrence given by one insured party will be
regarded as notice given by all insured parties and that failure by one insured
party to observe and fulfil the conditions of the policy will not prejudice the
rights of any other insured party;

 

(5)in the case of each Transaction Party which is a Security Provider, insures
the Finance Parties interest up to the limits of the policy regardless of any
breach or vitiation by any Transaction Party which is a Security Provider or any
other insured person (which ever is applicable) of any warranties, declarations
or conditions contained in that policy; and

 

Facility Agreement        page 57

 

 



[tlogo.jpg] 9     Undertakings

 

(6)includes any other terms and conditions which the Agent may reasonably
require, unless the insurer does not agree to those terms and conditions after a
Transaction Party which is a Security Provider has used its commercially
reasonable efforts to obtain them.

 

(d)Reputable insurer: Each insurance policy required under this clause must be
taken out with a reputable and substantial insurer approved by the Agent (whose
approval is not to be unreasonably withheld).

 

(e)No prejudice: A Transaction Party must not, and must ensure that Lost Creek
does not, do or omit to do, or allow or permit to be done or not done, anything
which may materially prejudice any insurance policy.

 

(f)Deliver documents: Each Transaction Party must, and must ensure that Lost
Creek, promptly delivers to the Agent:

 

(1)adequate evidence as to the existence and currency of the insurances required
under this clause 9.23; and

 

(2)any other detail which the Agent may reasonably require and notify to the
Transaction Party or Lost Creek from time to time.

 

(g)No change to policy: No insurance policy may be varied, rescinded,
terminated, cancelled or changed in a material respect without the Agent’s
written consent.

 

(h)Full disclosure: Before entering into each insurance policy, each Transaction
Party must, and must ensure that Lost Creek, discloses to the insurer all facts
which are material to the insurer’s risk.

 

(i)Assistance in recovery of money: Each Transaction Party must do all things
reasonably required by a Finance Party to enable the Finance Party to recover
any money due in respect of an insurance policy.

 

(j)Notification by Security Provider: Each Transaction Party must, and must
ensure that Lost Creek, notifies the Agent as soon as reasonably practicable
after it becomes aware of:

 

(1)an event which in relation to the property of a Transaction Party or Lost
Creek gives rise to a claim of $500,000 or more under an insurance policy; and

 

(2)the cancellation or variation for any reason of any insurance policy in
relation to the property of a Transaction Party or Lost Creek.

 

(k)Dealing with insurance policy proceeds:

 

(1)If a claim with respect to property of a Transaction Party which is a
Security Provider is greater than $500,000, or if a claim with respect to
property of a Transaction Party which is a Security Provider is less than
$500,000 but the Agent in its reasonable discretion determines that there are
not sufficient funds available to a Transaction Party which is a Security
Provider to ensure that the Transaction Party which is a Security Provider can
pay or repay any part of the Secured Moneys due and payable by it, the Agent
after 3 Business Days’ notice to the Borrower, may direct the insurer to pay the
proceeds of that claim up to the amount of the Secured Moneys to the Financier.

 

(2)If an Event of Default has occurred and is continuing, the proceeds in
respect of any insurance policy of a Transaction Party which is a Security
Provider must be used to repay the Secured Moneys outstanding at that time or
for any other purpose which the Agent approves.

 

Facility Agreement        page 58

 

 



[tlogo.jpg] 10     Funding Account

 

(3)The proceeds in respect of any claim under an insurance policy in respect of
lost, destroyed or damaged property of a Transaction Party which is a Security
Provider that are not being applied in accordance with clauses 9.23(k)(1) and
9.23(k)(2), must be applied towards the reinstatement of that property.

 

(4)Clauses 9.23(k)(1), (2) and (3) do not apply to proceeds received from any
workers’ compensation or public liability policy to the extent that the proceeds
are paid to a person entitled to be compensated under the workers’ compensation
or public liability policy.

 

(5)Any amount received by the Agent in accordance with clauses 9.23(k)(1) or
9.23(k)(2) may be applied by the Agent as a mandatory prepayment of the
Principal Outstanding, and clause 3.5(d) will apply to the prepayment.

 

(l)Power to take proceedings: if an Event of Default has occurred and is
continuing and a Receiver has not been appointed, the Agent alone has full power
to make, enforce, settle, compromise, sue on and discharge all claims and
recover and receive all moneys payable in respect of:

 

(1)any claim under any insurance policy of a Transaction Party which is a
Security Provider; and

 

(2)any compensation claim in respect of any injury to an employee of a Finance
Party, Receiver or Attorney suffered while exercising or attempting to exercise
any Power.

 

9.24Term of undertakings

 

Unless the Agent otherwise agrees in writing, until:

 

(a)each Commitment is cancelled;

 

(b)the Secured Moneys are unconditionally paid in full; and

 

(c)each Security is discharged,

 

each Transaction Party must, and must ensure that Lost Creek, at its own cost,
comply with its undertakings in this clause 9.

 

9.25Release of Security

 

Upon complete repayment of all Secured Money in accordance with this agreement
and the other Transaction Documents, all Security will, at the Borrower’s sole
cost and expense, be released subject to and in accordance with the terms of the
Security Documents.

 

10Funding Account

 

10.1Establishment of Funding Account

 

The Borrower covenants and agrees with the Agent:

 

(a)to establish and maintain a Dollar denominated interest bearing account
located in the United States of America in a place and with a bank or financial
institution acceptable to the Agent, that account to be called ‘Ur-Energy USA
Inc.– Funding Account’;

 

Facility Agreement        page 59

 

 



[tlogo.jpg] 11     Events of Default and Review Events

 

(b)to maintain the Funding Account in the location and with the bank or
financial institution at which each of that account was originally established
and not change that account to another bank or financial institution without the
Agent’s prior written consent;

 

(c)to cause all interest and other earnings on the Funding Account to be
credited to that account; and

 

(d)to deal with the amounts standing to the credit of the Funding Account in
accordance with this clause 10 and not otherwise.

 

10.2Flow of funds from Funding Account

 

(a)The Borrower must deposit, or cause to be deposited, directly into the
Funding Account the proceeds of all Funding Portions.

 

(b)The Borrower must not make a withdrawal from the Funding Account that
materially deviates from the Corporate and Project Budget unless:

 

(1)the Borrower has provided the Agent with a notice setting out:

 

(A)the amount of the proposed withdrawal;

 

(B)the purpose for which the funds will be used; and

 

(C)the nature and extent to which the use of the funds deviates materially from
the approved Corporate and Project Budget; and

 

(2)the withdrawal is made for payment of amounts payable within the next
following 30 day period as set out in the approved Corporate and Project Budget,

 

and at the time of the proposed withdrawal, no Default or Review Event has
occurred and is continuing, or would occur as a result of making the withdrawal.

 

11Events of Default and Review Events

 

11.1Events of Default

 

It is an Event of Default, whether or not it is within the control of a
Transaction Party, if:

 

(a)failure to pay: a Transaction Party fails to pay or repay any part of the
Secured Moneys when due and payable by it, unless its failure to pay is caused
by administrative or technical error beyond the control of the Borrower and
payment is made within 3 Business Days of the due date;

 

(b)other failure: a Transaction Party fails to perform any undertaking or
obligation of it under any Transaction Document (other than as described in
clause 11.1(a)) and, where that failure is remediable, the Transaction Party
does not remedy the failure within 10 Business Days (or a longer period as may
be agreed between the parties) after the Transaction Party becomes aware of the
failure or receives a notice from the Agent specifying the failure;

 

(c)Key Mineral Rights: a Key Mineral Right is terminated or otherwise ceases to
be in full force and effect;

 

Facility Agreement        page 60

 

 



[tlogo.jpg] 11     Events of Default and Review Events

 

(d)Project Documents: any party to a Project Document fails to perform or
observe any of its material undertakings or obligations under a Project Document
and that party does not remedy the failure within the grace period stated in the
Project Document or, if no grace period is stated, within 15 Business Days and,
where the failure is by a party who is not a Transaction Party or Lost Creek,
the failure would have a Material Adverse Effect;

 

(e)Authorizations: a Transaction Party or Lost Creek fails to maintain and
comply in all material respects with all applicable Authorizations that relate
to the development and operation of a Project and, where that failure is
remediable, the Transaction Party or Lost Creek does not remedy the failure
within 10 Business Days (or a longer period as may be agreed between the
parties) after the Transaction Party or Lost Creek becomes aware of the failure
or receives a notice from the Agent specifying the failure;

 

(f)abandonment: all or any material part of a Project is abandoned (other than
the abandonment of unpatented mining claims from time to time in the ordinary
course of business which are not required to develop and operate a Project in
accordance with Good Industry Practice);

 

(g)ownership interest:

 

(1)the Parent ceases to be the legal and beneficial owner of 100% of the issued
share capital of the Borrower;

 

(2)the Borrower ceases to be the legal and beneficial owner of all of the
membership interests of Lost Creek; or

 

(3)the Borrower ceases to be the legal and beneficial owner of 100% of the
issued share capital of Pathfinder;

 

(h)destruction of Secured Property: all or a material part of the property of a
Transaction Party or Lost Creek constituting a Project Asset or Secured Property
is destroyed, lost or damaged beyond repair or proves to be materially defective
in circumstances not covered fully by any insurance in favour of a Transaction
Party or Lost Creek;

 

(i)expropriation: any property of a Transaction Party or Lost Creek is seized,
nationalised, compulsorily acquired or expropriated by, or by order of, a
Government Agency or under any law or a Government Agency orders the sale,
vesting or divesting of any part of the property of a Transaction Party of Lost
Creek, or a restraint, restriction, prohibition, intervention, law, decree or
other order of a Government Agency or any other matter or thing occurs which
wholly or partially prevents or hinders:

 

(1)the performance by a Transaction Party or Lost Creek of any of its material
obligations under a Document; or

 

(2)the development or operation of a Project or the Project Assets;

 

(j)misrepresentation: any representation or warranty or statement made, or taken
to have been made in accordance with clause 8.3, under or in connection with a
Transaction Document is found to have been incorrect or misleading when made or
repeated, or taken to have been made or repeated, and, if the circumstances
giving rise to the misrepresentation are remediable, a Transaction Party does
not remedy the circumstances giving rise to the breach within 10 Business Days
after that representation or warranty or statement was made or taken to have
been made;

 

(k)acceleration of payments: a Transaction Party or Lost Creek does anything
which constitutes an event, whatever called, which causes or enables the
acceleration of a payment to be made under a Document, or the enforcement or
termination or rescission of a Document;

 

Facility Agreement        page 61

 

 



[tlogo.jpg] 11     Events of Default and Review Events

 

(l)cross default: any Financial Indebtedness of a Transaction Party or Lost
Creek in an amount in excess of $500,000 (other than under a Transaction
Document):

 

(1)becomes due and payable, or becomes capable of being declared due and
payable, before the scheduled date for payment; or

 

(2)is not paid when due (after taking into account any applicable grace period),

 

except for any Financial Indebtedness that is being diligently contested in good
faith and by appropriate proceedings and for which adequate reserves have been
made;

 

(m)Encumbrance: a Security or any other Encumbrance is:

 

(1)enforced against any asset of a Transaction Party or Lost Creek; or

 

(2)enforceable against any asset of a Transaction Party or Lost Creek and does
not cease to be enforceable within 15 Business Days;

 

(n)judgment: a judgment in an amount exceeding $1,000,000 is obtained against a
Transaction Party or Lost Creek and is not set aside, stayed pending the outcome
of an appeal (for so long as it is stayed) or satisfied within 20 Business Days;

 

(o)execution: a distress, attachment, execution or other process of a Government
Agency is issued against, levied or entered upon an asset of a Transaction Party
or Lost Creek in an amount exceeding $500,000 and is not set aside or satisfied
within 20 Business Days;

 

(p)winding up: any of the following occur:

 

(1)an application is made;

 

(2)an order is made; or

 

(3)a resolution is passed or any steps are taken to pass a resolution,

 

for the winding up of a Transaction Party or Lost Creek;

 

(q)administration, liquidation, receivership etc: any of the following occur:

 

(1)an administrator, liquidator, provisional liquidator, receiver, receiver and
manager, official manager, trustee, controller or similar official is appointed,
or any steps are taken to that appointment; or

 

(2)a resolution to appoint an administrator, liquidator, provisional liquidator,
receiver, receiver and manager, official manager, trustee, controller or similar
official is passed, or any steps are taken to pass a resolution to that
appointment,

 

to a Transaction Party or Lost Creek or over the assets of a Transaction Party
or Lost Creek;

 

(r)dissolution: a Transaction Party or Lost Creek is dissolved, or any steps are
taken to dissolve a Transaction Party or Lost Creek under any applicable law;

 

(s)suspends payment: a Transaction Party or Lost Creek suspends payment of its
debts generally;

 

(t)insolvency: a Transaction Party or Lost Creek:

 

(1)is unable to pay its debts when they are due;

 

(2)states that it is insolvent or unable to pay its debts when they are due; or

 

Facility Agreement        page 62

 

 



[tlogo.jpg] 11     Events of Default and Review Events

 

(3)declares bankruptcy in accordance with, or files for protection under, the
Debtor Relief Laws;

 

(u)arrangements: a Transaction Party or Lost Creek enters into or resolves to
enter into any arrangement, composition or compromise with, or assignment for
the benefit of, any of its creditors;

 

(v)reorganisation: a Transaction Party breaches clause 9.9(c);

 

(w)ceasing business: a Transaction Party or Lost Creek ceases to carry on
business;

 

(x)unenforceability:

 

(1)a material provision of a Document is illegal, void, voidable or
unenforceable;

 

(2)any person becomes entitled to terminate, rescind or avoid any material
provision of any Document; or

 

(3)the execution, delivery or performance of a Document by a Transaction Party
or Lost Creek breaches or results in a contravention of any law in any material
respect;

 

(y)cease of trading of Parent’s shares:

 

(1)the Parent ceases to have its Shares listed for trading on the TSX or its
Shares are suspended from trading on the TSX for 5 consecutive TSX Business Days
(but for the avoidance of doubt, the reference to suspension excludes voluntary
trading halts); or

 

(2)the Parent ceases to have its Shares listed for trading on the NYSE MKT or
its Shares are suspended from trading on the NYSE MKT for 5 consecutive NYSE
Business Days (but for the avoidance of doubt, the reference to suspension
excludes voluntary trading halts); or

 

(z)Material Adverse Effect: any event occurs which has or is likely to have a
Material Adverse Effect,

 

provided that notwithstanding the foregoing clause 11.1, nothing in this clause
11.1 that arises from or relates to Lost Creek shall constitute an Event of
Default unless the same has, or is reasonably likely to result in, a Material
Adverse Effect

 

11.2Effect of Event of Default

 

(a)If an Event of Default occurs and while it is continuing the Agent may, by
notice to the Borrower declare that:

 

(1)the Secured Moneys are immediately due and payable; or

 

(2)each Commitment is cancelled,

 

or make each of the declarations under clauses 11.2(a)(1) and 11.2(a)(2).

 

(b)The Borrower must immediately repay the Secured Moneys on receipt of a notice
under clause 11.2(a)(1).

 

(c)Despite the foregoing, and without limiting the provisions of any Transaction
Document, if an Event of Default described in clause 11.1(q) occurs in relation
to a Transaction Party or Lost Creek, each Commitment will be automatically
cancelled and all Secured Money will become immediately due and payable in full,
without notice of intent to demand, demand, presentment for payment, notice of
non-payment, protest, notice of protest, grace, notice of dishonour, notice of
intent to accelerate, notice of acceleration, and all other notices, all of
which are by this clause expressly waived by the Borrower.

 

Facility Agreement        page 63

 

 



[tlogo.jpg] 12     Increased costs and illegality

 

11.3Transaction Parties to continue to perform

 

(a)If the Agent makes a declaration under clause 11.2 or a gives a notice under
clause 11.5(d):

 

(1)the declaration or notice does not affect the obligations of the Borrower
under the Transaction Documents; and

 

(2)the Borrower must continue to perform its obligations under the Transaction
Documents as if the declaration had not been made or the notice had not been
given, subject to any directions given by a Finance Party under any Transaction
Document.

 

(b)Clause 11.3(a) does not affect the Borrower’s obligations under clause 11.2.

 

11.4Enforcement

 

(a)The Transaction Documents may be enforced without notice to a Transaction
Party or any other person even if:

 

(1)a Finance Party accepts any part of the Secured Moneys after an Event of
Default; or

 

(2)there has been any other Event of Default.

 

(b)No Finance Party is liable to the Borrower for any Loss the Borrower may
suffer, incur or be liable for arising out of or in connection with a Finance
Party exercising any Power, except to the extent specifically set out in a
Transaction Document.

 

11.5Review Event

 

(a)It is a Review Event if there is a change in Control of the Borrower or the
Parent.

 

(b)The Borrower or the Parent must notify the Agent as soon as it becomes aware
of the occurrence of a Review Event.

 

(c)The Financier has the right to review the Facility for a period of 30 days
from the date on which the Agent receives a notice under clause 11.5(b) or
becomes aware of the occurrence of a Review Event.

 

(d)If the Financier decides that it does not wish to continue to provide the
Facility following the occurrence of a Review Event, it must give written notice
to that effect to the Borrower within the 30 day review period referred to in
clause 11.5(c). The notice must state a date (not earlier than 30 days from the
date of the service of the notice) by which the Secured Moneys must be paid in
full, and the Borrower must pay the Secured Moneys to the Agent in full on the
date stated in the notice.

 

Facility Agreement        page 64

 

 



[tlogo.jpg] 12     Increased costs and illegality

 

12Increased costs and illegality

 

12.1Increased costs

 

(a)If the Financier determines that any Change in Law affecting it or any of its
Affiliates directly or indirectly:

 

(1)increases the effective cost to the Financier of performing its obligations
under the Transaction Documents or funding or maintaining a Commitment or the
Principal Outstanding;

 

(2)reduces any amount received or receivable by the Financier under the
Transaction Documents; or

 

(3)in any other way reduces the effective return to the Financier or any
Affiliate under the Transaction Documents or the overall return on capital of
the Financier or any Affiliate,

 

(each an Increased Cost), the Borrower must pay to the Financier promptly after
receipt of a demand, compensation for the Increased Cost to the extent
attributed by the Financier or Affiliate (using the methods it considers
appropriate) to the Financier’s obligations under the Transaction Documents or
the funding or maintenance of a Commitment or the Principal Outstanding.

 

(b)A claim under clause 12.1(a) is, in the absence of manifest error, sufficient
evidence of the amount to which the Finance Party is entitled under
clause 12.1(a) unless the contrary is proved.

 

(c)If the Borrower receives a demand from the Financier under clause 12.1(a),
the Borrower may, by written notice to the Agent on or before the date which is
20 Business Days after the date of that demand, cancel each Commitment and
prepay the Secured Moneys in full.

 

(d)A notice under clause 12.1(c) is irrevocable and the Borrower must, on the
date which is 40 Business Days after the date that the notice is given, pay to
the Agent on account of the Financier the Secured Moneys in full.

 

12.2Illegality

 

(a)If any Change in Law or other event makes it illegal for the Financier to
perform its obligations under the Transaction Documents or fund or maintain a
Commitment, the Financier may by notice to the Borrower:

 

(1)suspend its obligations under the Transaction Documents for the duration of
the illegality; or

 

(2)by notice to the Borrower, cancel the Commitment and require the Borrower to
repay the Secured Moneys in full on the date which is 40 Business Days after the
date on which the Financier gives the notice or any earlier date required by, or
to comply with, the applicable law.

 

(b)A notice under clause 12.2(a)(2) is irrevocable and the Borrower must, on the
repayment date determined under clause 12.2(a)(2), pay to the Agent on account
of the Financier the Secured Moneys in full.

 

Facility Agreement        page 65

 

 



[tlogo.jpg] 13     Guaranty and indemnity

 

12.3Reduction of Commitment

 

A Commitment is reduced by any amount of Secured Moneys paid under this
clause 12 in respect of that Commitment, and accordingly an amount paid under
this clause 12 may not be redrawn.

 

12.4Patriot Act

 

Each Finance Party and the Agent (for itself and not on behalf of any other
Finance Party) hereby notifies the Transaction Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Transaction Party, which information includes
the name and address of that Transaction Party and other information that will
allow that Finance Party or the Agent, as applicable, to identify that
Transaction Party in accordance with the Patriot Act. The Borrower shall
provide, to the extent commercially reasonable, any information and take any
actions as are reasonably requested by the Agent or any Finance Party in order
to assist the Agent and the Finance Parties in maintaining compliance with the
Patriot Act.

 

13Guaranty and indemnity

 

13.1Guaranty

 

The Guarantors unconditionally and irrevocably guarantee to the Financier the
payment of the Secured Moneys.

 

13.2Payment

 

(a)If the Secured Moneys are not paid when due, each Guarantor must immediately
on demand from the Financier pay to the Financier the Secured Moneys in the same
manner and currency as the Secured Moneys are required to be paid.

 

(b)A demand under clause 13.2(a) may be made at any time and from time to time.

 

13.3Securities for other money

 

The Financier may apply any amounts received by it or recovered under any:

 

(a)Collateral Security; or

 

(b)other document or agreement,

 

which is a security for any of the Secured Moneys and any other money in the
manner it determines in its absolute discretion.

 

13.4Amount of Secured Moneys

 

(a)This clause 13 applies to any amount which forms part of the Secured Moneys
from time to time.

 

(b)The obligations of each guarantor under this clause 13 extends to any
increase in the Secured Moneys as a result of:

 

Facility Agreement        page 66

 

 



[tlogo.jpg] 13     Guaranty and indemnity

 

(1)any amendment, supplement, renewal or replacement of any Transaction Document
to which a Transaction Party and the Financier is a party; or

 

(2)the occurrence of any other thing arising under or in connection with any
Transaction Document.

 

(c)Clause 13.4(b):

 

(1)applies regardless of whether any Guarantor is aware of or consented to or is
given notice of any amendment, supplement, renewal or replacement of any
agreement to which a Transaction Party and the Financier is a party or the
occurrence of any other thing; and

 

(2)does not limit the obligations of any Guarantor under this clause 13.

 

13.5Proof by Financier

 

In the event of the liquidation of a Transaction Party, each Guarantor
authorizes the Financier to lodge a proof of debt for all money which any
Guarantor has paid or is or may be obliged to pay under any Transaction
Document, any other document or agreement or otherwise in respect of the Secured
Moneys.

 

13.6Avoidance of payments

 

(a)If any payment, conveyance, transfer or other transaction relating to or
affecting the Secured Moneys is:

 

(1)void, voidable or unenforceable in whole or in part; or

 

(2)claimed to be void, voidable or unenforceable and that claim is upheld,
conceded or compromised in whole or in part,

 

the liability of each Guarantor under this clause 13 and any Power is the same
as if:

 

(3)that payment, conveyance, transfer or transaction (or the void, voidable or
unenforceable part of it); and

 

(4)any release, settlement or discharge made in reliance on anything referred to
in clause 13.6(a)(3),

 

had not been made and each Guarantor must immediately take all action and sign
all documents necessary or required by the Financier to restore to the Financier
the benefit of this clause 13 and any Encumbrance held by the Financier
immediately before the payment, conveyance, transfer or transaction.

 

(b)Clause 13.6(a) applies whether or not the Financier knew, or ought to have
known, of anything referred to in clause 13.6(a).

 

13.7Indemnity for avoidance of Secured Moneys

 

(a)If any of the Secured Moneys (or money which would have been Secured Moneys
if it had not been irrecoverable) are irrecoverable by the Financier from:

 

(1)any Transaction Party; or

 

(2)a Guarantor on the footing of a guaranty,

 

the Guarantors jointly and severally, unconditionally and irrevocably, and as a
separate and principal obligation:

 

Facility Agreement        page 67

 

 



[tlogo.jpg] 13     Guaranty and indemnity

 

(3)indemnifies the Financier against any Loss suffered, paid or incurred by the
Financier in relation to the non payment of that money; and

 

(4)must pay the Financier an amount equal to that money.

 

(b)Clause 13.7(a) applies to the Secured Moneys (or money which would have been
Secured Moneys if it had not been irrecoverable) which are or may be
irrecoverable irrespective of whether:

 

(1)they are or may be irrecoverable because of any event described in
clause 13.12;

 

(2)they are or may be irrecoverable because of any other fact or circumstance;

 

(3)the transactions or any of them relating to that money are void or illegal or
avoided or otherwise unenforceable; and

 

(4)any matters relating to the Secured Moneys are or should have been within the
knowledge of the Financier.

 

13.8No obligation to marshal

 

The Financier is not required to marshal or to enforce or apply under or
appropriate, recover or exercise:

 

(a)any Encumbrance, Surety Obligation or Collateral Security or other document
or agreement held, at any time, by or on behalf of that or the Financier; or

 

(b)any money or asset which the Financier, at any time, holds or is entitled to
receive.

 

13.9Non-exercise of Guarantor’s rights

 

A Guarantor must not exercise any rights it may have inconsistent with this
clause 13.

 

13.10Principal and independent obligation

 

(a)This clause 13 is:

 

(1)a principal obligation and is not to be treated as ancillary or collateral to
any other right or obligation; and

 

(2)independent of and not in substitution for or affected by any other
Collateral Security which the Financier may hold in respect of the Secured
Moneys or any obligations of any Transaction Party or any other person.

 

(b)This clause 13 is enforceable against a Guarantor:

 

(1)without first having recourse to any Collateral Security;

 

(2)whether or not the Financier has made demand on any Transaction Party (other
than any demand specifically required to be given, or notice required to be
issued, to a Guarantor under clause 13.2 or any other provision of a Transaction
Document);

 

(3)whether or not the Financier has given notice to any Transaction Party or any
other person in respect of any thing;

 

(4)whether or not the Financier has taken any other steps against any
Transaction Party or any other person;

 

Facility Agreement        page 68

 

 



[tlogo.jpg] 13     Guaranty and indemnity

 

(5)whether or not any Secured Moneys is then due and payable; and

 

(6)despite the occurrence of any event described in clause 13.12.

 

13.11Suspense account

 

(a)The Financier may apply to the credit of a suspense account any:

 

(1)amounts received under this clause 13;

 

(2)dividends, distributions or other amounts received in respect of the Secured
Moneys in any liquidation; and

 

(3)other amounts received from a Guarantor, a Transaction Party or any other
person in respect of the Secured Moneys.

 

(b)The Financier may retain the amounts in the suspense account for as long as
it determines and is not obliged to apply them in or towards satisfaction of the
Secured Moneys.

 

13.12Unconditional nature of obligations

 

(a)This clause 13 and the obligations of each Guarantor under the Transaction
Documents are absolute, binding and unconditional in all circumstances, and are
not released or discharged or otherwise affected by anything which but for this
provision might have that effect, including:

 

(1)the grant to any Transaction Party or any other person at any time, of a
waiver, covenant not to sue or other indulgence;

 

(2)the release (including a release as part of any novation) or discharge of any
Transaction Party or any other person;

 

(3)the cessation of the obligations, in whole or in part, of any Transaction
Party or any other person under any Transaction Document or any other document
or agreement;

 

(4)the liquidation of any Transaction Party or any other person;

 

(5)any arrangement, composition or compromise entered into by the Financier, any
Transaction Party or any other person;

 

(6)any Transaction Document or any other document or agreement being in whole or
in part illegal, void, voidable, avoided, unenforceable or otherwise of limited
force or effect;

 

(7)any extinguishment, failure, loss, release, discharge, abandonment,
impairment, compounding, composition or compromise, in whole or in part of any
Transaction Document or any other document or agreement;

 

(8)any Collateral Security being given to the Financier by any Transaction Party
or any other person;

 

(9)any alteration, amendment, variation, supplement, renewal or replacement of
any Transaction Document or any other document or agreement;

 

(10)any moratorium or other suspension of any Power;

 

(11)the Financier, a Receiver or Attorney exercising or enforcing, delaying or
refraining from exercising or enforcing, or being not entitled or unable to
exercise or enforce any Power;

 

Facility Agreement        page 69

 

 



[tlogo.jpg] 13     Guaranty and indemnity

 

(12)the Financier obtaining a judgment against any Transaction Party or any
other person for the payment of any of the Secured Moneys;

 

(13)any transaction, agreement or arrangement that may take place with the
Financier, any Transaction Party or any other person;

 

(14)any payment to the Financier, a Receiver or Attorney, including any payment
which at the payment date or at any time after the payment date is in whole or
in part illegal, void, voidable, avoided or unenforceable;

 

(15)any failure to give effective notice to any Transaction Party or any other
person of any default under any Transaction Document or any other document or
agreement;

 

(16)any legal limitation, disability or incapacity of any Transaction Party or
of any other person;

 

(17)any breach of any Transaction Document or any other document or agreement;

 

(18)the acceptance of the repudiation of, or termination of, any Transaction
Document or any other document or agreement;

 

(19)any Secured Moneys being irrecoverable for any reason;

 

(20)any disclaimer by any Transaction Party or any other person of any
Transaction Document or any other document or agreement;

 

(21)any assignment, novation, assumption or transfer of, or other dealing with,
any Powers or any other rights or obligations under any Transaction Document or
any other document or agreement;

 

(22)the opening of a new account of any Transaction Party with the Financier or
any transaction on or relating to the new account;

 

(23)any prejudice (including material prejudice) to any person as a result of
any thing done or omitted by the Financier, any Transaction Party or any other
person;

 

(24)any prejudice (including material prejudice) to any person as a result of
the Financier, a Receiver, Attorney or any other person selling or realising any
property the subject of a Collateral Security at less than the best price;

 

(25)any prejudice (including material prejudice) to any person as a result of
any failure or neglect by the Financier, a Receiver, Attorney or any other
person to recover the Secured Moneys from any Transaction Party or by the
realisation of any property the subject of a Collateral Security;

 

(26)any prejudice (including material prejudice) to any person as a result of
any other thing;

 

(27)the receipt by the Financier of any dividend, distribution or other payment
in respect of any liquidation;

 

(28)the capacity in which a Transaction Party executed a Transaction Document
not being the capacity disclosed to the Financier before the execution of the
Transaction Document;

 

(29)the failure of any other Guarantor or any other person who is intended to
become a co-surety or co-indemnifier of that Guarantor to execute this agreement
or any other document; or

 

Facility Agreement        page 70

 

 



[tlogo.jpg] 13     Guaranty and indemnity

 

(30)any other act, omission, matter or thing whether negligent or not.

 

(b)Clause 13.12(a) applies irrespective of:

 

(1)the consent or knowledge or lack of consent or knowledge, of the Financier,
any Transaction Party or any other person of any event described in
clause 13.12(a); or

 

(2)any rule of law or equity to the contrary,

 

but shall not apply in the case of fraud, intentional misrepresentation, wilful
misconduct or gross negligence by the Financier or the Agent.

 

13.13No competition

 

(a)Until the Secured Moneys have been fully paid and this clause 13 has been
finally discharged, a Guarantor is not entitled to:

 

(1)be subrogated to the Financier;

 

(2)claim or receive the benefit of any Encumbrance, Surety Obligation or other
document or agreement of which the Financier has the benefit;

 

(3)claim or receive the benefit of any moneys held by the Financier;

 

(4)claim or receive the benefit of any Power;

 

(5)either directly or indirectly to prove in, claim or receive the benefit of
any distribution, dividend or payment arising out of or relating to the
liquidation of any Transaction Party liable to pay the Secured Moneys, except in
accordance with clause 13.13(b);

 

(6)make a claim or exercise or enforce any right, power or remedy (including
under an Encumbrance or Surety Obligation or by way of contribution) against any
Transaction Party liable to pay the Secured Moneys;

 

(7)accept, procure the grant of or allow to exist any Encumbrance in favour of a
Guarantor from any Transaction Party liable to pay the Secured Moneys;

 

(8)exercise or attempt to exercise any right of set-off against, or realise any
Encumbrance taken from, any Transaction Party liable to pay the Secured Moneys;
or

 

(9)raise any defence or counterclaim in reduction or discharge of its
obligations under this clause 13.

 

(b)If required by the Financier, a Guarantor must prove in any liquidation of
any Transaction Party liable to pay the Secured Moneys for all money owed to the
Guarantor.

 

(c)All money recovered by a Guarantor from any liquidation or under any
Encumbrance or Surety Obligation from any Transaction Party liable to pay the
Secured Moneys must be received and held in trust by the Guarantor for the
Financier to the extent of the unsatisfied liability of the Guarantor under this
clause 13.

 

(d)A Guarantor must not do or seek, attempt or purport to do anything referred
to in clause 13.13(a).

 

Facility Agreement        page 71

 

 



[tlogo.jpg] 14     Indemnities and Break Costs

 

13.14Continuing guaranty

 

This clause 13 is a continuing obligation of each Guarantor, despite:

 

(a)any settlement of account; or

 

(b)the occurrence of any other thing,

 

and remains in full force and effect until:

 

(c)the Secured Moneys have been unconditionally paid in full; and

 

(d)this clause 13 has been finally discharged by all the Financier.

 

13.15Variation

 

This clause 13 extends to cover the Transaction Documents as amended, varied or
replaced, whether with or without the consent of any one or more of the
Guarantors, including any increase in the limit or maximum principal amount
available under a Transaction Document.

 

13.16Judgments

 

A final judgment obtained against a relevant Transaction Party is conclusive as
against each Guarantor.

 

13.17Accession of Guarantors

 

A member of the Borrower Group may become a Guarantor by delivering to the Agent
the following in a form satisfactory to the Agent (acting on the instructions of
the Financier):

 

(a)a Guarantee Assumption Agreement duly executed by the Guarantor;

 

(b)a security agreement over all the assets and undertaking of the Guarantor,
including in the case of Pathfinder, the Mineral Rights in relation to the
Pathfinder Uranium Projects, duly executed by the Guarantor, to secure the
Secured Moneys;

 

(c)a real property mortgage over all real property held by the Guarantor, duly
executed by the Guarantor, to secure the Secured Moneys;

 

(d)each Title Document required to be lodged with the Agent by the Guarantor
under a Transaction Document;

 

(e)an officer’s certificate in respect of the Guarantor;

 

(f)duly executed forms, notices and other documents which are required in order
to register or file with the appropriate Government Agency any document referred
to in this clause 13.17;

 

(g)such evidence and information, including legal opinions, in relation to the
Guarantor, its business and assets, its Secured Property, the execution of the
documents referred to in this clause 13.17 as the Financier reasonably requires;

 

(h)such further information, certificates, authorizations and documents as the
Financier in its absolute discretion in respect of the Project Assets in which
the Guarantor has or will have an interest.

 

Where applicable, the Borrower must ensure that each document referred to in
this clause 13.17 is duly stamped within the required time limit under the
applicable stamp duty legislation.

 

Facility Agreement        page 72

 

 



[tlogo.jpg] 14     Indemnities and Break Costs

 

14Indemnities and Break Costs

 

14.1General indemnity

 

(a)Each Transaction Party indemnifies each Finance Party against any Loss which
that Finance Party, a Receiver (whether acting as agent of the Borrower or of a
Finance Party) or an Attorney pays, suffers, incurs or is liable for, in respect
of any of the following:

 

(1)a Funding Portion required by a Funding Notice not being made for any reason
including any failure by a Transaction Party to fulfil any condition precedent
contained in clause 2, but excluding any default by that Finance Party;

 

(2)the occurrence of any Default;

 

(3)a Finance Party exercising its Powers consequent upon or arising out of the
occurrence of any Default;

 

(4)the non-exercise, attempted exercise, exercise or delay in the exercise of
any Power;

 

(5)any act or omission of a Security Provider or any of its employees or agents
when exercising its Powers consequent upon or arising out of the occurrence of
any Default;

 

(6)an Environmental Liability;

 

(7)any compulsory acquisition or statutory or judicial divestiture of any
Secured Property;

 

(8)any other thing in respect of a Security or any Secured Property; and

 

(9)any payment made by the Financier to the Agent to indemnify the Agent for a
Loss the Agent pays, suffers, incurs or is liable for in acting as Agent.

 

(b)The indemnity in clause 14.1(a), includes:

 

(1)the amount determined by a Finance Party as being incurred by reason of the
liquidation or re-employment of deposits or other funds acquired or contracted
for by the Finance Party to fund or maintain each Commitment; and

 

(2)loss of Margin, but only to the extent of amounts advanced by the Financier
to the Borrower under this agreement.

 

(c)The indemnity in clause 14.1(a) does not include or apply to any loss
suffered or incurred by a Finance Party as a result of its own fraud,
intentional misrepresentation, gross negligence or wilful misconduct.

 

14.2Break Costs

 

The Borrower must, within 3 Business Days of demand by the Agent, pay to the
Agent for the account of each Finance Party its Break Costs attributable to all
or any part of a Funding Portion being prepaid or repaid by the Borrower on a
day other than the last day of the Interest Period for that Funding Portion.

 

Facility Agreement        page 73

 

 



[tlogo.jpg] 15     Fees, Tax, costs and expenses

 

14.3Continuing indemnities and evidence of Loss

 

(a)Each indemnity of a Transaction Party in a Transaction Document is a
continuing obligation of the Transaction Party, despite:

 

(1)any settlement of account; or

 

(2)the occurrence of any other thing,

 

and remains in full force and effect until:

 

(3)the Secured Moneys are unconditionally repaid in full; and

 

(4)each Security has been finally discharged.

 

(b)Each indemnity of a Transaction Party in a Transaction Document is an
additional, separate and independent obligation of a Transaction Party and no
one indemnity limits the general nature of any other indemnity.

 

(c)Each indemnity of a Transaction Party in a Transaction Document survives the
termination of any Transaction Document.

 

(d)A certificate given by an Officer of a Finance Party detailing the amount of
any Loss covered by any indemnity in a Transaction Document is sufficient
evidence unless the contrary is proved.

 

15Fees, Tax, costs and expenses

 

15.1Arrangement fee

 

Each party acknowledges and agrees that the Borrower has paid to the Agent a
non-refundable, non-rebateable fee equal to $1,200,000 less the amount of the
Work Fee (being $50,000).

 

15.2Commitment fee

 

(a)In respect of each Facility, the Borrower must pay to the Agent for the
account of the Financier during the applicable Availability Period, a commitment
fee of 2% per annum, which is not refundable in any circumstances and is taken
to be fully-earned and payable when due, calculated on the basis of a 365 day or
366 day year, as applicable, for actual days elapsed and on the average monthly
amount of the relevant Undrawn Commitment during the applicable Availability
Period.

 

(b)The commitment fee is payable in arrears on each Quarterly Date and on the
last day of each Availability Period.

 

15.3Tax

 

(a)The Borrower must pay any Tax, other than an Excluded Tax in respect of any
Finance Party, which is payable in respect of a Transaction Document (including
in respect of the execution, delivery, performance, release, discharge,
amendment or enforcement of a Transaction Document).

 

(b)The Borrower must pay any fine, penalty or other cost in respect of a failure
to pay any Tax described in clause 15.3(a) except to the extent that the fine,
penalty or other cost is caused by the Agent’s failure to lodge money received
from the Borrower within 5 Business Days before the due date for lodgement.

 



Facility Agreement        page 74

 

 







 



[tlogo.jpg] 16     Interest on overdue amounts



 

(c)The Borrower indemnifies each Finance Party against any amount payable under
clause 15.3(a) or 15.3(b).

 

15.4Costs and expenses

 

The Borrower must pay the Finance Parties’ reasonable legal costs in relation to
the negotiation, preparation, execution, delivery, stamping, registration and
completion of a Transaction Document and all other costs and expenses of each
Finance Party in relation to:

 

(a)the variation and discharge of any Transaction Document;

 

(b)the enforcement, protection or waiver of any rights under any Transaction
Document;

 

(c)the consent or approval of a Finance Party given under any Transaction
Document;

 

(d)any enquiry by a Government Agency involving the Borrower,

 

including:

 

(e)any administration costs of each Finance Party in relation to the matters
described in clause 15.4(c) or 15.4(d); and

 

(f)any legal costs and expenses and any professional consultant’s fees for the
costs and expenses described in clauses 15.4(a) to 15.4(d) inclusive on a full
indemnity basis.

 

16Interest on overdue amounts

 

16.1Payment of interest

 

Each Transaction Party must pay interest on:

 

(a)any of the Secured Moneys due and payable by it, but unpaid; and

 

(b)any interest payable but unpaid under this clause 16.

 

16.2Accrual of interest

 

The interest payable under this clause 16:

 

(a)accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay the Secured
Moneys becomes merged; and

 

(b)may be capitalized at monthly intervals.

 

16.3Rate of interest

 

The rate of interest payable under this clause 16 on any part of the Secured
Moneys is the higher of:

 

(a)the Overdue Rate determined by the Agent:

 

(1)on the date that part of the Secured Moneys becomes due and payable but is
unpaid; and

 

Facility Agreement        page 75

 

  



[tlogo.jpg] 17     Assignment



 

(2)on each date which is 1 month after the immediately preceding date on which
the Overdue Rate was determined under this clause 16.3(a); and

 

(b)the rate fixed or payable under a judgment or other thing referred to in
clause 16.2(a).

 

17Assignment

 

17.1Assignment by Transaction Party

 

A Transaction Party must not assign or novate any of its rights or obligations
under a Transaction Document without the prior written consent of the Agent.

 

17.2Borrower obligation in registered form

 

The obligation of the Borrower to pay principal and interest under this
agreement is taken to be in registered form for the purposes of the United
States Internal Revenue Code, Sections 871(h)(6), 881(6), 163(f) and the
regulations issued thereunder, including Temp. Treas. Reg. Section 5f.163-1(a)
and Temp. Treas. Reg. Section 5f.103-1. Accordingly, the Borrower must maintain
a book entry system to record the owner of the right to principal and interest
and must issue to the Financier a Promissory Note evidencing the Secured Moneys
and making specific reference to and complying with the registration
requirements in order to effect a transfer of the rights under the obligation,
and clause 17.3 will apply to any assignment by the Financier of its rights
under a Transaction Document with respect to the obligation of the Borrower to
pay principal and interest.

 

17.3Assignment by Finance Party

 

(a)A Finance Party may assign or novate any of its rights and obligations under
a Transaction Document to any person if:

 

(1)any necessary prior Authorization is obtained;

 

(2)the assignment or novation is to a person in the RMB group of companies
(which term includes any person, partnership or corporate entity in that group)
or, after consultation with the Borrower, to a reputable bank or financial
institution or to a combination of reputable banks and financial institutions;
and

 

(3)it notifies the Agent and the Borrower.

 

(b)In the event that the Financier elects to assign any of its rights under
clause 17.3(a), the Financier must surrender to the Borrower the Promissory
Note, and the Borrower must reissue the Promissory Note to the assignee. An
assignment by the Financier will be taken to be effective when the Promissory
Note is reissued by the Borrower.

 

17.4Assist

 

Each party must do any thing which the Agent reasonably requests including,
executing any documents or amending any Transaction Document, to effect any
transfer, assignment or novation under this clause 17.

 

Facility Agreement        page 76

 

 



[tlogo.jpg] 18     Saving provisions



 

17.5Lending Office

 

(a)A Finance Party may change its Lending Office at any time.

 

(b)A Financier must promptly notify the Agent and the Borrower of the change.

 

17.6No increase in costs

 

If a Finance Party assigns or novates any of its rights or obligations under any
Transaction Document or changes its Lending Office, no Transaction Party is
required to pay any net increase in the aggregate amount of costs, Taxes, fees
or charges which is a direct consequence of the transfer or assignment or change
of Lending Office.

 

18Saving provisions

 

18.1No merger of security

 

(a)Nothing in this agreement merges, extinguishes, postpones, lessens or
otherwise prejudicially affects:

 

(1)any Encumbrance or indemnity in favour of any Finance Party; or

 

(2)any Power.

 

(b)No other Encumbrance or Transaction Document which a Finance Party has the
benefit of in any way prejudicially affects any Power.

 

18.2Exclusion of moratorium

 

To the extent not excluded by law, a provision of any legislation which directly
or indirectly:

 

(a)lessens, varies or affects in favour of a Transaction Party any obligations
under a Transaction Document; or

 

(b)stays, postpones or otherwise prevents or prejudicially affects the exercise
by any Finance Party of any Power,

 

is negatived and excluded from each Transaction Document and all relief and
protection conferred on a Transaction Party by or under that legislation is also
negatived and excluded.

  

18.3Conflict

 

Where any right, power, authority, discretion or remedy conferred on a Finance
Party, a Receiver or an Attorney by any Transaction Document is inconsistent
with the powers conferred by applicable law then, to the extent not prohibited
by that law, those conferred by applicable law are regarded as negatived or
varied to the extent of the inconsistency.

 

18.4Consents

 

(a)Whenever the doing of any thing by a Transaction Party is dependent on the
consent of a Finance Party, the Finance Party may withhold its consent or give
it conditionally or unconditionally in its absolute discretion, unless expressly
stated otherwise in a Transaction Document.

  

Facility Agreement        page 77

 





 



[tlogo.jpg] 18     Saving provisions



 



(b)The Borrower must ensure that any conditions imposed on a Transaction Party
by a Finance Party under clause 18.4(a) are complied with by the Transaction
Party.

 

18.5Principal obligations

 

This agreement and each Collateral Security is:

 

(a)a principal obligation and is not ancillary or collateral to any other
Encumbrance (other than another Collateral Security) or other obligation; and

 

(b)independent of, and unaffected by, any other Encumbrance or other obligation
which any Finance Party may hold at any time in respect of the Secured Moneys.

 

18.6Non-avoidance

 

If any payment by a Transaction Party to a Finance Party is avoided for any
reason including any legal limitation, disability or incapacity of or affecting
the Transaction Party or any other thing, and whether or not:

 

(a)any transaction relating to the Secured Moneys was illegal, void or
substantially avoided; or

 

(b)any thing was or ought to have been within the knowledge of any Finance
Party,

 

the Borrower:

 

(c)as an additional, separate and independent obligation, indemnifies each
Finance Party against that avoided payment; and

 

(d)acknowledges that, to the extent permitted by applicable law, any liability
of the Transaction Party under the Transaction Documents and any right or remedy
of the Finance Parties under the Transaction Documents is the same as if that
payment had not been made.

 

18.7Set-off authorized

 

If a Transaction Party does not pay any amount when due and payable by it to any
Finance Party under a Transaction Document, the Finance Party may:

 

(a)apply any credit balance in any currency in any account of the Transaction
Party with the Finance Party in or towards satisfaction of that amount; and

 

(b)effect any currency conversion which may be required to make an application
under clause 18.7(a).

 

18.8Agent’s certificates and approvals

 

(a)A certificate signed by any Officer of the Agent in relation to any amount,
calculation or payment under any Transaction Document is sufficient evidence of
that amount, calculation or payment unless the contrary is proved.

 

(b)Where any provision of a Transaction Document requires the Agent’s approval,
that approval will not be effective unless and until it is provided in writing.





 

Facility Agreement        page 78

 

 



[tlogo.jpg] 19     General



 

18.9No reliance or other obligations and risk assumption

 

Each Transaction Party acknowledges and confirms that: 

 

(a)it has not entered into any Transaction Document in reliance on any
representation, warranty, promise or statement made by or on behalf of any
Finance Party;

 

(b)in respect of the transactions evidenced by the Transaction Documents, no
Finance Party has any obligations other than those expressly set out in the
Transaction Documents; and

 

(c)in respect of interest rates, exchange rates or commodity prices, no Finance
Party is liable for any movement in interest rates, exchange rates or commodity
prices or any information, advice or opinion provided by any Finance Party or
any person on behalf of any Finance Party, even if:

 

(1)provided at the request of a Transaction Party (it being acknowledged by each
Transaction Party that those matters are inherently speculative);

 

(2)relied on by a Transaction Party; or

 

(3)provided incorrectly or negligently.

 

18.10Power of attorney

 

(a)For consideration received, each Transaction Party irrevocably appoints the
Agent and each Officer of the Agent as the attorney of the Transaction Party to,
at any time following the occurrence of a Default:

 

(1)execute and deliver all documents; and

 

(2)do all things,

 

which are necessary or desirable to give effect to each Transaction Document.

 

(b)An attorney appointed under clause 18.10(a) may appoint a substitute attorney
to perform any of its powers.

 

19General

 

19.1Confidential information

 

A Finance Party must not disclose to any person:

 

(a)any Document, Corporate and Project Budget or Financial Report; or

 

(b)any information about any Transaction Party or Lost Creek,

 

except:

 

(c)in connection with a permitted assignment, novation under clause 17 or any
participation, where the disclosure is made on the basis that the recipient of
the information will comply with this clause 19.1 in the same way that the
Finance Party is required to do;

 

(d)to any professional or other adviser consulted by it in relation to any of
its rights or obligations under the Transaction Documents, provided that the
professional or other adviser owes a duty of confidentiality to the Finance
Party that is similar in nature to the obligations set out in this clause 19.1;

 

(e)to a country’s central bank, a country’s taxation office or any Government
Agency requiring disclosure of the information;

 

Facility Agreement        page 79

 

  



[tlogo.jpg] 19     General



 

(f)in connection with the enforcement of its rights under the Transaction
Documents;

 

(g)where the information is already in the public domain, or where the
disclosure would not otherwise breach any duty of confidentiality;

 

(h)if required by applicable law or the rules of any securities exchange; or

 

(i)otherwise with the prior written consent of the relevant Transaction Party or
Lost Creek (that consent not to be unreasonably withheld).

 

19.2Transaction Party to bear cost

 

Any thing which must be done by a Transaction Party under any Transaction
Document, whether or not at the request of any Finance Party, must be done at
the cost of the Transaction Party.

 

19.3Notices

 

(a)Any notice or other communication including, any request, demand, consent or
approval, to or by a party to any Transaction Document must be in legible
writing and in English addressed to the party in accordance with its details set
out in Schedule 1 or as specified to the sender by the party by notice.

 

(b)If the sender is a company, any such notice or other communication must be
signed by an Officer of the sender.

 

(c)Any notice or other communication described in this clause 19.3 is regarded
as being given by the sender and received by the addressee:

 

(1)if by delivery in person or by recognized overnight courier, when delivered
to the addressee;

 

(2)if by post, on delivery to the addressee;

 

(3)if by facsimile, when received by the addressee in legible form; or

 

(4)if by email, when the email (including any attachment) comes to the attention
of the recipient party or a person acting on its behalf provided that if the
sender does not receive a response from the addressee within 2 days of sending
the email, the notice or communication must be resent to the addressee using one
of the other methods specified in clause 19.3(c)(1), (2) or (3),

 

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day.

 

(d)Any notice or other communication described in this clause 19.3 can be relied
on by the addressee and the addressee is not liable to any other person for any
consequences of that reliance if the addressee believes it to be genuine,
correct and authorized by the sender.

 

(e)A facsimile transmission is regarded as legible unless the addressee
telephones the sender within 2 hours after the transmission is received or
regarded as received under clause 19.3(c) and informs the sender that it is not
legible.

 

19.4Governing law and jurisdiction

 

(a)This agreement is governed by the laws of the State of Colorado and the laws
of the United States of America which are applicable in the State of Colorado.

 

Facility Agreement        page 80

 

 



[tlogo.jpg] 19     General



 

(b)Each Transaction Party irrevocably submits to the non-exclusive jurisdiction
of the State or Federal courts of the State of Colorado.

 

(c)Each Transaction Party irrevocably consents to venue for any dispute
involving this agreement or the other Transaction documents in the United States
District Court for the District of Colorado or any Colorado state court located
in the City and County of Denver, Colorado and waives any objection to the venue
of any legal process on the basis that the process has been brought in an
inconvenient forum.

 

(d)Each Transaction Party irrevocably waives any immunity in respect of its
obligations under this agreement that it may acquire from the jurisdiction of
any court or any legal process for any reason including the service of notice,
attachment before judgment, attachment in aid of execution or execution.

 

19.5Prohibition and enforceability

 

(a)Any provision of, or the application of any provision of, any Transaction
Document or any Power which is prohibited in any jurisdiction is, in that
jurisdiction, ineffective only to the extent of that prohibition.

 

(b)Any provision of, or the application of any provision of, any Transaction
Document which is void, illegal or unenforceable in any jurisdiction does not
affect the validity, legality or enforceability of that provision in any other
jurisdiction or of the remaining provisions in that or any other jurisdiction.

 

19.6Waivers

 

(a)Waiver of any right arising from a breach of this agreement or of any Power
arising on default under this agreement or on the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

 

(b)A failure or delay in exercise, or partial exercise, of:

 

(1)a right arising from a breach of this agreement or the occurrence of an Event
of Default; or

 

(2)a Power created or arising on default under this agreement or on the
occurrence of an Event of Default,

 

does not result in a waiver of that right or Power.

 

(c)A party is not entitled to rely on a delay in the exercise or non-exercise of
a right or Power arising from a breach of this agreement or on a default under
this agreement or on the occurrence of an Event of Default as constituting a
waiver of that right or Power.

 

(d)A party may not rely on any conduct of another party as a defense to exercise
of a right or Power by that other party.

 

(e)This clause may not itself be waived except in writing.

 

19.7Variation

 

A variation of any term of this agreement must be in writing and signed by the
parties.

 

19.8Cumulative rights

 

The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of any Finance Party, Receiver or Attorney.

 

Facility Agreement        page 81

 

 



[tlogo.jpg] 19     General



 

19.9Attorneys

 

Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

 

19.10Counterparts

 

(a)This agreement may be executed in any number of counterparts.

 

(b)All counterparts, taken together, constitute one instrument.

 

(c)A party may execute this agreement by signing any counterpart.

 

Facility Agreement        page 82

 



 

[tlogo.jpg]

Schedules

  

Table of contents       Notice Details 84     Funding Notice 86     Tranche 1
Facility Repayment Schedule 87     Promissory Note 88     Borrower Group
Structure Diagram 90     Guarantee Assumption Agreement 91     Permitted
Interests 94     Permitted Royalties 101     UCC Financing Statements 111

  

Facility Agreement        page 83

 

 

[tlogo.jpg]

 

Schedule 1

 



Notice Details

  

    Borrower Ur-Energy USA Inc.     Address 10758 West Centennial Road, Suite
200, Littleton, Colorado 80127     Attention Roger L. Smith, CFO     Phone
+1-710-981-4588 x248     Facsimile +1-720-981-5643    

With a copy to

 

Penne Goplerud, General Counsel at the foregoing address and facsimile

   

Parent Ur-Energy Inc.     Address 10758 West Centennial Road, Suite 200,
Littleton, Colorado 80127     Attention Roger L. Smith, CFO     Phone
+1-710-981-4588 x248     Facsimile +1-720-981-5643    

With a copy to

 

Penne Goplerud, General Counsel at the foregoing address and facsimile

  

Lost Creek Lost Creek ISR, LLC     Address 10758 West Centennial Road, Suite
200, Littleton, Colorado 80127     Attention Roger L. Smith, CFO     Phone
+1-710-981-4588 x248     Facsimile +1-720-981-5643    

With a copy to

 

Penne Goplerud, General Counsel at the foregoing address and facsimile

   

Agent RMB Resources, a division of FirstRand Bank Limited (London Branch)    
Address: 20 Gracechurch Street, London EC3V 0BG     Attention: Stuart Greene    
Facsimile: +44 20 7939 1825

 

Facility Agreement        page 84

 

 



[tlogo.jpg] Schedule 1     Notice Details



 

Financier RMB Australia Holdings Limited     Address Level 13, 60 Castlereagh
Street, Sydney, New South Wales 2000, Australia     Attention Gregory Gay    
Phone +61 2 9253 6200     Fax +61 2 9256 6291     Email greg.gay@rmb.com.au

 

Facility Agreement        page 85

 

 



[tlogo.jpg]





 

Schedule 2



 



Funding Notice



 

To:RMB Resources, a division of FirstRand Bank Limited (London Branch)

 

Attention: Stuart Greene

 

We refer to the facility agreement (Facility Agreement) dated [insert date]
between Ur-Energy USA Inc. (as Borrower), Ur-Energy Inc. (as Parent), Pathfinder
Mines Corporation (as Pathfinder), RMB Australia Holdings Limited (as Financier)
and RMB Resources, a division of FirstRand Bank Limited (London Branch) (as
Agent), as amended and restated by the agreement entitled ‘Amendment and
Restatement Agreement – Facility Agreement’ dated 27 August 2013 between the
same parties and further amended by the agreement entitled ‘Amendment Agreement
– Facility Agreement’ dated 19 December 2013 between the same parties.

 

Under clause 4 of the Facility Agreement:

 

(a)We give you notice that we wish to draw under the [Tranche 1 Facility /
Tranche 2 Facility] on [                 ] (Funding Date).

 

(b)The aggregate amount to be drawn is $[                 ].

 

(c)Particulars of the Funding Portion are:

  

Principal amount Interest Period       90 days

 

(d)The proceeds of the Funding Portion are to be used in accordance with
clause 3.2 of the Facility Agreement.

 

(e)We request that the proceeds be remitted to the Funding Account, details of
which are as follows:

 

[                 ];

 

(f)We represent and warrant that no Default has occurred and is continuing or
will result from the provision of any Funding Portion[, except as follows:
[                 ], and we propose the following remedial action
[                 ]].

 

(g)As at the date of this certificate, no event has occurred and is continuing
which has had, or is likely to have, a Material Adverse Effect.

 

(h)As at the date of this certificate, each representation and warranty in the
Facility Agreement is true and correct.

 

(i)Expressions defined in the Facility Agreement have the same meaning when used
in this Funding Notice.

 

Date:

 

Signed for and on behalf of Ur-Energy USA Inc. by         Officer         Name
(please print)

 

Facility Agreement        page 86

 

 



[tlogo.jpg] Schedule 3     Tranche 1 Facility Repayment Schedule



 

Schedule 3

  

Tranche 1 Facility Repayment Schedule

  

Repayment Date  Tranche 1 Facility
Repayment Amount   Outstanding Facility Limit              30 June 2014
US$812,500 US$5,687,500       30 September 2014 US$812,500 US$4,875,000       31
December 2014 US$812,500 US$4,062500       31 March 2015 US$812,500
US$3,250,000       30 June 2015 US$812,500 US$2,437,500       30 September 2015
US$812,500 US$1,625,000       31 December 2015 US$812,500 US$812,500       31
March 2016 US$812,500 US$0 

 

Facility Agreement        page 87

 

 



[tlogo.jpg]  

 



Schedule 4

 

Promissory Note

 

UR-ENERGY USA INC.

 

PROMISSORY NOTE DUE [insert date]

 

$1 2       3

 

FOR VALUE RECEIVED, UR-ENERGY USA INC., a Colorado corporation (Borrower),
promises to pay to the order of RMB AUSTRALIA HOLDINGS LIMITED, a company
incorporated under the laws of Australia (Payee), on or before [insert date],
the lesser of (x)4 ($[5]) and (y) the Principal Outstanding in respect of the
advances made by the Payee to the Borrower under the Facility Agreement referred
to below.

 

The Borrower also promises to pay interest on the unpaid principal amount of
this Promissory Note, from the date of this Promissory Note until paid in full,
at the rates and at the times which are determined in accordance with the
provisions of the Facility Agreement dated as of [insert date] by and among the
Borrower, Ur-Energy Inc., Lost Creek ISR, LLC, the Payee and RMB Resources, a
division of FirstRand Bank Limited (London Branch), as agent for the Payee
(Agent) (that Facility Agreement, as it may be amended, supplemented or
otherwise modified from time to time, being the Facility Agreement, and terms
defined in the Facility Agreement which are not otherwise defined in this
Promissory Note have the same meaning in this Promissory Note as defined in the
Facility Agreement).

 

This Promissory Note evidences the principal amount of the Commitment, described
in the Facility Agreement (plus capitalized interest), to which reference is
made for a more complete statement of the terms and conditions under which the
Commitment evidenced by this Promissory Note was made and is to be repaid.

 

All payments of principal and interest in respect of this Promissory Note must
be made in Dollars, in Same Day Funds, without defense, set-off or counterclaim,
free of any restriction or condition, and must be delivered to the Agent at the
times provided for in the Facility Agreement. Until notified in writing of the
transfer of this Promissory Note, the Borrower and the Agent are entitled to
take the Payee, or any person who has been identified by the transferor in
writing to the Borrower and the Agent as the owner and holder of this Promissory
Note. Each of the Payee and any subsequent holder of this Promissory Note
agrees, by its acceptance of this Promissory Note, that before disposing of this
Promissory Note or any part or portion of it, it will make a notation in the
annexure to this Promissory Note of all principal payments previously made under
this Promissory Note and of the date to which interest due under this Promissory
Note has been paid, provided, however, that the failure to make a notation of
any payment made on this Promissory Note does not limit or otherwise affect the
obligations of the Borrower under this Promissory Note with respect to payments
of principal of or interest owing.

 



 

   

1 Insert amount of the Commitment

 

2 Insert place of delivery this Promissory Note.

 

3 Insert the effective date of this Promissory Note.

 

4 In words insert amount of the Funding Portion to which this Promissory Note
relates.

 

5 Insert amount of the Funding Portion to which this Promissory Note relates in
numbers.

  

Facility Agreement        page 88

 

 



[tlogo.jpg] Schedule 4     Promissory Note



 

 Subject to clause 6.2 of the Facility Agreement, whenever any payment on this
Promissory Note is stated to be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day.

 

This Promissory Note is subject to mandatory prepayment and to prepayment at the
option of Borrower as provided in clauses 3.5 and 3.6 of the Facility Agreement.

 

THIS PROMISSORY NOTE IS GOVERNED BY, AND WILL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PRINCIPLES. THE BORROWER IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY COLORADO STATE OR FEDERAL COURT SITTING IN DENVER, COLORADO
IN ANY ACTION OR LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE ENFORCEMENT
OF THIS PROMISSORY NOTE AND THE BORROWER IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN THOSE COURTS.
THE BORROWER UNCONDITIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY RIGHT IT MAY HAVE TO THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. NOTHING IN THIS PARAGRAPH
WILL AFFECT THE POWERS OF THE PAYEE TO BRING ANY ACTION OR PROCEEDING AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

If an Event of Default (as defined in the Facility Agreement) occurs and is
continuing, the unpaid balance of the principal amount of this Promissory Note,
together with all accrued and unpaid interest on this Promissory Note, may at
the option of the Payee become, or may be declared to be, due and payable in the
manner, on the conditions and with the effect provided in the Facility
Agreement.

 

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Facility Agreement.

 

This Promissory Note is subject to restrictions on transfer or assignment as
provided in clause 17 of the Facility Agreement.

 

No reference in this Promissory Note to the Facility Agreement and no provision
of this Promissory Note or the Facility Agreement will alter or impair the
obligations of the Borrower, which are absolute and unconditional, to pay the
principal of and interest on this Promissory Note at the place, at the
respective times, and in the currency prescribed in this Facility Agreement.

 

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in clause 15.4 of the Facility Agreement,
incurred in the collection and enforcement of this Promissory Note. The Borrower
and any endorsers of this Promissory Note consent to renewals and extensions of
time at or after the maturity of this Promissory Note, without notice, and waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand under this Promissory Note.

 

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its Officer as of the date and at the place first
written above.

  

    UR-ENERGY USA INC.         By:           Title:  



 

Facility Agreement        page 89

 

 



[tlogo.jpg]  



 

Schedule 5

 

Borrower Group Structure Diagram

 

[tpg98.jpg]

 

Facility Agreement        page 90

 

  



[tlogo.jpg]  



 

Schedule 6

 

Guarantee Assumption Agreement

 

Clauses 1.1 (Definitions) and 13.17 (Guarantor Accession)

 

Date ►

  

This agreement is made by       Guarantor [insert]         Background

1    Under the facility agreement dated [Insert details] between Ur-Energy USA
Inc. (as Borrower), Ur-Energy Inc. (as Parent), Lost Creek ISR, LLC (Lost
Creek), RMB Australia Holdings Limited (as Financier) and RMB Resources, a
division of FirstRand Bank Limited (London Branch) (as Agent) (Facility
Agreement), a person may become a Guarantor by execution of this agreement.

 

2    The New Guarantor wishes to become a Guarantor on the terms and conditions
set out in this agreement.

        This agreement witnesses      



 

1Interpretation

 

(a)Words and phrases defined in the Facility Agreement have the same meaning
when used in this agreement.

 

(b)In this agreement, Existing Guarantor has the meaning set out below.

  

Term Meaning         Existing Guarantor each person which is a Guarantor under
the Facility Agreement at the time of execution of this agreement.    

 



Facility Agreement        page 91

 



 



[tlogo.jpg] Schedule 6     Guarantee Assumption Agreement



 

2Guarantee

 

In consideration of, among other things:

 

(a)forbearance by the Financier to require repayment of the Secured Moneys in
full; and

 

(b)the payment to the Guarantor of $10 (receipt of which is acknowledged),

 

the Guarantor jointly and severally with each Existing Guarantor irrevocably and
unconditionally guarantees to the Financier the payment of the Secured Moneys on
the terms contained in the Facility Agreement (including clause 13 of the
Facility Agreement).

 

3Representations and warranties

 

The Guarantor represents and warrants to, and for the benefit of the Financier,
as set out in clauses 8.1 and 8.2 of the Facility Agreement, on the basis that:

 

(a)each reference to a Transaction Party in clauses 8.1 and 8.2 of the Facility
Agreement includes a reference to the Guarantor;

 

(b)each reference to a Transaction Document includes this deed and each other
Transaction Document to which the Guarantor is a party; and

 

(c)clauses 8.3 and 8.4 of the Facility Agreement apply to this clause 3 as if
set out in full.

 

4Status of Guarantor

 

The Guarantor agrees that it irrevocably becomes a ‘Guarantor’ and a
‘Transaction Party’ as defined in, and for all purposes under, the Facility
Agreement as if named in and as a party to the Facility Agreement, and
accordingly is bound by the Facility Agreement as a Guarantor and a Transaction
Party.

 

5Governing law

 

This agreement is governed by the laws of Colorado, United States of America.

 

6Benefit of agreement

 

This agreement is given in favour of and for the benefit of:

 

(a)the Financier; and

 

(b)each Transaction Party,

 

under the Facility Agreement and their respective successors and permitted
assigns.

 

Facility Agreement        page 92

 

 







 

[tlogo.jpg] Schedule 6     Guarantee Assumption Agreement

 

7Address for notices

 

The details for the Guarantor for service of notices are:

 

Address: [insert]

 

Attention: [insert]

 

Email: [insert]

 

8Attorneys

 

Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

 

  Executed as an agreement       Guarantor  

Signed sealed and delivered for

[Type party name]

by his/her/its attorney

 

sign here ►       Attorney         print name             in the presence of    
    sign here ►       Witness         print name      

 

Facility Agreement        page 93

 



 

[tlogo.jpg]

Schedule 7

 

Permitted Interests

 

Lost Creek has exclusive possession of the unpatented mining claims, subject to
overlaps that the unpatented mining claims have with senior unpatented mining
claims owned by third parties, patented mining claims, fee lands and state-owned
lands, as well as overlaps between some of the unpatented mining claims and
certain senior unpatented placer mining claims owned by third parties, as
described in title reports furnished to the Agent and as set forth in the third
party valuation report furnished to the Agent.

 

The following are instruments under which third parties may currently have
contractual or statutory rights to the surface or sub-surface covered by the
unpatented mining claims which comprise a portion of the Mineral Rights:

 

Lost Creek Project

 

RIGHTS OF WAY AND EASEMENTS

 

Right-of-Ways

Project Name

 

Lead Case File

No.

 

Term of Right-

of-Way

  Legal Description               Lost Creek   WYW057176 (34.5 KV Power line, 25
feet in width)  

April 4, 1978 to

Dec 31, 2038

  5.8 Acres, W2W2 Section 13, W2W2 Section 24, and W2W2 Section 25, T25N, R93W,
6th PM               LC North   WYW057176  

April 4, 1978 to

Dec 31, 2038

  7.69 Acres, SWNW, W2SW, and Lot 4 Section 1, SENE, E2SE, and Lot 1 Section 2,
W2W2 Section 12, and W2W2 Section 13, T25N, R93W, 6th PM               LC West  
WYW057176  

April 4, 1978 to

Dec 31, 2038

  5.16 Acres, W2W2 Section 25, and W2W2 Section 36, T25N, R93W, 6th PM and Lot 4
and W2NW Section 2, T24N, R93W, 6th PM               LC West   WYW147148 (Oil
and Gas Pipeline, 50 feet in width)   Jan 24, 2000 to
Jan 23, 2030   3.34 Acres, E2W2, SWSW Section 16, T25N, R93W, 6th PM            
  LC West   WYW076245 (Wamsutter-Crooks Gap County Road, 100 feet in width)  
Aug 21, 1981 to
Jan 1, 9999   7.35 Acres, W2NE, E2W2, and SWSW Section 16, T25N, R93W, 6th PM  
            LC South   WYW134003 (Sooner Road, 50 feet in width)   Oct 27, 1994
to
Oct 28, 2024  

23.94 Acres, Lot 1, S2NE, SESW, and W2SE Section 4 and E2NW Section 9, T24N,
R92W, 6th PM

Also E2SE Section 23, NENE, W2NE, and E2SE Section 26, SESE Section 34 and E2NW,
SWNW, and W2SW Section 35, T25N, R92W, 6th PM

              LC East   WYW134003   Oct 27, 1994 to
Oct 28, 2024   1.19 Acres, SENE and E2SE Section 23 and W2NW Section 24, T25N,
R92W, 6th PM

 

Facility Agreement        page 94

 

 

 

[tlogo.jpg] Schedule 7     Permitted Interests

 

LC South and LC East   WYW136596 (Sooner Road, 30 feet in width)   Dec 6, 1995
to
Dec 7, 2025   15.09 Acres, appears to be a duplicate Right-of-Way to WYW134003;
legal descriptions on Lead Case File Serial Register pages are identical, but
only 30 feet in width               LC South   WYW057561 (Sweetwater County Road
#4-63, aka Mineral X Road, 150 feet in width)   Jan 18, 1976 to
Jan 1, 9999   12.33 Acres, S2S2 Section 11, NWNW Section 14, and N2N2 Section
15, T24N, R92W, 6th PM

 

FEDERAL OIL AND GAS LEASES

 

 

Project Name

 

Lead Case File

No. & Lessee

Name

 

Term of Oil &

Gas Lease

  Acreage and Legal Description               Lost Creek   WYW174279 Kirkwood
Oil and Gas LLC  

Jan 1, 2008 to

Dec 31, 2017

  974 Acres, S2, S2N2 and part of N2N2 Section 17, and Lots 2-4, E2SW, S2SENW,
S2NWNE, SENE, S2NENE, and SE Section 18, T25N, R92W, 6th PM               LC
North  

WYW174279

Kirkwood Oil and Gas LLC

 

Jan 1, 2008 to

Dec 31, 2017

  302.64 Acres, Part N2N2 Section 17, and Lots 1 and 2, N2SENW, NENW, N2SWNE,
NWNE and N2NENE Section 18, T25N, R92W, 6th PM               Lost Creek  
WYW174280 Kirkwood Oil and Gas LLC  

June 1, 2007 to

May 31, 2017

  5.38 Acres, Part Lot 8 Section 31, T25N, R92W, 6th PM               LC South  
WYW174280 Kirkwood Oil and Gas LLC  

June 1, 2007 to

May 31, 2017

  1281.27 Acres, Lots 5-20 (except part Lot 8) Section 31, and All Section 32,
T25N, R92W, 6th PM               LC North   WYW165000 Kirkwood Oil and Gas LLC  
Feb 1, 2006 to
Jan 31, 2016   14.7 Acres, Part E2E2 Section 15, T25N, R93W, 6th PM            
  LC East   WYW155785  J-W Operating Company and Samson Resources Company   Sept
1, 2003 to
Aug 31, 2013   162.35 Acres, NW Section 21, and part W2W2NW Section 24, T25N,
R92W, 6th PM               LC South   WYW155785  J-W Operating Company and
Samson Resources Company   Sept 1, 2003 to
Aug 31, 2013   23.00 Acres, Part S2S2NE Section 24, T25N, R92W, 6th PM          
    LC North   WYW155789  J-W Operating Company   June 1, 2003 to
May 31, 2013   29 Acres, Part SE Section 11, T25N, R93W, 6th PM              
Lost Creek  

WYW155793

J-W Operating Company

  Sept 1, 2003 to
Aug 31, 2013   11.7 Acres, Part E2E2NE Section 26, T25N, R93W, 6th PM

 

Facility Agreement        page 95

 

  

[tlogo.jpg] Schedule 7     Permitted Interests

 

LC West  

WYW155793

J-W Operating Company

  Sept 1, 2003 to
Aug 31, 2013   357.66 Acres, S2 and part S2N2 Section 26, T25N, R93W, 6th PM    
          LC North  

WYW155793

J-W Operating Company

  Sept 1, 2003 to
Aug 31, 2013   270.64 Acres, N2 and part S2N2 Section 26, T25N, R93W, 6th PM    
          LC North  

WYW155794

J-W Operating Company

  Sept 1, 2003 to
Aug 31, 2013   104 Acres, E2E2 Section 28, T25N, R93W, 6th PM               Lost
Creek.   WYW159222 Samson Resources Company   June 1, 2003 to
May 31, 2013   2.8 Acres, Part of E2E2SE Section 14, T25N, R93W, 6th PM        
      LC North  

WYW159222

Samson Resources Company

  June 1, 2003 to
May 31, 2013   602 Acres, All, except part N2N2 Section 14, T25N, R93W, 6th PM

 

GRAZING ALLOTMENTS AND GRAZING LEASES

 

Lost Creek Project

BLM – Federal Grazing Allotments: Cyclone Rim (est. 2,133 acres), Green
Mountain/Arapahoe Creek (est. 868 acres) and Stewart Creek (est. 553 acres)

State of Wyoming: Lease # 3-7343 All Section 16 (640 acres), T25N, R92W, 6th PM;
Sun Land & Cattle Co.

 

LC East Project

BLM – Federal Grazing Allotments: Cyclone Rim (est. 335 acres) and Stewart Creek
(est. 4,445 acres)

State of Wyoming: None

 

LC South Project

BLM – Federal Grazing Allotments: Cyclone Rim (est. 4,830 acres) and Stewart
Creek (est. 6637 acres)

State of Wyoming: None

 

LC West Project

BLM – Federal Grazing Allotments: Cyclone Rim (est. 3,080 acres) and Green
Mountain/Arapahoe Creek (est. 400 acres)

State of Wyoming: Lease # 3-8342 E2 and SESW Section 36 (360 acres), T25N, R93W,
6th PM; James D. Smith

 

LC North Project

BLM – Federal Grazing Allotments: Cyclone Rim (est. 930 acres), Green
Mountain/Arapahoe Creek (est. 5,003 acres) and Stewart Creek (est. 1,556 acres)

State of Wyoming: None

 

Facility Agreement        page 96

 

  

[tlogo.jpg] Schedule 7     Permitted Interests

 

What was formerly known as the “Green Mountain Grazing Allotment,” which covered
several of the Lost Creek Projects, as set forth above, has been re-designated
by the United States Bureau of Land Management into three allotments, of which
only one is reasonably believed to cover the Project Area: Arapahoe Creek
Allotment, which is believed to include, at least, the following specific
grazing leases:

 

WY17056 ARAPAHOE CREEK

 

Authorization

Number

  Permitee  

Effective

Date

 

Expiration

Date

 

Permitted

Animal

Units as

of

5/9/2013

4900240   Chris Anderson, et al.   5/1/2012   4/30/2019   2434 4900264  

Joshua Anderson Ranch

Management LLC

  5/1/2012   2/28/2015   3690 4903713   Christopher and Susan Anderson  
5/1/2012   4/30/2022   3934 4903771  

Alkali Creek Grazing

Association LLC

  3/1/2012   2/28/2022   3184 4903791   Separation Flat Grazing Co., LLC  
5/1/2012   4/30/2022   424 4903792   Joshua Anderson Ranch Management LLC  
5/10/2010   10/31/2014   1050 4903795   Robert or Judy Whitlock   5/1/2012  
12/31/2014   3510 4903841   Walking S Grazing Association, LLC   3/1/2012  
2/28/2022   3396 4903851   Quarter Circle Block LLC   5/1/2012   4/30/2022  
4943 4903854   Quarter Circle Block LLC   2/1/2012   1/31/2015   1300 4912615  
Robert or Judy Whitlock   5/1/2011   5/1/2014   100 4915181   Stewart Creek LLC
  5/1/2012   4/30/2022   965

 

The Cyclone Rim Grazing Allotment is known to include, at least, the following
specific grazing leases:

 

WY10103 CYCLONE RIM

 

Authorization
Number   Permitee   Effective
Date   Expiration
Date  

Permitted

Animal

Units as

of

5/9/2013

4900143  

Jolley Livestock Grazing

Association, LLC

  3/1/2013   2/28/2017   222 4903037   Hill Land and Livestock   3/1/2012  
2/28/2022   1144 4903043  

Jolley Livestock Grazing

Association, LLC

  3/1/2010   2/28/2020   4489 4903083   Stratton Sheep Co.   10/1/2008  
9/30/2018   22577 4903152   Salisbury Livestock Co.   3/1/2012   2/28/2015  
3340 4903266   Peterson Livestock, LLC   10/1/2009   12/31/2018   93

 

Facility Agreement        page 97

 

  

[tlogo.jpg] Schedule 7     Permitted Interests

 

The Stewart Creek Grazing Allotment is known to include, at least, the following
specific grazing leases:

 

WY10102 STEWART CREEK

 

Authorization
Number   Permitee   Effective
Date   Expiration
Date  

Permitted

Animal Units
as of

5/9/2013

4903015   Jess and Debbi Bartlett   3/1/2005   2/28/2015   529 4903092   Stewart
Creek LLC (Sun Ranch)   11/18/2008   11/17/2018   4982 4914975   Richard Carter
  10/25/2011   10/24/2021   3515

 

Pathfinder Uranium Project

 

A.Grazing Leases

 

1.Reid Draw Property known grazing lease:

 

Permittee/Lessee   Recorder Index   Effective Date   Description Philp Sheep
Company   Freemont County, Wyoming Recorder Notice and Memorandum of Grazing
Lease Document No. 1201339   June 2, 1999 (20 year primary term, successive
periods of 20 years by notification from Lessee within 90 days of expiration  
Includes NWSW and S2SW Section 4, SENE and NESE Section 5, and NENW and W2NE
Section 9, all in T33N, R90W, 6th PM

 

2.U.S. Mineral Patent No. 49-69-0016 known grazing lease (north of the Shirley
Basin entrance road):

 

Permittee/Lessee   Recorder Index   Effective Date   Description Cecilia R.
Schmitt and Armin A. Schmitt, trustees of the Schmitt Family Living Trust dated
August 21, 1999  

Carbon County, Book 1087, Page 0101, Document No. 0915686

 

  April 14, 2005 (20 year initial term with four successive 20 year periods)  
77.2 acres pursuant to Grazing Lease. Grazing Lease also includes surface acres
covered by U.S. Mineral Patent Nos. 49-72-0063 and 49-69-0020.

 

Facility Agreement        page 98

 

  

[tlogo.jpg] Schedule 7     Permitted Interests

 

B.Rights-of-Way:

 

Pathfinder (Lucky Mc Mill Sites)

  Fremont County, Wyoming Recorder Document No. 1211215, as corrected by
Document No. 2012-1350816   Dated April 7, 2000, corrected March 8, 2012  

5.98 Acres, being a strip of land 200 feet in width, 100 feet on each side of a
centerline over and across a portion of Mineral Survey No. 649 and located in
the NE¼SE¼ and the SE¼ NE¼ of Section 22, T33N, R90W, 6th PM

 

0.05 Acres, being a parcel of land located in the SE¼NE¼ of Section 22, T33N,
R90W, 6th PM

 

0.18 Acres, being a parcel of land located in the SE¼NW¼SW¼NW¼ of Section 23,
T33N, R90W, 6th PM

 

C.Reserved Surface Rights:

 

Surface Rights Owner   Recorder Index No.   Description           State of
Wyoming   Carbon County, Wyoming Recorder, recorded on March 12, 1940 in Book
0227, Page 263   The surface of U.S. Mining Patent No. 49-69-0017 lying within
SE¼ of Section 17, N½NE¼ and the SW¼NE¼ of Section 20, previously patented from
the USA to the State of Wyoming, reserving surface rights for mining          
Cecilia R. and Armin A. Schmitt   Carbon County, Wyoming Recorder, recorded
Quitclaim Deed with Reservation of Rights, dated effective as of April 14, 2005,
and recorded at Book 1081, Page 0100, and corrected at Book 1107, Page 0092  
101.8 Surface Acres (more or less), being located on the surface of U.S. Mining
Patent No. 49-69-0017 located within SE¼SW¼ of Section 17 and E½NW¼ of Section
20, in each case within T28N, R78W, 6th PM, reserving surface rights for mining
without further compensation           Cronberg Bros., Inc.   Carbon County,
Wyoming Recorder, recorded Quitclaim Deed with Reservation of Easement Rights,
effective as of April 10, 2005, and recorded at Book 1087, Page 0096 and
corrected at Book 1107, Page 0093   9.5 Surface Acres (more or less), being
located on the surface of U.S. Mining Patent No. 49-69-0017 lying within the
SW¼SW¼ of Section 17 and the W½NW¼ of Section 20, T28N, R78W, 6th PM, reserving
surface rights for mining without further compensation

 

Facility Agreement        page 99

 

  

[tlogo.jpg] Schedule 7     Permitted Interests

 

D.Right for Power Transmission Line:

 

      Rights Owner   Permit No.   Description   1.   High Plains Power
(previously Hot Springs R.E.A., Inc.)   WYW046984   Lucky Mc Mill Sites in
Fremont County, Wyoming within lands described by Mining Patent No. 49-69-0038  
                2.   Union Telephone Co., Inc.   WYW071205   Shirley Basin,
Section 32, T28N, R78W,

 

E.Right of First Refusal:

 

Reid Draw Property in Fremont County, Wyoming: Right of First Refusal Agreement
dated June 2, 1999, recorded as Document 1201340, granting to Philp Sheep
Company a right to repurchase the property for One Dollar ($1.00) if Pathfinder
contemplates the transfer of fee title of the property to other than an
affiliate or governmental entity; tract includes NWSW and S2SW Section 4, SENE
and NESE Section 5, and NENW and W2NE Section 9, all in T33N, R90W, Fremont
County, Wyoming.

 

Facility Agreement        page 100

 

  [tlogo.jpg]

Schedule 8

 

Permitted Royalties

 

The following royalties exist with respect to the Project Areas:

 

1.Lost Creek

 

Lost Creek Project

State of Wyoming: Royalty as set forth in State Lease 0-40814 and provided by
law

 

LC West Project

State of Wyoming: Royalty as set forth in State Lease 0-41041 and provided by
law

 

LC South Project

Royalties on mining claims: one percent of total gross proceeds of uranium
concentrate (U3O8) yellowcake extracted by processing or beneficiation from
uranium ores produced or sold from the 206 unpatented mining claims on the
following list:

 

 

Original Recordation BLM Serial / Claim Sec Twp Rng County Rec/Book/Page State
Claim No.                 Arrow No. 10 10, 11 24N 92W Sweetwater
1459585;1045;1590 WYOMING WMC272645 E.R. #1 10 24N 92W Sweetwater
1469456;1056;1396 WYOMING WMC274408 E.R. #2 10 24N 92W Sweetwater
1469457;1056;1397 WYOMING WMC274409 E.R. #3 10 24N 92W Sweetwater
1469458;1056;1398 WYOMING WMC274410 E.R. #4 10 24N 92W Sweetwater
1469459;1056;1399 WYOMING WMC274411 E.R. #5 10 24N 92W Sweetwater
1469460;1056;1400 WYOMING WMC274412 E.R. #6 10 24N 92W Sweetwater
1469461;1056;1401 WYOMING WMC274413 E.R. #7 10 24N 92W Sweetwater
1469462;1056;1402 WYOMING WMC274414 E.R. #8 10 24N 92W Sweetwater
1469463;1056;1403 WYOMING WMC274415 E.R. #9 10 24N 92W Sweetwater
1469464;1056;1404 WYOMING WMC274416 E.R. #10 10 24N 92W Sweetwater
1469465;1056;1405 WYOMING WMC274417 E.R. GAP 1 10 24N 92W Sweetwater
1538304;1124;1051 WYOMING WMC294438 E.R. GAP 2 10 24N 92W Sweetwater
1538305;1124;1052 WYOMING WMC294439 LCS 125 29 25N 92W Sweetwater
1520936;1108;1026 WYOMING WMC292171 LCS 126 29 25N 92W Sweetwater
1520937;1108;1027 WYOMING WMC292172 LCS 127 29 25N 92W Sweetwater
1520938;1108;1028 WYOMING WMC292173 LCS 128 29 25N 92W Sweetwater
1520939;1108;1029 WYOMING WMC292174 LCS 129 29 25N 92W Sweetwater
1520940;1108;1030 WYOMING WMC292175 LCS 130 29 25N 92W Sweetwater
1520941;1108;1031 WYOMING WMC292176 LCS 131 29 25N 92W Sweetwater
1520942;1108;1032 WYOMING WMC292177 LCS 132 29 25N 92W Sweetwater
1520943;1108;1033 WYOMING WMC292178

 

Facility Agreement        page 101

 

  

[tlogo.jpg] Schedule 8     Permitted Royalties

 

LCS 242 28, 29 25N 92W Sweetwater 1536620;1123;0452 WYOMING WMC294213 LCS 244 28
25N 92W Sweetwater 1536622;1123;0454 WYOMING WMC294215 LCS 246 28 25N 92W
Sweetwater 1536624;1123;0456 WYOMING WMC294217 LCS 248 28 25N 92W Sweetwater
1536626;1123;0458 WYOMING WMC294219 LCS 250 28 25N 92W Sweetwater
1536628;1123;0460 WYOMING WMC294221 LCS 252 28 25N 92W Sweetwater
1536630;1123;0462 WYOMING WMC294223 LCS 254 28 25N 92W Sweetwater
1536632;1123;0464 WYOMING WMC294225 LCS 256 28 25N 92W Sweetwater
1536634;1123;0466 WYOMING WMC294227 LCS 258 28 25N 92W Sweetwater
1536636;1123;0468 WYOMING WMC294229 LCS 260 27, 28 25N 92W Sweetwater
1536638;1123;0470 WYOMING WMC294231 LCS 262 27 25N 92W Sweetwater
1536640;1123;0472 WYOMING WMC294233 LCS 264 27 25N 92W Sweetwater
1536642;1123;0474 WYOMING WMC294235 LCS 277 28, 29 25N 92W Sweetwater
1536655;1123;0487 WYOMING WMC294248 LCS 278 28 25N 92W Sweetwater
1536656;1123;0488 WYOMING WMC294249 LCS 279 28 25N 92W Sweetwater
1536657;1123;0489 WYOMING WMC294250 LCS 280 27, 28 25N 92W Sweetwater
1536658;1123;0490 WYOMING WMC294251 LCS 286 21, 22, 27, 28 25N 92W Sweetwater
1536659;1123;0491 WYOMING WMC294252 LCS 287 27, 28 25N 92W Sweetwater
1536660;1123;0492 WYOMING WMC294253 LCS 288 22, 27 25N 92W Sweetwater
1536661;1123;0493 WYOMING WMC294254 LCS 289 27 25N 92W Sweetwater
1536662;1123;0494 WYOMING WMC294255 LCS 290 22, 27 25N 92W Sweetwater
1536663;1123;0495 WYOMING WMC294256 LCS 291 27 25N 92W Sweetwater
1536664;1123;0496 WYOMING WMC294257 Sage # 1 3 24N 92W Sweetwater
1536108;1122;1306 WYOMING WMC293768 Sage # 2 3, 4 24N 92W Sweetwater
1536109;1122;1308 WYOMING WMC293769 Sage # 3 3 24N 92W Sweetwater
1536110;1122;1310 WYOMING WMC293770 Sage # 4 3, 4 24N 92W Sweetwater
1536111;1122;1312 WYOMING WMC293771 Sage # 5 3 24N 92W Sweetwater
1536112;1122;1314 WYOMING WMC293772 Sage # 6 3, 4 24N 92W Sweetwater
1536113;1122;1316 WYOMING WMC293773 Sage # 7 3 24N 92W Sweetwater
1536114;1122;1318 WYOMING WMC293774 Sage # 8 3, 4 24N 92W Sweetwater
1536115;1122;1320 WYOMING WMC293775 Sage # 9 3 24N 92W Sweetwater
1536116;1122;1322 WYOMING WMC293776 Sage # 10 3, 4 24N 92W Sweetwater
1536117;1122;1324 WYOMING WMC293777 Sage # 11 3 24N 92W Sweetwater
1536118;1122;1326 WYOMING WMC293778 Sage # 12 3, 4 24N 92W Sweetwater
1536119;1122;1328 WYOMING WMC293779 Sage # 13 3 24N 92W Sweetwater
1536120;1122;1330 WYOMING WMC293780 Sage # 14 3, 4 24N 92W Sweetwater
1536121;1122;1332 WYOMING WMC293781 Sage # 15 3 24N 92W Sweetwater
1536122;1122;1334 WYOMING WMC293782 Sage # 16 3, 4 24N 92W Sweetwater
1536123;1122;1336 WYOMING WMC293783 Sage # 17 3, 10 24N 92W Sweetwater
1536124;1122;1338 WYOMING WMC293784 Sage # 18 3, 4, 9, 10 24N 92W Sweetwater
1536125;1122;1340 WYOMING WMC293785 Sage # 19 10 24N 92W Sweetwater
1536126;1122;1342 WYOMING WMC293786

 

Facility Agreement        page 102

 

 

 

[tlogo.jpg] Schedule 8     Permitted Royalties

 

Sage # 20 9, 10 24N 92W Sweetwater 1536127;1122;1344 WYOMING WMC293787 Sage # 21
4 24N 92W Sweetwater 1536128;1122;1346 WYOMING WMC293788 Sage # 22 4 24N 92W
Sweetwater 1536129;1122;1348 WYOMING WMC293789 Sage # 23 4 24N 92W Sweetwater
1536130;1122;1350 WYOMING WMC293790 Sage # 24 4 24N 92W Sweetwater
1536131;1122;1352 WYOMING WMC293791 Sage # 25 4 24N 92W Sweetwater
1536132;1122;1354 WYOMING WMC293792 Sage # 26 4 24N 92W Sweetwater
1536133;1122;1356 WYOMING WMC293793 Sage # 27 4 24N 92W Sweetwater
1536134;1122;1358 WYOMING WMC293794 Sage # 28 4 24N 92W Sweetwater
1536135;1122;1360 WYOMING WMC293795 Sage # 29 4 24N 92W Sweetwater
1536136;1122;1362 WYOMING WMC293796 Sage # 30 4 24N 92W Sweetwater
1536137;1122;1364 WYOMING WMC293797 Sage # 31 4 24N 92W Sweetwater
1536138;1122;1366 WYOMING WMC293798 Sage # 32 4 24N 92W Sweetwater
1536139;1122;1368 WYOMING WMC293799 Sage # 33 4 24N 92W Sweetwater
1536140;1122;1370 WYOMING WMC293800 Sage # 34 4 24N 92W Sweetwater
1536141;1122;1372 WYOMING WMC293801 Sage # 35 4 24N 92W Sweetwater
1536142;1122;1374 WYOMING WMC293802 Sage # 36 4 24N 92W Sweetwater
1536143;1122;1376 WYOMING WMC293803 Sage # 37 4, 9 24N 92W Sweetwater
1536144;1122;1378 WYOMING WMC293804 Sage # 38 4, 9 24N 92W Sweetwater
1536145;1122;1380 WYOMING WMC293805 Sage # 39 9 24N 92W Sweetwater
1536146;1122;1382 WYOMING WMC293806 Sage # 40 9 24N 92W Sweetwater
1536147;1122;1384 WYOMING WMC293807 Sage # 41 4, 5 24N 92W Sweetwater
1536148;1122;1386 WYOMING WMC293808 Sage # 42 5 24N 92W Sweetwater
1536149;1122;1388 WYOMING WMC293809 Sage # 43 4, 5 24N 92W Sweetwater
1536150;1122;1390 WYOMING WMC293810 Sage # 44 5 24N 92W Sweetwater
1536151;1122;1392 WYOMING WMC293811 Sage # 45 4, 5 24N 92W Sweetwater
1536152;1122;1394 WYOMING WMC293812 Sage # 46 5 24N 92W Sweetwater
1536153;1122;1396 WYOMING WMC293813 Sage # 47 4, 5 24N 92W Sweetwater
1536154;1122;1398 WYOMING WMC293814 Sage # 48 5 24N 92W Sweetwater
1536155;1122;1400 WYOMING WMC293815 Sage # 49 4, 5 24N 92W Sweetwater
1536156;1122;1402 WYOMING WMC293816 Sage # 50 5 24N 92W Sweetwater
1536157;1122;1404 WYOMING WMC293817 Sage # 51 4, 5 24N 92W Sweetwater
1536158;1122;1406 WYOMING WMC293818 Sage # 52 5 24N 92W Sweetwater
1536159;1122;1408 WYOMING WMC293819 Sage # 53 4, 5 24N 92W Sweetwater
1536160;1122;1410 WYOMING WMC293820 Sage # 54 5 24N 92W Sweetwater
1536161;1122;1412 WYOMING WMC293821 Sage # 55 4, 5 24N 92W Sweetwater
1536162;1122;1414 WYOMING WMC293822 Sage # 56 5 24N 92W Sweetwater
1536163;1122;1416 WYOMING WMC293823 Sage # 57 4, 5, 8, 9 24N 92W Sweetwater
1536164;1122;1418 WYOMING WMC293824 Sage # 58 5, 8 24N 92W Sweetwater
1536165;1122;1420 WYOMING WMC293825 Sage # 59 8, 9 24N 92W Sweetwater
1536166;1122;1422 WYOMING WMC293826 Sage # 60 8 24N 92W Sweetwater
1536167;1122;1424 WYOMING WMC293827 SAGE 271 4 24N 92W Sweetwater
1539382;1125;0654 WYOMING WMC294725

 

Facility Agreement        page 103

 

  

[tlogo.jpg] Schedule 8     Permitted Royalties

 

  34 25N 92W         SAGE 272 4 24N 92W Sweetwater 1539383;1125;0655 WYOMING
WMC294726   34 25N 92W         SAGE 273 34 25N 92W Sweetwater 1539384;1125;0656
WYOMING WMC294727 SAGE 274 34 25N 92W Sweetwater 1539385;1125;0657 WYOMING
WMC294728 SAGE 275 34 25N 92W Sweetwater 1539386;1125;0658 WYOMING WMC294729
SAGE 276 34 25N 92W Sweetwater 1539387;1125;0659 WYOMING WMC294730 SAGE 277 34
25N 92W Sweetwater 1539388;1125;0660 WYOMING WMC294731 SAGE 278 34 25N 92W
Sweetwater 1539389;1125;0661 WYOMING WMC294732 SAGE 279 34 25N 92W Sweetwater
1539390;1125;0662 WYOMING WMC294733 SAGE 280 34 25N 92W Sweetwater
1539391;1125;0663 WYOMING WMC294734 SAGE 281 34 25N 92W Sweetwater
1539392;1125;0664 WYOMING WMC294735 SAGE 282 34 25N 92W Sweetwater
1539393;1125;0665 WYOMING WMC294736 SAGE 283 34 25N 92W Sweetwater
1539394;1125;0666 WYOMING WMC294737 SAGE 284 34 25N 92W Sweetwater
1539395;1125;0667 WYOMING WMC294738 SAGE 285 34 25N 92W Sweetwater
1539396;1125;0668 WYOMING WMC294739 SAGE 286 34 25N 92W Sweetwater
1539397;1125;0669 WYOMING WMC294740 SAGE 287 27, 34 25N 92W Sweetwater
1539398;1125;0670 WYOMING WMC294741 SAGE 288 27, 34 25N 92W Sweetwater
1539399;1125;0671 WYOMING WMC294742 SAGE 341 3, 10 24N 92W Sweetwater
1539400;1125;0672 WYOMING WMC294743 SAGE 342 3 24N 92W Sweetwater
1539401;1125;0673 WYOMING WMC294744 SAGE 343 3 24N 92W Sweetwater
1539402;1125;0674 WYOMING WMC294745 SAGE 344 3 24N 92W Sweetwater
1539403;1125;0675 WYOMING WMC294746 SAGE 345 3 24N 92W Sweetwater
1539404;1125;0676 WYOMING WMC294747 SAGE 346 3 24N 92W Sweetwater
1539405;1125;0677 WYOMING WMC294748 SAGE 347 3 24N 92W Sweetwater
1539406;1125;0678 WYOMING WMC294749 SAGE 348 3 24N 92W Sweetwater
1539407;1125;0679 WYOMING WMC294750 SAGE 349 3 24N 92W Sweetwater
1539408;1125;0680 WYOMING WMC294751   35 25N 92W         SAGE 370 26, 27 25N 92W
Sweetwater 1539409;1125;0681 WYOMING WMC294752 SAGE 371 26 25N 92W Sweetwater
1539410;1125;0682 WYOMING WMC294753 SAGE 372 26, 27 25N 92W Sweetwater
1539411;1125;0683 WYOMING WMC294754 SAGE 373 26 25N 92W Sweetwater
1539412;1125;0684 WYOMING WMC294755 SAGE 374 26, 27 25N 92W Sweetwater
1539413;1125;0685 WYOMING WMC294756 SAGE 375 26 25N 92W Sweetwater
1539414;1125;0686 WYOMING WMC294757 SAGE 376 26, 27 25N 92W Sweetwater
1539415;1125;0687 WYOMING WMC294758 SAGE 377 26 25N 92W Sweetwater
1539416;1125;0688 WYOMING WMC294759 SAGE 378 26, 27 25N 92W Sweetwater
1539417;1125;0689 WYOMING WMC294760 SAGE 379 26 25N 92W Sweetwater
1539418;1125;0690 WYOMING WMC294761 SAGE 380 26, 27 25N 92W Sweetwater
1539419;1125;0691 WYOMING WMC294762 SAGE 381 26 25N 92W Sweetwater
1539420;1125;0692 WYOMING WMC294763 SAGE 382 26, 27 25N 92W Sweetwater
1539421;1125;0693 WYOMING WMC294764

 

Facility Agreement        page 104

 

  

[tlogo.jpg] Schedule 8     Permitted Royalties

 

SAGE 383 26 25N 92W Sweetwater 1539422;1125;0694 WYOMING WMC294765 SAGE 384 22,
23, 26, 27 25N 92W Sweetwater 1539423;1125;0695 WYOMING WMC294766 SAGE 385 23,
26 25N 92W Sweetwater 1539424;1125;0696 WYOMING WMC294767 SAGE 386 22, 23 25N
92W Sweetwater 1539425;1125;0697 WYOMING WMC294768 SAGE 387 23 25N 92W
Sweetwater 1539426;1125;0698 WYOMING WMC294769 SAGE 388 22, 23 25N 92W
Sweetwater 1539427;1125;0699 WYOMING WMC294770 SAGE 389 23 25N 92W Sweetwater
1539428;1125;0700 WYOMING WMC294771 SAGE 390 22, 23 25N 92W Sweetwater
1539429;1125;0701 WYOMING WMC294772 SAGE 391 23 25N 92W Sweetwater
1539430;1125;0702 WYOMING WMC294773 SAGE 404 26 25N 92W Sweetwater
1539431;1125;0703 WYOMING WMC294774 SAGE 405 25, 26 25N 92W Sweetwater
1539432;1125;0704 WYOMING WMC294775 SAGE 406 26 25N 92W Sweetwater
1539433;1125;0705 WYOMING WMC294776 SAGE 407 25, 26 25N 92W Sweetwater
1539434;1125;0706 WYOMING WMC294777 SAGE 408 26 25N 92W Sweetwater
1539435;1125;0707 WYOMING WMC294778 SAGE 409 25, 26 25N 92W Sweetwater
1539436;1125;0708 WYOMING WMC294779 SAGE 410 26 25N 92W Sweetwater
1539437;1125;0709 WYOMING WMC294780 SAGE 411 25, 26 25N 92W Sweetwater
1539438;1125;0710 WYOMING WMC294781 SAGE 412 26 25N 92W Sweetwater
1539439;1125;0711 WYOMING WMC294782 SAGE 413 25, 26 25N 92W Sweetwater
1539440;1125;0712 WYOMING WMC294783 SAGE 414 26 25N 92W Sweetwater
1539441;1125;0713 WYOMING WMC294784 SAGE 415 25, 26 25N 92W Sweetwater
1539442;1125;0714 WYOMING WMC294785 SAGE 416 26 25N 92W Sweetwater
1539443;1125;0715 WYOMING WMC294786 SAGE 417 25, 26 25N 92W Sweetwater
1539444;1125;0716 WYOMING WMC294787 SAGE 418 23, 26 25N 92W Sweetwater
1539445;1125;0717 WYOMING WMC294788 SAGE 419 23, 24, 25, 26 25N 92W Sweetwater
1539446;1125;0718 WYOMING WMC294789 SAGE 420 23 25N 92W Sweetwater
1539447;1125;0719 WYOMING WMC294790 SAGE 421 23, 24 25N 92W Sweetwater
1539448;1125;0720 WYOMING WMC294791 SAGE 422 23 25N 92W Sweetwater
1539449;1125;0721 WYOMING WMC294792 SAGE 423 23, 24 25N 92W Sweetwater
1539450;1125;0722 WYOMING WMC294793 SAGE 424 23 25N 92W Sweetwater
1539451;1125;0723 WYOMING WMC294794 SAGE 425 23, 24 25N 92W Sweetwater
1539452;1125;0724 WYOMING WMC294795 SAGE 450 25 25N 92W Sweetwater
1539463;1125;0735 WYOMING WMC294806 SAGE 451 25 25N 92W Sweetwater
1539464;1125;0736 WYOMING WMC294807 SAGE 452 24, 25 25N 92W Sweetwater
1539465;1125;0737 WYOMING WMC294808 SAGE 453 24, 25 25N 92W Sweetwater
1539466;1125;0738 WYOMING WMC294809 SAGE 454 24 25N 92W Sweetwater
1539467;1125;0739 WYOMING WMC294810 SAGE 455 24 25N 92W Sweetwater
1539468;1125;0740 WYOMING WMC294811 SAGE 456 24 25N 92W Sweetwater
1539469;1125;0741 WYOMING WMC294812 SAGE 457 24 25N 92W Sweetwater
1539470;1125;0742 WYOMING WMC294813 SAGE 458 24 25N 92W Sweetwater
1539471;1125;0743 WYOMING WMC294814 SAGE 459 24 25N 92W Sweetwater
1539472;1125;0744 WYOMING WMC294815

 

Facility Agreement        page 105

 

  

[tlogo.jpg] Schedule 8     Permitted Royalties

 

TOBY GAP 1 14 24N 92W Sweetwater 1538306;1124;1053 WYOMING WMC294440 TOBY GAP 2
10, 15 24N 92W Sweetwater 1538307;1124;1054 WYOMING WMC294441 Toby No. 1 10, 11,
14, 15 24N 92W Sweetwater 1469466;1056;1406 WYOMING WMC274448 Toby No. 2 11, 14
24N 92W Sweetwater 1469467;1056;1407 WYOMING WMC274449 Toby No. 3 14, 15 24N 92W
Sweetwater 1469468;1056;1408 WYOMING WMC274450 Toby No. 4 14 24N 92W Sweetwater
1469469;1056;1409 WYOMING WMC274451 Toby No. 5 14, 15 24N 92W Sweetwater
1469470;1056;1410 WYOMING WMC274452 Toby No. 6 14 24N 92W Sweetwater
1469471;1056;1411 WYOMING WMC274453 Toby No. 7 14 24N 92W Sweetwater
1469472;1056;1412 WYOMING WMC274454 Toby No. 8 10, 15 24N 92W Sweetwater
1469473;1056;1413 WYOMING WMC274455 Toby No. 9 10 24N 92W Sweetwater
1469474;1056;1414 WYOMING WMC274456 Toby No. 10 10, 11 24N 92W Sweetwater
1469475;1056;1415 WYOMING WMC274457 UFO #1 29 25N 92W Sweetwater
1467984;1054;1744 WYOMING WMC274319 UFO #2 28, 29 25N 92W Sweetwater
1467985;1054;1745 WYOMING WMC274320 UFO #3 28 25N 92W Sweetwater
1467986;1054;1746 WYOMING WMC274321 UFO #4 28 25N 92W Sweetwater
1467987;1054;1747 WYOMING WMC274322 UFO #5 28 25N 92W Sweetwater
1467988;1054;1748 WYOMING WMC274323 UFO #6 28 25N 92W Sweetwater
1467989;1054;1749 WYOMING WMC274324 UFO #7 28 25N 92W Sweetwater
1467990;1054;1750 WYOMING WMC274325 UFO #8 28 25N 92W Sweetwater
1467991;1054;1751 WYOMING WMC274326 UFO #9 28 25N 92W Sweetwater
1467992;1054;1752 WYOMING WMC274327 UFO #10 28 25N 92W Sweetwater
1467993;1054;1753 WYOMING WMC274328

 

2.Shirley Basin

 

(1)

 

a.Tailings Area at Spring Creek, totaling 221.26 acres

 

A tract of land (tailings) located within SWNWNE Section 27, T28N, R78W, Carbon
County, Wyoming, as more particularly described in that certain Warranty Deed
executed by Nall Ranches, Inc. in favor of the Company, dated as of January 20,
1976, recorded in Book 633, Page 459, containing approximately 4 surface acres.

 

A tract of land (tailings extension) located within portions of Sections 22, 26
and 27, T28N, R78W, Carbon County, Wyoming, as more particularly described in
that certain Warranty Deed executed by Cecilia Ruth Schmitt and Armin A. Schmitt
in favor of the Company, dated as of June 16, 1995, recorded in Book 919, Page
867, containing approximately 152.8 surface acres.

 

Portions (Spring Creek) of Sections 22, 26 and 27, T28N, R78W more particularly
described in that certain Land Use Restrictive Covenant and Access Agreement
executed by Cecilia Ruth Schmitt and Armin A. Schmitt in favor of the Company,
dated effective April 14, 2005, recorded in Book 1087, Page 0102; containing
approximately 64.45 acres.

 

b.Area 5: Mineral Acres (30) Acquired from Nall

 

N2NWSE and NWNESE Section 20, T28N, R78W, all in Carbon County, Wyoming,
containing approximately 30 mineral acres.

 

Facility Agreement        page 106

 

  

[tlogo.jpg] Schedule 8     Permitted Royalties

 

Pursuant to that certain Minerals Quitclaim Deed executed by Catherine Wiloth
and Bettie Noonan, et al., in favor of the Company, dated effective as of April
14, 2005, recorded in Book 1079, Page 0155, covering minerals in the lands
described in both Sections (1a) and (b) above, reserving:

 

Ten percent (10%) of the Ore Value (as defined herein) of uranium and other
fissionable minerals commingled therewith or mined in conjunction therewith,
mined and sold from the Subject Property (the “Uranium Royalty”); For purposes
of calculating the Uranium Royalty, “Ore Value” means $1.50 per pound of uranium
sold times an escalation factor of “X” divided by 16, where “X” is the published
spot price for U3O8 by The Ux Consulting Company, L.L.C. for the month uranium
is sold from the Subject Property.

 

Three percent (3%) of Gross Proceeds (as defined herein) received by Grantee
from arm’s length sales of coal mined or processed and sold by Grantee from the
Subject Property (the “Coal Royalty”). For purposes of calculating the Coal
Royalty, “Gross Proceeds” shall mean: (a) the proceeds received by Grantee from
the sale of coal FOB railcars at the tipple at which coal mined from the Subject
Property is prepared or loaded, without deduction; (b) the proceeds received by
Grantee of the sale of gaseous by-products of coal (but not including coalbed
methane) FOB the pipeline for transportation to a buyer, without deduction; and
(c) any payment received by Grantee in lieu of production of the coal and coal
by-products. The Coal Royalty shall be payable on all coal and by-products of
coal, including but not limited to, gas produced from the underground coal
gasification, but not including coalbed methane and other minerals that comprise
part of the oil and gas estate;

 

Twelve and one-half percent (12½%) of the gross proceeds received by Grantee
from the sale of oil, gas, casinghead gas, and other hydrocarbon substances,
including without limitation, coalbed methane, produced, saved, marketed and
sold from the Subject Property; and

 

Five percent (5%) of the gross proceeds received by Grantee from the sale of the
ore of any other hardrock minerals commingled with uranium and other locatable
minerals or mined in conjunction therewith, mined, marketed and sold from the
Subject Property.

 

Payable to:

 

Catherine Wiloth   38%        Carrie Jean Wiloth   4%        Julia Ann Dixon 
 4%        Nancy Jane O’Farrell   4%        Bettie Lou Noonan   30%       
Dennis V. Noonan   4%        Michael D. Noonan   4%        Mark T. Noonan   4%
       Kelly Ann Leslie   4%        Marybeth Noonan   4%        Total   100%

 

Facility Agreement        page 107

 

  

[tlogo.jpg] Schedule 8     Permitted Royalties

 

(2)Area 5: Acres Acquired from Cronberg

 

SENE Section 20, T28N, R78W, Carbon County, Wyoming, containing approximately 40
acres.

 

Pursuant to that certain Minerals Quitclaim Deed executed by Cronberg Bros.,
Inc. to Pathfinder Mines Corporation, dated effective as of April 10, 2005,
recorded in Book 1087, Page 0097 reserving

 

“. . .royalty in the amount of Ten percent (10%) of the Ore Value (as defined
herein) of uranium, uranium bearing ores, and other fissionable minerals
commingled therewith or mined in conjunction therewith, mined and sold from the
Subject Property (the “Uranium Royalty”); For purposes of calculating the
Uranium Royalty, “Ore Value” means $1.50 per pound of uranium sold times an
escalation factor of “X” divided by 16, where “X” is the published spot price
for U3O8 by The UX Consulting Company, L.L.C. for the month uranium is sold from
the Subject Property.”

 

Payable to: CRONBERG BROS., INC., Medicine Bow, Wyoming.

 

(3)Area 5: Patented Claim

 

U.S. Mining Patent No. 49-69-0017 (Area 5) embracing a portion of Sections 17
and 20, T28N, R78W, Carbon County, Wyoming, recorded in Book 519, Page 495,
containing 210.961 mineral acres.

 

Pursuant to Royalty Quitclaim Deed, dated as of May 6, 2005, granted by
Pathfinder to Catherine Wiloth, et al., recorded in Book 1079, Page 0156,
granting

 

“a non-participating royalty … in the total amount of Five (5%) Percent of the
Ore Value … of uranium and other locatable minerals … mined and sold from the
real property”

 

Payable to:

 

Catherine Wiloth   38%        Carrie Jean Wiloth   4%        Julia Ann Dixon 
 4%        Nancy Jane O’Farrell   4%        Bettie Lou Noonan   30%       
Dennis V. Noonan   4%        Michael D. Noonan   4%        Mark T. Noonan   4%
       Kelly Ann Leslie   4%        Marybeth Noonan   4%        Total   100%

 

A 0.5% royalty in favor of Joe M. Whitaker encumbering the Foo claims
(Assignment of Interest dated November 15, 1957, Book 380, Page 451-452,
recorded December 2, 1957) out of U.S. Mining Patent No. 49-69-0017 (Northern
portion of Area 5) may exist. The royalty appears to have been quitclaimed to
Sasso and Simmons (April 9, 1958, Book 386, Page 219, recorded April 21, 1958) a
predecessor-in-interest to the Company. However, both a March 28, 1960 purchase
agreement and a June 24, 1960 mortgage from Sasso and Simmons to Utah Mining
Corporation (Book 417, Page 131, recorded July 5, 1960) relating to the mining
claims state they are subject to the Whitaker overriding royalty.

 

Facility Agreement        page 108

 

  

[tlogo.jpg] Schedule 8     Permitted Royalties

 

(4)Davey Crocket Patented Claim (Area 8 backslope)

 

U.S. Mining Patent No. 49-73-0065 (Davey Crocket No. 2) located within the NE ¼
Section 32, T28N, R78W, containing 16.428 acres.

 

pursuant to Mineral Quitclaim Deed, between Atlantic Richfield Company and Getty
Oil Company, dated as of June 18, 1981;

 

4% FMV or in-kind royalty

 

Payable to Atlantic Richfield (now Franco-Nevada U.S. Corporation)

 

and pursuant to Quitclaim Deed, between American Nuclear Corporation and
Atlantic Richfield Company dated December 19, 1968, as recorded in Book 529,
Page 101, on January 31, 1969.

 

6% royalty

 

Payable to American Nuclear Corporation out of which a 5% Circ 5 and 6 royalty
would be payable to original locators pursuant to several Mineral Deeds, dated
September 19, 1959, Book 442, Pages 156, 160 and 164, recorded on November 13,
1962, from Woodin, Wack, Kruse, Rose, Harnett, Stevens, and Karchner to Gas
Hills Uranium Company.

 

(5)Area 3 - Heward Fee

 

SWSW Sec 25; N2SE, SESE Sec 26, T28N, R78W, Carbon County, Wyoming, including
approximately 156.9 acres

 

Pursuant to Minerals Lease by and between Agnes J. Heward and Lucky Mc Uranium
Corporation, dated as of September 26, 1977, amended by letter agreement dated
October 30, 1985.

 

5% of U3O8 concentrates royalty

 

5% of 90% of U3O8 solution mined

 

10% of Value of Ores of Other Minerals

 

Payable to Heward as provided therein.

 

(6)AREVA Inc. Royalty

 

Royalty payable to AREVA Inc. under a Royalty Agreement dated 16 December 2013
between Pathfinder Mines Corporation and AREVA NC Inc. relating to the
production of U3O8 at the Shirley Basin Project.

 

3.Lucky Mc

 

(1)Project 7 State Lease

 

Section 36:S2NW, SW, W2SE, T33N, R90W, including 320 acres in Fremont County,
Wyoming.

 

Pursuant to Uranium Mining Lease 0-42115 by and between the State of Wyoming and
the Company, dated as of April 2, 2007

 

5% ore value royalty as provided therein, and as may be modified by regulations
by the Office of State Lands and Investments.

 

Payable to the State of Wyoming.

 

(2)West Gas Hills State Lease

 

Pt. SENE Sec 1, T32N, R91W; Pt. SESW, Pt. SE, Pt SWNW Sec. 6, T32N, R90W; Pt
N2N2 Sec. 7 T32N, R90W, totaling 87.5 acres in Fremont County, Wyoming.

 

Facility Agreement        page 109

 



 

[tlogo.jpg] Schedule 8     Permitted Royalties

 

Pursuant to Uranium Mining Lease 0-41765 by and between the State of Wyoming and
the Company, dated as of February 2, 2007

 

5% ore value royalty as provided therein, and as may be modified by regulations
by the Office of State Lands and Investments.

 

Payable to the State of Wyoming.

 

And pursuant to Agreement by and between Green River Oil & Uranium Company,
Lucky Mc Uranium Corporation, Globe Mining Company, and L.V. Abbott, et al,
dated January 25, 1960, recorded in Book 185 Mining, Page 257; and unrecorded
Mining Deed by and between Utah Construction & Mining Co. and L.V. Abott, et al,
dated as of May 18 1964; and unrecorded Agreement dated October 1, 1971 between
Utah Construction and Mining Company and L.V. Abbott et al; in concert providing
royalty to L.V. Abbott et al.

 

8.5% to 10% royalty (defined to be of $3.75/lb.x Yellowcake Sale Price / 8)

 

Payable to L.V. Abbott et al. 8% on production from Parcel A (northern part),
and 10% royalty on production from Parcel B (southern part) of this State
Uranium Lease 0-41765;

 

and 5% royalty

 

Payable to Globe Mining Company (now Union Carbide Corporation) on production
from Parcel B (southern part) of State Uranium Lease 0-41765

 

Facility Agreement        page 110

 

  

[tlogo.jpg]

Schedule 9

 

UCC Financing Statements

 

Filing Date   Filing Number   Secured Party   Comments               April 7,
2009   2009F029963   Wells Fargo Financial Leasing, Inc.
800 Walnut street
MAC F-40310040
Des Moines, IA 50309   KM Copier, Serial No. 2550 A30388668 1 and all existing
and future accession, accessories, attachments, replacements, replacement parts,
additions, substitutions and repairs thereto, software programs embedded therein
and all proceeds (cash and non-cash) including the proceeds of all insurance
policies, thereof.                             January 24, 2011   20112003589  
U.S. Bankcorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258   1 XER-W7545P XKP510533; 1 XER-W7545P XKP510533C; 1 Sharp
ARM455NV 55033324; 1 HP CB357A CNB9M18982; 1 HP CB357A CNB9M18986; 1 HP CB357A
CNBJB42033; 1 HP CB357A CNBJL29657; 1 HP CB357A CNBJP99115; 1 HP CB357A
CNBJS41140; 1 HP Q3702A CNGHG09159; 1 KYOCERA FS3300C XPJ8729530; 1 HP Q3702A
CNGHG09159C

 

Facility Agreement        page 111

 

  

[tlogo.jpg] Schedule 9     Permitted Royalties

 

September 28, 2012   20122054934   John Deere Construction & Forestry Company
6400 NW 86th St.
Johnston, IA 50131   John Deere 410K Wheel Loader Backhoe S/N: 230763; John
Deere 410K Wheel Loader Backhoe S/N: 225478; together with (1) all attachments,
accessories and components, repairs and improvements, (2) all accounts, general
intangibles, contract rights and chattel paper relating thereto, and (3) all
proceeds, thereto including, without limitation, insurance, sale, lease and
rental proceeds, and proceeds of proceeds.                             September
28, 2012   20122054937   John Deere Construction & Forestry Company
6400 NW 86th St.
Johnston, IA 50131   John Deere 544K Wheel Loader S/N: 645058 together with (1)
all attachments, accessories and components, repairs and improvements, (2) all
accounts, general intangibles, contract rights and chattel paper relating
thereto, and (3) all proceeds, thereto including, without limitation, insurance,
sale, lease and rental proceeds, and proceeds of proceeds.

 

Facility Agreement        page 112

 



  



[tlogo.jpg]  



 

Signing page

 



Executed as an agreement



  

  Borrower      

Signed for

Ur-Energy USA Inc.

by its authorized signatory

      sign here ► /s/ Roger L. Smith     Authorized Signatory         print name
Roger L. Smith, President  

 

 

 

  Parent      

Signed for

Ur-Energy Inc.

by its authorized signatory

      sign here ► /s/ Roger L. Smith     Authorized Signatory         print name
Roger L. Smith, CFO  

 

 

 

Facility Agreement        page 113

 

 



[tlogo.jpg] Signing page



 

  Pathfinder      

Signed sealed and delivered for

Pathfinder Mines Corporation

by its authorized signatory

      sign here ► /s/ John W. Cash         print name John W. Cash, President  

 

 

 

  Agent      

Signed for

RMB Resources, a division of FirstRand Bank Limited (London Branch)

by its authorized signatory

      sign here ► /s/ David Alexander Walton     Authorized Signatory        
print name David Alexander Walton  

 

 

 

in the presence of

 

  sign here ► /s/ Aaron Chiong     Authorized Signatory         print name Aaron
Chiong          

 

Facility Agreement        page 114

 

 



[tlogo.jpg] Signing page



 

  Financier      

Signed for

RMB Australia Holdings Limited

by its attorney

      sign here ► /s/ David Alexander Walton     Attorney         print name
David Alexander Walton    

 

in the presence of

        sign here ► /s/ Aaron Chiong     Witness         print name Aaron Chiong
 

 

 



 

Facility Agreement        page 115

  